





















ASSET PURCHASE AGREEMENT


by and between




CONFORMIS, INC.,
as Purchaser




BROAD PEAK MANUFACTURING, LLC,
as Seller






and


the Unitholders named herein,
solely with respect to the Sections referred to herein




August 9, 2017






{M1108931.1 }

--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is made as of this 9th day of
August, 2017(the “Effective Date”) by and between ConforMIS, Inc., a Delaware
corporation, with a principal place of business at 600 Technology Park Drive,
Billerica, Massachusetts 01821 (“Purchaser”),Broad Peak Manufacturing, LLC, a
limited liability company formed under the laws of Connecticut, with a principal
place of business at 10 Beaumont Road, Wallingford, Connecticut 06492
(“Seller”), and the persons executing this Agreement as Unitholders below
(“Unitholders”), solely in connection with Article III, Section 5.6 and Article
VII herein. Purchaser and Seller are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”), and such term shall include
Unitholders, as applicable, in Article III, Section 5.6 and Article VII herein.
Recitals
WHEREAS, the Board of Directors of Purchaser and the managers of Seller (the
“Managers”), and the Unitholders, owners of all outstanding membership interests
of Seller, have approved the sale of the Purchased Assets (as defined herein),
such Purchased Assets constituting all of the tangible and intangible personal
property and assets that are used or held for use by Seller to manufacture and
deliver custom surface preparation and finishing facility solutions to ConforMIS
for the manufacture and delivery of customized partial and total knee
replacement implants and implant components(the “Business”);
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, certain
assets and assume certain liabilities of Seller for the consideration and on the
terms set forth in this Agreement (the “Transaction”); and
WHEREAS, each of the Parties to the Agreement desires to make certain
representations, warranties, and agreements in connection with the Transaction
between the Parties and to prescribe various conditions thereto.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I

PURCHASE AND SALE OF ASSETS
1.1.    Sale and Purchase of Assets. At the Closing (as defined in Section 1.10
hereof) and subject to and upon the terms and conditions of this Agreement,
Seller shall sell, convey, transfer, assign and deliver or cause to be sold,
conveyed, transferred, assigned and delivered to Purchaser, and Purchaser will
purchase from Seller, free and clear of all security interests, liens, claims,
mortgages, debts, charges, restrictions or other encumbrances (“Liens”), the
Purchased Assets (as


{M1108931.1 }    - 2 -    



--------------------------------------------------------------------------------





hereinafter defined). The term “Purchased Assets” shall mean all of Seller’s
right, title and interest in and to, as of the Closing, all of the assets and
properties, whether tangible or intangible, wherever situated, and whether or
not specifically referred to in any instrument or conveyance delivered pursuant
hereto, free and clear of all Liens. The Purchased Assets include all of the
assets and properties of the Seller used to manufacture ConforMIS custom
products other than the Excluded Assets (as defined in Section 1.2 hereof) and
subject to the limitation in Section 1.1(f) below, and shall include, but not be
limited to, the following items of Seller:
(a)    all tangible assets, including fixed assets, furniture, fixtures,
machines, equipment and computer hardware, wherever located, including the
tangible assets listed on Schedule 1.1(a) (collectively, the “Equipment”);
(b)    all Intellectual Property owned by Seller (the “Seller Intellectual
Property”) and all of Seller’s rights under any nondisclosure and
assignment-of-rights agreement for the benefit of Seller vesting all rights in
work product created by any Seller employee, consultant, independent contractor
or service provider, during such period of time during which such Seller
employee, consultant, independent contractor or service provider provided
services to the Seller, with and in Seller (“Employee IP Agreements”);
(c)    all work-in-process and inventories of finished product and supplies
(collectively, the “Inventory”), as listed on Schedule 1.1(c);
(d)    all right, title and interest in, to and under any assignable Permits;
(e)    all rights, title and interest in, and claims under, the Contracts of
Seller with ConforMIS (“Customer Contracts”), including each of the Customer
Contracts set forth on Schedule 1.1(e).
(f)    all rights, title and interest in, and claims under, the Contracts with
all suppliers and vendors, including all licensing agreements, software
agreements and know-how agreements, and agreements related to leased real
property and leased personal property, only if such Contract is set forth on
Schedule 1.1(f) (the items to be disclosed on Schedule 1.1(f) the “Vendor
Agreements”, together with the Customer Contracts and any Contracts designated
by Purchaser following the Closing Date pursuant to Section 1.2, collectively,
the “Assumed Agreements”);
(g)    all right, title and interest in all security deposits, surety deposits
and bonds presently maintained on behalf of Seller which relate to the Assumed
Agreements;
(h)    all lists of consultants, product partners, licensees, and suppliers
(including contact names, telephone numbers, email addresses, and street
addresses, and, as appropriate, other information customarily maintained by or
for the benefit of Seller and associated with the manufacture of ConforMIS
custom products);
(i)    all claims, causes of action and other rights relating to the Purchased
Assets or relating to the Business;
(j)    all prepaid expenses, deposits and other prepaid items and credits,
including the items listed on Schedule 1.1(j);


{M1108931.1 }    - 3 -    



--------------------------------------------------------------------------------





(k)    all books and records (including personnel files or copies thereof to the
extent legally permissible for employees being hired by ConforMIS) of Seller
associated with the manufacture of ConforMIS custom products, including such
items stored in computer or by any other means or media;
(l)    all of the goodwill of Seller related to the Business; and
(m)    all other assets, properties, and rights of every kind (other than the
assets described in Section 1.2 hereof) relating to the Purchased Assets or
relating to or used in the Business held by Seller, or in which Seller has an
interest, on the Closing Date.
In confirmation of the foregoing sale, assignment and transfer, Seller shall
execute and deliver to Purchaser at the Closing a Bill of Sale in the form of
Exhibit A (the “Bill of Sale”) and such other instruments and assignments as may
be reasonably requested by Purchaser necessary to convey to Purchaser, or
evidence in Purchaser, good marketable title to the Purchased Assets.


1.2.    Excluded Assets. Notwithstanding anything contained in Section 1.1 to
the contrary, Seller shall retain, as of and following the Closing, all of
Seller’s right, title and interest in and to all of the following assets and
properties of Seller, and are not included in the Purchased Assets and are not
being purchased by Purchaser pursuant to this Agreement: (a) Seller’s cash and
cash equivalents, (b) Seller’s company minute books and equity records, (c)
books of account and other records of Seller which are required by Law to be
kept in Seller’s possession, including Tax Returns, (d) all assets and rights in
and with respect to any Employee Benefit Plans, (e) Contracts not expressly set
forth on Schedule 1.1(f) or included in Customer Contracts, (f) all accounts,
notes, and other receivables (collectively, the “Accounts Receivable”) and (g)
the assets, rights and properties set forth on Schedule 1.2 (collectively, the
“Excluded Assets”). Notwithstanding the foregoing, in the event a Contract to
which Seller is a party (other than a Customer Contract) is not set forth on
Schedule 1.1(e) and is not expressly set forth on Schedule 1.2 as an Excluded
Asset, then to the extent such Contract is necessary or desirable to the
Business then Seller, at Purchaser’s sole option and request, shall transfer
such Contract to Purchaser following the Closing Date at no additional cost or
expense to Purchaser. If the transfer of such Contract would constitute a breach
thereof or would otherwise constitute an event of default thereunder, the
parties shall follow the procedures set forth in Section 5.11 with respect to
such Contract.
1.3.    Assumption of Liabilities. Subject to the terms and conditions contained
in this Agreement, in addition to the Purchase Price, Purchaser shall, at the
Closing, assume and agree to pay or perform, or cause to be paid or performed,
as they become due or payable, only the following liabilities, duties and
obligations of Seller: (a) liabilities and obligations under the Assumed
Agreements but only to the extent such liabilities or obligations arise from
goods or services received by Purchaser on or after the Closing Date or arise
from goods or services to be provided to Purchaser on or after the Closing Date
(subject to Section 5.11), and (b) trade accounts payable to vendors and
suppliers for products or services set forth on Schedule 1.3, which trade
accounts payable relate to either work in process or work not yet begun as of
the date hereof and which were received prior to the Closing but for which
payment is due in the Ordinary Course(as defined below) after the Closing (none
of which payment obligations are overdue or will be overdue as of the Closing
Date),


{M1108931.1 }    - 4 -    



--------------------------------------------------------------------------------





but no other liabilities or obligations whatsoever. The specific liabilities to
be assumed by Purchaser pursuant to this Section 1.3 are hereinafter
collectively referred to as the “Assumed Liabilities”.
1.4.    Retained Liabilities. Notwithstanding any other provisions in this
Agreement, the Purchaser shall not assume any liabilities of the Seller (or any
Affiliates of Seller), whether relating to the Purchased Assets, the Business or
otherwise, other than, for the avoidance of doubt, the Assumed Liabilities set
forth in Section 1.3 (all such liabilities other than the Assumed Liabilities,
collectively, the “Retained Liabilities”).
1.5.    Further Conveyances and Assumptions; Consent of Third Parties.
(a)    From time to time following the Closing, Seller shall make available to
Purchaser such non-confidential data in personnel records of Transferred
Employees (as defined in Section 5.12 below) as is reasonably necessary for
Purchaser to transition such Transferred Employees into Purchaser’s records.
(b)    From time to time following the Closing, Seller and Purchaser shall
execute, acknowledge and deliver all such further conveyances, notices,
assumptions, releases and acquaintances and such other instruments, and shall
take such further actions, as may be reasonably necessary or appropriate to
assure fully to Purchaser and its successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchaser under this Agreement and any ancillary agreements
thereto and to assure fully to Seller and its Affiliates and their successors
and assigns, the assumption of the liabilities and obligations intended to be
assumed by Purchaser under this Agreement and any ancillary agreements thereto,
and to otherwise make effective the transactions contemplated hereby and
thereby.
(c)    Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by Law is nonassignable
without the consent of a third party or a Governmental Entity or is cancelable
by a third party in the event of an assignment (“Nonassignable Assets”) unless
and until such consent shall have been obtained. Seller shall, and shall cause
its Affiliates to, use commercially reasonable efforts to cooperate with
Purchaser at its request in endeavoring to obtain such consents promptly.
1.6.    Purchase Price; Escrow; Closing Payment; Earn-Out Payment.
(a)    Purchase Price. The aggregate consideration for the Purchased Assets
shall consist of (i) cash in an amount equal to Five Million Seven Hundred Fifty
Thousand Dollars ($5,750,000) (the “Cash Consideration”) and (ii) the number of
shares of Purchaser Common Stock as is equal to the quotient obtained by
dividing Seven Hundred Fifty Thousand Dollars ($750,000) by the Effective Price
(as defined below) (the “Stock Consideration”, and collectively with the Cash
Consideration, the “Purchase Price”), such Purchase Price subject to adjustment
as set forth below, and the assumption of the Assumed Liabilities. The term
“Effective Price” shall mean the average closing price for Purchaser Common
Stock as reflected on the Nasdaq Capital


{M1108931.1 }    - 5 -    



--------------------------------------------------------------------------------





Market exchange for the 30-day trading period ending on the trading day
immediately preceding the Effective Date.
(b)    Earn-Out Escrow. On the Closing Date (i) cash in an amount equal to
thirty-four percent (34%) of the Purchase Price, or Two Million Two Hundred Ten
Thousand Dollars ($2,210,000) (the “Escrow Earn-Out Consideration”), shall be
paid to and deposited with BNY Mellon, National Association, a national banking
association, as escrow agent (the “Escrow Agent”) at Closing, such Escrow
Earn-Out Consideration to be released and paid to Seller, or a portion thereof,
in accordance with the terms herein and in accordance with the terms of the
Escrow Agreement. In the event that any portion of the Escrow Earn-Out
Consideration shall not be payable to Seller, then such Escrow Earn-Out
Consideration shall be released and returned to Purchaser, in accordance with
the terms of the Escrow Agreement.
(c)    Closing Payment. At the Closing, Purchaser shall deliver to the Seller a
portion of the Purchase Price as follows: (i) an amount in cash, by wire
transfer of immediately available U.S. funds to an account or accounts
designated by the Seller in writing, equal to the Cash Consideration, minus an
amount equal to the Escrow Earn-Out Consideration, minus the amount of all
outstanding Indebtedness of the Seller, if any, as of the Closing Date, together
with the amount of all interest and premiums required to be paid to repay or
redeem such Indebtedness as of the Closing Date (the “Seller Indebtedness”),
such amount referred to herein as the “Closing Cash Consideration” and (ii) the
number of shares of Purchaser Common Stock representing the Stock Consideration
(the “Closing Stock Consideration”, and together with the Closing Cash
Consideration, the “Closing Consideration”). The Closing Consideration will
represent sixty-six percent (66%) of the Purchase Price, subject to the payment
of any Seller Indebtedness or liabilities of Seller at Closing.
(d)    Escrow Earn-Out Consideration. As additional consideration for the
Purchased Assets, Purchaser shall pay to Seller an earn-out amount, if any,
determined in accordance with the terms set forth in this Section 1.6(d). The
Seller shall be entitled to earn the Escrow Earn-Out Consideration during the
Earn-Out Period, as follows:
(i)    Retention Earn-Out. Provided that Edward Kilgallen remains an employee of
Purchaser, pursuant to the terms of the Employment Agreement, from the Closing
Date until the expiration of the Earn-Out Period, Seller shall be entitled to
payment of the Retention Earn-Out Consideration, such Retention Earn-Out
Consideration to be paid and/or delivered, as the case may be, to Seller within
ten (10) business days after the final determination that Seller is entitled to
such Retention Earn-Out Consideration. Notwithstanding the foregoing, in the
event that Purchaser terminates the employment of Edward Kilgallen without Cause
(as defined in the Employment Agreement) or Edward Kilgallen resigns from
employment with the Purchaser for Good Reason (as defined in the Employment
Agreement), Seller shall remain eligible to receive such Retention Earn-Out
Consideration upon the expiration of the Earn-Out Period. In the event that
Edward Kilgallen is terminated by the Purchaser prior to the expiry of the
Earn-Out Period as a result of (i) a conviction of Edward Kilgallen of a felony
involving moral turpitude, (ii) the gross negligence of Edward Kilgallen or
(iii) the Insubordination of Edward Kilgallen, then Seller shall remain eligible
to receive the Retention Earn-Out Consideration upon the expiration of the
Earn-Out Period. As used herein “Insubordination” means the refusal of Edward
Kilgallen to comply in any material respect with his duties and responsibilities
to Purchaser, as determined


{M1108931.1 }    - 6 -    



--------------------------------------------------------------------------------





by the Purchaser, so long as such duties and responsibilities are identified in
the Employment Agreement. The Retention Earn-Out Consideration shall be paid
and/or delivered, as the case may be, to Seller within ten (10) business days
after the expiration of the Earn-Out Period.
(ii)    Value Earn-Out.
(a)    Prior to the Closing, Purchaser and Seller shall agree upon the
methodology to be used to calculate both the Estimated Value Earn-Out
Consideration and the Actual Value Earn-Out Consideration, which shall be
consistent with the methodology set forth and attached hereto as Exhibit B (the
“Value Earn-Out Methodology”).
(b)    Prior to Closing, Purchaser and Seller shall agree upon the Estimated
Value-Earn-Out Consideration, as set forth and attached hereto as Exhibit C, and
calculated consistent with the Value Earn-Out Methodology.
(c)    Within forty-five (45) days after the conclusion of the Earn-Out Period,
Purchaser will prepare, or cause to be prepared, and deliver to Seller, a
statement setting forth the Actual Value Earn-Out Consideration (“Actual Value
Earn-Out Consideration Statement”), consistent with the Value Earn-Out
Methodology which shall set forth Purchaser’s calculation of that portion of the
Value Earn-Out Consideration payable to Seller.
(a)    Upon receipt from Purchaser, Seller shall review the Actual Value
Earn-Out Consideration Statement for a period of thirty (30) days. If Seller
disagrees with Purchaser’s computation of the Actual Value Earn-Out
Consideration, Seller may, on or prior to such thirty (30) day period, deliver
an objection notice (an “Earn-Out Objection Notice”) to Purchaser, which sets
forth its objections to Purchaser’s calculation of Actual Value Earn-Out
Consideration; provided, however, the Earn-Out Objection Notice shall include
only objections based on (i) non-compliance with the Value Earn-Out Methodology
and (ii) mathematical errors in the computation of Actual Value Earn-Out
Consideration. Any Earn-Out Objection Notice shall specify those items or
amounts with which Seller disagrees, together with a detailed written
explanation of the reasons for disagreement with each such item or amount, and
shall set forth Seller’s calculation of Actual Value Earn-Out Consideration
based on such objections. To the extent not set forth in the Earn-Out Objection
Notice, Seller shall be deemed to have agreed with Purchaser’s calculation of
all other items and amounts contained in the Actual Value Earn-Out Consideration
Statement.
(b)    Unless Seller delivers the Earn-Out Objection Notice to Purchaser within
such thirty (30) day period, Seller shall be deemed to have accepted Purchaser’s
calculation of Actual Value Earn-Out Consideration and the Actual Value Earn-Out
Consideration Statement shall be final, conclusive and binding. If Seller
delivers the Earn-Out Objection Notice to Purchaser within such thirty (30) day
period, Purchaser and Seller shall, during the thirty (30) days following such
delivery or any mutually agreed extension thereof, use their commercially
reasonable efforts to reach agreement on the disputed items and amounts in order
to determine the amount of Actual Value Earn-Out Consideration. If, at the end
of such period or any mutually agreed to extension thereof, Purchaser and Seller
are unable to resolve their disagreements, they shall jointly retain and refer
their disagreement to the Neutral Accounting Firm (as defined below). The
parties shall instruct the Neutral Accounting Firm promptly to review this
Section 1.6 and to determine solely with respect to the disputed items and
amounts so submitted whether and to what


{M1108931.1 }    - 7 -    



--------------------------------------------------------------------------------





extent, if any, the Actual Value Earn-Out Consideration set forth in the Actual
Value Earn-Out Consideration Statement requires adjustment. The Neutral
Accounting Firm shall base its determination solely on written submissions by
Purchaser and Seller and not on independent review. Purchaser and Seller shall
make available to the Neutral Accounting Firm all relevant books and records and
other items reasonably requested by the Neutral Accounting Firm. The parties
shall request that the Neutral Accounting Firm deliver to Purchaser and Seller,
a report which sets forth its resolution of the disputed items and amounts and
its calculation of Actual Value Earn-Out Consideration, which report shall be
delivered to Purchaser and Seller as soon as practicably possible within thirty
(30) days after its retention. The decision of the Neutral Accounting Firm shall
be final, conclusive and binding on the parties. The fees and expenses of the
Neutral Accounting Firm in connection with the resolution of the Notice of
Objection shall be shared equally by the Seller, on the one hand, and the
Purchaser, on the other hand; provided that if the Neutral Accounting Firm
determines that one such party has adopted a position or positions with respect
to the Actual Value Earn-Out Consideration Statement that is frivolous or
clearly without merit, the Neutral Accounting Firm may, in its discretion,
assign a greater portion of any such fees and expenses to such party.
(c)    Upon a final determination of the Actual Value Earn-Out Consideration in
accordance with this Section 1.6, Seller shall be entitled to payment from
Purchaser of that portion of the Value Earn-Out Consideration as determined in
the Actual Value Earn-Out Consideration Statement, with any amounts payable up
to One Million Three Hundred Thousand Dollars ($1,300,000) being satisfied from
the Escrow Earn-Out Consideration held by the Escrow Agent, and any remaining
amounts payable by Purchaser to Seller above One Million Three Hundred Thousand
Dollars ($1,300,000) being satisfied by payment from Purchaser directly to
Seller. The Value Earn-Out Consideration shall be paid and/or delivered, as the
case may be, to Seller within ten (10) business days after the final
determination that Seller is entitled to the Value Earn-Out Consideration, or
any portion thereof.
(d)    As set forth in the Value Earn-Out Methodology, the Value Earn-Out
Consideration, after the calculation thereof, may result in a Value Earn-Out
Consideration equal to an amount of up to One Million Nine Hundred Fifty
Thousand Dollars ($1,950,000), provided however, that in the event the Value
Earn-Out Methodology is determined to be an amount equal to less than to One
Million Three Hundred Thousand Dollars ($1,300,000), then any adjustments to
costs associated with the operation of the Business by Purchaser after the
Closing Date, which are inconsistent with the current costs of Seller, or costs
contemplated as of the Closing Date by Seller, on a proportionate basis, will be
excluded from the calculation of the Actual Value Earn-Out Consideration,
provided further, that the exclusion of any such costs shall result in a Value
Earn-Out Consideration not greater than One Million Three Hundred Thousand
Dollars ($1,300,000), and the volume adjustment in the Value Earn-Out
Methodology will not be considered in this instance. For clarity, the following
examples, without limitation, would constitute an adjustment to costs as
contemplated above: (i) the use of additional inspectors in the manufacturing
process despite volume remaining unchanged and/or (ii) material changes to the
cleaning process in the manufacturing process.
(iii)    Operational Considerations. The Purchaser hereby covenants and agrees
that during the Earn-Out Period, the Purchaser shall: (i) not take or omit to
take any action with the express purpose and intent of, absent an independent
and good faith business rationale for its actions, depriving the Seller of the
opportunity to earn any Retention Earn-Out


{M1108931.1 }    - 8 -    



--------------------------------------------------------------------------------





Consideration or Value Earn-Out Consideration; (ii) use commercially reasonable
efforts in a manner reasonably consistent with the Seller’s past practice to
operate the Business of Seller and related services related to the Retention
Earn-Out Consideration or Value Earn-Out Consideration; and (iii) not relocate
the principal place of business of the Business, or cause the principal place of
business of the Business to be relocated, to a location more than fifty (50)
miles from the current principal place of business of the Business in
Wallingford Connecticut, unless otherwise agreed to by the parties. Purchaser
and Seller shall review performance in relation to the Earn Out no less than
quarterly.
(iv)    Other. Any rights accruing to a party under this Section 1.6 shall be in
addition to and independent of the rights to indemnification under Article VII
and any payments made to any party under this Section 1.6 shall not be subject
to the terms of Article VII.


1.7.    Reserved.
1.8.    Issuance and Delivery of Stock Consideration. At the Closing, Purchaser
shall deliver to the transfer agent, instructions to issue a stock certificate
in the name of Seller for that number of shares of Purchaser Common Stock equal
to the Closing Stock Consideration, such stock certificate representing the
Closing Stock Consideration to be delivered to Seller at Closing. No fractional
shares of Purchaser Common Stock shall be issued, but in lieu thereof, Seller
shall receive from Purchaser an amount of cash (rounded to the nearest whole
cent) equal to the product of (i) such fraction and (ii) the Effective Price.
1.9.    Allocation of Purchase Price. Seller and Purchaser will report the
allocation of the Purchase Price, any subsequent adjustment to the Purchase
Price and payment of the Retention Earn-Out Consideration and Value Earn-Out
Consideration (“Allocation”) as provided in Section 1060 of the Code and the
regulations promulgated thereunder and agree to prepare and file all income Tax
Returns (including IRS Form 8594) in a manner consistent with the Allocation.
Neither Purchaser nor Seller shall take any position (whether in audits, Tax
Returns, or otherwise) that is inconsistent with the Allocation unless required
to do so by applicable Law. The estimated Allocation is set forth on Schedule
1.9 hereto and shall be agreed to prior to closing,.
1.10.    Closing. The closing (the “Closing”) of the Transaction contemplated by
this Agreement shall take place on a date and time to be specified by Purchaser
and Seller (the “Closing Date”), at the offices of Morse, Barnes-Brown &
Pendleton, P.C., 230 Third Avenue, Suite 400, Waltham, Massachusetts, 02451. The
Parties need not be physically present at the Closing in order to consummate the
Transaction contemplated herein. The parties agree that the execution and
delivery of this Agreement and all ancillary agreements may take place by means
of facsimile signature pages or .pdf signature pages with original signature
pages to follow.


{M1108931.1 }    - 9 -    



--------------------------------------------------------------------------------







ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER
In order to induce Purchaser to enter into this Transaction, Seller represents
and warrants to Purchaser that, except as set forth in the disclosure schedules
of Seller (the “Disclosure Schedules”), the statements made in this Article II
are true and correct as of the date hereof, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date). The Disclosure Schedule will be arranged in paragraphs corresponding
to the numbered and lettered sections contained in this Article II and the
disclosure in any paragraph shall qualify other sections in this Article II to
the extent that it is apparent from a reading of such disclosure that it also
qualifies or applies to such other sections. Whenever in this Article II the
term “to the knowledge of Seller” is used, it shall mean the actual knowledge of
Seller after reasonable inquiry.
2.1.    Organization and Company Power. Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Connecticut and has the power and authority to carry on its business as
presently conducted. There is no other jurisdiction wherein the character of
Seller’s property, or the nature of the activities presently conducted by
Seller, makes such qualification necessary, except where the failure to be so
qualified will not have a Material Adverse Effect on the Seller.
2.2.    Authorization. Seller has the right, power and legal capacity and has
taken all necessary legal, manager and member action required for the due and
valid authorization, execution, delivery and performance by Seller of this
Agreement and any other agreement or instrument executed by Seller in connection
herewith (collectively, the “Transaction Documents”) and the consummation of the
Transaction contemplated herein or therein. This Agreement is, and to the extent
that Seller is a party thereto, each of the Transaction Documents upon execution
and delivery is, a valid and binding obligation of Seller enforceable in
accordance with its respective terms, except to the extent that such enforcement
may be subject to applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance or other laws affecting creditors’ rights generally and to the
application of general equitable principles.
2.3.    No Conflicts. Except as set forth on the Disclosure Schedule, the
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the Transaction contemplated hereby and
thereby by Seller does not and will not violate, conflict with, result in a
breach of or constitute a default under (or which with notice or lapse of time,
or both, would constitute a breach of or default under), or result in the
creation of any lien, security interest or other encumbrance under (a) any note,
agreement, contract, license, instrument, lease or other obligation to which
Seller is a party or by which Seller is bound, and for which Seller has not
previously obtained a written waiver of such breach or default, which waiver has
been delivered to Purchaser, except where such violation would not have a
Material Adverse Effect on Seller, (b) any judgment, order, decree, ruling or
injunction known and applicable to Seller, (c) any statute, law, regulation or
rule of any governmental agency or authority, or (d) the limited liability
operating


{M1108931.1 }    - 10 -    



--------------------------------------------------------------------------------





agreement, certificate of formation or equivalent documents of Seller
(collectively, the “Seller Charter Documents”). This Agreement and the
Transaction contemplated hereby has been unanimously approved by Seller’s
Managers or similar body and the Unitholders and does not require any further
legal action or authorization, and is not and will not be subject to any right
of first refusal, put, call or similar right.
2.4.    Government Approvals. No consent, approval, license, order or
authorization of, or registration, qualification, declaration, designation, or
filing (each a “Consent”) with any court, arbitral tribunal, administrative
agency or commission or other governmental or regulatory agency (each a
“Governmental Entity”), is or will be required on the part of Seller in
connection with the execution, delivery and performance of this Agreement, the
other Transaction Documents and any other agreements or instruments executed by
Seller in connection herewith or therewith, the failure of which would have a
Material Adverse Effect on Seller.
2.5.    Authorized and Outstanding Equity Interests. The Disclosure Schedule
sets forth the issued and outstanding equity interests of Seller, all of which
are validly issued and outstanding, and all options and warrants or similar
rights to acquire equity interests of Seller. Such equity interests are all of
the issued and outstanding equity interests, actual or contingent, in Seller and
are validly issued. Except as set forth in the Seller Charter Documents or on
the Disclosure Schedule, there are no voting agreements, voting trusts,
registration rights, rights of first refusal, preemptive rights, buy-sell
agreements, co-sale rights, or other restrictions applicable to any equity
interests in Seller. All of the issued and outstanding equity interests in
Seller were issued in transactions complying with or exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and any applicable state “blue sky” laws.
2.6.    Subsidiaries and Investments. The Seller has no Subsidiaries and except
as set forth on the Disclosure Schedule, Seller does not have any investment or
other interest in, or any outstanding loan or advance to or from, any Person,
including, without limitation, any officer, manager or equity holder.
2.7.    Financial Information. Seller has previously delivered to Purchaser the
unaudited balance sheet and income statement of the Seller as at December 31,
2016 and December 31, 2015 and the related statements of operations and cash
flows (collectively, the “Annual Seller Financial Statements”). In addition,
Seller has previously delivered to Purchaser an unaudited balance sheet and
income statement of the Seller as at May 31, 2017, for the five (5) months then
ended, and the related statements of operations and cash flows (the “Interim
Financial Statements”, and together with the Annual Financial Statements, the
“Financial Statements”). The Financial Statements present fairly, in all
material respects, the financial condition and results of operations of Seller
as related to the manufacture of ConforMIS custom product as of and for the
relevant periods and have been prepared from, and are consistent with, the books
and records of the Seller and are in accordance with generally accepted
accounting principles. Except as set forth on the Disclosure Schedule, Seller
has no liability, contingent or otherwise, which is not adequately reflected in
or reserved against in the Annual Seller Financial Statements or Interim Seller
Financial Statements that is reasonably likely to have a Material Adverse Effect
on the


{M1108931.1 }    - 11 -    



--------------------------------------------------------------------------------





financial condition of Seller. Except as set forth in the Interim Seller
Financial Statements or on the Disclosure Schedule, since December 31, 2016 (the
“Balance Sheet Date”), (i) there has been no change in the business, property,
assets, liabilities, condition (financial or otherwise), operations, results of
operations, affairs or prospects of Seller except for changes in the Ordinary
Course which, in the aggregate, would not have a Material Adverse Effect on the
Purchased Assets or the Business, and (ii) none of the business, property,
assets, liabilities, condition (financial or otherwise), operations, results of
operations, affairs or prospects of Seller as related to the manufacture of
ConforMIS custom product have been materially adversely affected by any
occurrence or development, in the aggregate, whether or not insured against.
2.8.    Events Subsequent to the Balance Sheet Date. Except as set forth on the
Disclosure Schedule, or in the Financial Statements, since the Balance Sheet
Date and as related to the Purchased Assets or the Business, Seller has not, in
excess of $5,000 (i) issued any equity interest, (ii) borrowed any amount or
incurred or become subject to any material liability (absolute, accrued or
contingent), except liabilities under contracts entered into in the Ordinary
Course, (iii) discharged or satisfied any lien or encumbrance or incurred or
paid any obligation or liability (absolute, accrued or contingent) other than
current liabilities shown on the Financial Statements and incurred in the
Ordinary Course, (iv) declared or made any payment, other than ordinary payments
of compensation in amounts consistent with the historic levels, or distribution
to the Unitholders or purchased or redeemed any equity interests, (v) mortgaged,
pledged or subjected to lien any of its assets, tangible or intangible, other
than liens of current real property taxes not yet due and payable or such
liabilities or obligations which are not reasonably likely to have a Material
Adverse Effect on Seller, (vi) sold, assigned or transferred any of its tangible
assets except in the Ordinary Course, or canceled any material debt or claim,
except in the Ordinary Course, in an individual amount in excess of $2,500, or
$7,500 in the aggregate, (vii) sold, assigned, transferred or granted any
license with respect to any patent, trademark, trade name, service mark,
copyright, trade secret or other intangible asset, except pursuant to a license
or other agreement entered into in the Ordinary Course, in an individual amount
in excess of $2,500, or $7,500 in the aggregate, (viii) suffered any material
loss of property or knowingly waived any right of substantial value whether or
not in the Ordinary Course, (ix) made any change in officer compensation, (x)
made any material change in the manner of business or operations of Seller, (xi)
entered into any transaction except in the Ordinary Course or as otherwise
contemplated hereby, or (xii) entered into any commitment (contingent or
otherwise) to do any of the foregoing.
2.9.    Litigation. Except as otherwise set forth on the Disclosure Schedule,
there is no litigation or governmental proceeding, investigation, or judicial,
administrative or arbitration inquiry or proceeding (a “Legal Proceeding”)
pending or, to Seller’s knowledge, threatened, against Seller or affecting any
of Seller’s properties or assets, or against any manager, officer, key employee,
present or former manager or member of Seller in his capacity as such, nor to
Seller’s knowledge has there occurred any event or does there exist any
condition on the basis of which any Legal Proceeding might properly be
instituted. Except as set forth on the Disclosure Schedule, each incident or
proceeding described on the Disclosure Schedule is fully covered by insurance
except to the extent of applicable insurance deductibles. To Seller’s knowledge,
Seller is not in default with respect to any order, writ, injunction, decree,
ruling or decision of any court, commission,


{M1108931.1 }    - 12 -    



--------------------------------------------------------------------------------





board or other government agency, except for such order, writ, injunction,
decree, ruling or decision which would not have a Material Adverse Effect on
Seller.
2.10.    Compliance with Laws and Other Instruments.
(a)    Except as set forth on the Disclosure Schedule, Seller is in compliance
with the Seller Charter Documents, and in all material respects with the
provisions of each mortgage, indenture, lease, license, other agreement or
instrument, judgment, decree, judicial order, statute and regulation by which it
is bound or to which its properties are subject and where non-compliance would
not have a Material Adverse Effect on Seller.
(b)    The Seller is and has been at all times in compliance in all material
respects with all Laws and Orders applicable to the Seller and any of its
business, properties or assets (including, for the avoidance of doubt,
Environmental Laws). To the Knowledge of the Seller, no condition or state of
facts exists that is reasonably likely to give rise to a material violation of,
or a material liability or default under, any applicable Law or Order. The
Seller has not received any written notice to the effect that a Governmental
Entity claimed or alleged that the Seller was not in compliance in all material
respects with all Laws or Orders applicable to the Seller and any of its
business, properties, or assets, and no facts exist that would reasonably be
expected to form the basis for any such claim or allegation. No manager,
officer, or, to the Knowledge of the Seller, agent, employee, consultant,
representative or other Person acting on behalf of the Seller has, directly or
indirectly, violated any provision of any Environmental Law.
2.11.    Taxes.
(a)    The term “Taxes” as used in this Agreement means all federal, state,
local, foreign net income, alternative or add-on minimum tax, estimated, gross
income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, capital profits, lease, service, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit taxes, customs, duties and other taxes,
governmental fees and other like assessments and charges of any kind whatsoever,
together with all interest, penalties, additions to tax and additional amounts
with respect thereto, and the term “Tax” means any one of the foregoing Taxes.
The term “Tax Returns” as used herein means all returns, declarations, reports,
claims for refund, information statements and other documents relating to Taxes,
including all schedules and attachments thereto, and including all amendments
thereof, and the term “Tax Return” means any one of the foregoing Tax Returns.
“Tax Authority” means any governmental authority responsible for the imposition
of any Tax.
(b)    Seller has timely filed all Tax Returns required to be filed by it and
has paid all Taxes owed (whether or not shown as due on such returns),
including, without limitation, all Taxes which Seller is obligated to withhold
for amounts paid or owing to employees, creditors and third parties. All Tax
Returns filed by Seller were complete and correct in all material respects.
Except as set forth on the Disclosure Schedule, none of the Tax Returns filed by
Seller or Taxes payable by Seller have been the subject of an audit, action,
suit, proceeding, claim, examination, deficiency or assessment by any
governmental authority, and no such audit, action, suit, proceeding, claim,
examination, deficiency or assessment is currently pending or, to the knowledge
of Seller,


{M1108931.1 }    - 13 -    



--------------------------------------------------------------------------------





threatened. Except as set forth on the Disclosure Schedule, Seller is not
currently the beneficiary of any extension of time within which to file any Tax
Return, and Seller has not waived any statute of limitation with respect to any
Tax or agreed to any extension of time with respect to a Tax assessment or
deficiency. All material elections with respect to Taxes with respect to Seller,
as of the Closing Date, are set forth in the Financial Statements or in the
Disclosure Schedule.
(c)    To the best of the Seller’s knowledge, no circumstances exist or have
existed which would constitute grounds for assessment against Seller of any tax
liability with respect to the Transaction contemplated by this Agreement or any
period for which Tax Returns have been filed. No member of Seller is a
nonresident alien for purposes of U.S. income taxation, including for purposes
of Section 897 of the Code.
(d)    Seller is not party to any Tax sharing agreement or similar arrangement.
Seller has never been a member of a group filing a consolidated federal income
Tax Return (other than a group the common parent of which was the Seller), and
has no liability for the Taxes of any Person.
(e)    There are no liens for Taxes upon any of the assets. The unpaid Taxes of
Seller did not, as of December 31, 2016, exceed by any material amount the
accrual for current Taxes (as opposed to any accrual for deferred Taxes
established to reflect timing differences between book and Tax income) as shown
on the Annual Seller Financial Statements, and will not exceed by any material
amount such reserve as adjusted for the passage of time through the Closing Date
in accordance with the past custom and practice of Seller in filing its Tax
Returns. Seller has not incurred any liability for Taxes from January 1, 2017
through the Closing Date other than in the Ordinary Course consistent with past
practice. Seller is not obligated to file any Tax Return in any jurisdiction
(whether foreign or domestic) other than those jurisdictions in which it
currently files Tax Returns.
(f)    Each Employee Plan (as defined in Section 2.23) that is a non-qualified
deferred compensation plan subject to Section 409A of the Code has been operated
in good faith compliance with Section 409A of the Code and IRS Notice 2005-1
since January 1, 2012 and Seller does not have, and does not expect to have any
future, Tax withholding obligation in respect of Section 409A under any Employee
Plan.
(g)    Seller is not a party to any agreement, contract, arrangement or plan
that has resulted or would result, separately or in the aggregate, in the
payment of (i) any “excess parachute payments” within the meaning of Section
280G of the Code (without regard to the exceptions set forth in Sections
280G(b)(4) and 280G(b)(5) of the Code).
(h)    Seller has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(2) of the Code.
2.12.    Real Property.
(a)    The Disclosure Schedule sets forth the addresses and uses of all real
property that Seller owns, leases or subleases, and any lien or encumbrance on
any such owned real property or Seller’s leasehold interest therein, specifying
in the case of each such lease or


{M1108931.1 }    - 14 -    



--------------------------------------------------------------------------------





sublease, the name of the lessor or sublessor, as the case may be, the lease
term and the rental obligations of the lessee thereunder.
(b)    There are no defaults by Seller under any existing leases, subleases or
other contractual obligations pertaining to real property that Seller owns,
leases or subleases, and to the best knowledge of Seller, by any other party,
which might curtail in any material respect the present use of Seller’s property
listed on the Disclosure Schedule.
2.13.    Assets. Seller is the true and lawful owner and has good and marketable
title to the Purchased Assets, free and clear of all Liens. Upon execution and
delivery by Seller to Purchaser of the instruments of conveyance referred to
herein, Purchaser will become the true and lawful owner of, and will receive
good marketable title to, the Purchased Assets free and clear of all Liens. The
Purchased Assets include all of the properties and other assets necessary for
Seller to conduct the Business as presently conducted and as presently proposed
to be conducted and constitute all assets used by Seller in the Business. Except
as set forth in the Disclosure Statements, each tangible Purchased Asset is free
from material defects, has been maintained in accordance with normal industry
practice, is in good operating condition and repair (subject to normal wear and
tear) and is suitable for the purpose for which it is presently used. The
Disclosure Schedule sets forth a full and complete list of all personal
property, including capital equipment, owned or leased by Seller.
2.14.    Intellectual Property.
(a)    The Disclosure Schedule lists all (i) patented or registered Intellectual
Property owned by the Seller in connection with the Business, (ii) pending
patent applications and applications for registrations of other Intellectual
Property filed by or on behalf of the Seller in connection with the Business,
(iii) domain names and Internet websites maintained solely by or on behalf of
the Seller in connection with the Business, (iv) all products and services of
Seller currently being licensed, offered, or sold or that are currently being
developed, (v) computer software programs (other than “off-the-shelf’ software
applications) that are owned or licensed by the Seller in connection with the
Business and (vi) all Trade Secret Rights identified in Section 2.14(d) below.
The Disclosure Schedule also contains a complete and accurate list of all
licenses, sublicenses and other agreements to which Seller is a party and
pursuant to which Seller or any other person is authorized to use the
Intellectual Property owned by Seller and all licenses, sublicenses and other
agreements granted by any third party to the Seller in connection with the
Business with respect to any Intellectual Property (other than “off-the-shelf’
software applications).
(b)    Seller owns all right, title and interest in and to all Intellectual
Property that it purports to own as described on the Disclosure Schedule (in
each case free and clear of all Liens). To Seller’s knowledge, there have been
no written claims made against the Seller asserting the invalidity, misuse or
unenforceability of any of such Intellectual Property or asserting that the
conduct by Seller of the Business has infringed or misappropriated any
Intellectual Property of any other person. To Seller’s knowledge, the
Intellectual Property owned by the Seller has not been infringed or
misappropriated by any other person. The consummation of Transaction will not
have a Material Adverse Effect on any Intellectual Property owned by Seller.


{M1108931.1 }    - 15 -    



--------------------------------------------------------------------------------





(c)    Seller has protected all Trade Secret Rights from unauthorized use or
disclosure by the Seller, by Persons for whom it is responsible, by Persons to
whom it disclosed such materials, or by Persons accessing or seeking to access
such materials. The Seller has maintained materials protected by Trade Secret
Rights in confidence and preserved their status as Trade Secret Rights. The
Disclosure Schedule (A) lists each material Trade Secret of the Seller; (B)
lists each material Trade Secret of a customer or other third party that has
been provided to or accessed by the Seller and that is used materially in
connection with the businesses of the Seller; (C) lists each inbound
intellectual property license (where applicable) that governs such provision or
access; and (D) lists each written policy of the Seller that concerns the
collection, use, storage, security, tracking, or retention of (1) Trade Secrets
of the Seller, and (2) Trade Secrets of a customer or other third party that are
provided to, or that are accessed by the Seller (each a “Trade Secret Policy”).
True, correct and complete copies of each Trade Secret Policy have been made
available to Purchaser. The Trade Secret Policies do not impose on the Seller
any obligations with respect to Trade Secrets subject to those policies that are
inconsistent (x) with any Contracts between the Seller and customers or other
third parties; and (y) with any applicable Laws. To the Knowledge of the Seller,
there have been no breaches or deviations from the Trade Secret Policies. There
have been no breaches by the Seller of any Contract between the Seller and
customers or other third parties with respect to Trade Secrets and no
unauthorized use or disclosure of such trade secrets by the Seller.
(d)    Seller owns or has the rights to use all Intellectual Property necessary
to operate Seller’s internal systems that are material to the business or
operations of Seller, including without limitation, computer hardware systems,
software applications and embedded systems (the “Seller Internal Systems”). None
of the Seller Internal Systems, or the use thereof, infringes or violates, or
constitutes a misappropriation of, any Intellectual Property rights of any
person or entity.


2.15.    Agreements of Managers, Officers, Employees and Consultants.
(a)    Except as set forth on the Disclosure Schedule, to Seller’s knowledge, no
current or former manager, officer or employee of or consultant to Seller is in
violation of any term of any employment contract, non-competition agreement,
non-disclosure agreement, patent disclosure or assignment agreement or other
contract or agreement containing restrictive covenants relating to the conduct
of any such current or former manager, member, officer, employee, or consultant
or otherwise relating to the use of Trade Secrets or proprietary information of
others by any such person. The Disclosure Schedule sets forth the name and
address of each person currently serving as a manager or officer of Seller, and
each person listed on the Disclosure Schedule was duly elected and is presently
serving as such manager or officer. Set forth on the Disclosure Schedule is a
list of all current and former managers, officers, employees, and consultants of
Seller. Except as set forth on the Disclosure Schedule, each current and former
manager, officer, employee and consultant of Seller has executed a
non-disclosure and non-competition agreement with Seller in the form provided to
Purchaser. Except as disclosed on the Disclosure Schedule, since December 31,
2016, Seller has not paid or become committed to pay any bonus or similar
additional compensation to any manager, officer or employee of Seller.


{M1108931.1 }    - 16 -    



--------------------------------------------------------------------------------





(b)    The Disclosure Schedule lists the following information for each employee
of the Seller, including each employee on leave of absence or layoff status:
employer, name, job title, date of hiring, date of commencement of employment,
details of leave of absence or layoff, rate of compensation, bonus arrangement,
and any change in compensation or bonus since December 31, 2015, vacation, sick
time, and personal leave accrued as of December 31, 2016, and service credited
for purposes of vesting and eligibility to participate under any Employee Plan.
(c)    The Disclosure Schedule lists the following information for every
independent contractor, consultant, distributor or sales agent of the Seller:
name, responsibilities, date of engagement, and compensation. Each such
independent contractor, consultant, or sales agent qualifies as an independent
contractor in relation to the Seller for purposes of all applicable Laws,
including those relating to Taxes, insurance, and employee benefits.
(d)    Except as set forth in the Disclosure Schedule, to the knowledge of
Seller, (i) no manager, officer, or other key employee of the Seller intends to
terminate such Person’s employment with the Seller, and (ii) no independent
contractor, consultant, or sales agent intends to terminate such Person’s
arrangement with the Seller.
2.16.    Governmental Licenses. Seller has all the material Permits, licenses,
orders, franchises and other rights and privileges of all federal, state, local
or foreign governmental or regulatory bodies necessary for Seller to conduct its
Business as presently conducted. All such permits, licenses, orders, franchises
and other rights and privileges are in full force and effect and, to Seller’s
knowledge, no suspension or cancellation of any of them is threatened, and none
of such Permits, licenses, orders, franchises or other rights and privileges
will be Materially Adversely Affected by the consummation of the Transaction
contemplated by this Agreement or any of the Transaction Documents. As used in
this Agreement “Permits” (or “Permit” where the context requires) means any
license, permit, order, authorization, approval, consent, or certificate of or
from any Governmental Entity.
2.17.    List of Material Contracts and Commitments. The Disclosure Schedule
sets forth a complete and accurate list of all material contracts associated
with the manufacture of ConforMIS custom product to which Seller is a party or
by or to which any of their assets or properties are bound or subject. As used
on the Disclosure Schedule, the phrase “Seller Material Contract” means and
includes every material agreement or material understanding of any kind, written
or oral, which is legally enforceable by or against Seller, and specifically
includes without limitation (a) contracts and other agreements with any current
or former manager, officer, employee, consultant or member or any partnership,
company, joint venture or any other entity in which any such person or entity
has an interest; (b) agreements with any labor union or association representing
any Seller employee; (c) contracts and other agreements for the provision of
services other than by employees of Seller which entail a reasonably foreseeable
financial consequence to any contracting party of at least $15,000; (d) bonds or
other security agreements provided by any party in connection with the Business;
(e) contracts and other agreements for the sale of any of the assets or
properties of Seller other than in the Ordinary Course or for the grant to any
person or entity of any preferential rights to purchase any of said assets or
properties; (f) joint venture agreements relating to the assets, properties or
Business of Seller or by or to which any of their assets or properties are bound
or subject; (g) contracts or other agreements under which Seller agrees to
indemnify any party, to share


{M1108931.1 }    - 17 -    



--------------------------------------------------------------------------------





tax liability of any party, or to refrain from competing with any party; (h) any
contracts or other agreements with regard to any indebtedness of Seller; or (i)
any other contract or other agreement whether or not made in the Ordinary Course
and involving a reasonably foreseeable financial consequence to any contracting
party of at least $15,000. Seller has delivered to Purchaser true, correct and
complete copies of all such contracts, together with all modifications and
supplements thereto. Except as set forth on the Disclosure Schedule, each of the
contracts listed on the Disclosure Schedule is in full force and effect. Seller
is not in breach of any of the material provisions of any such Seller Material
Contract, nor, to the best knowledge of Seller, is any other party to any such
contract in default thereunder, nor does any event or condition exist which with
notice or the passage of time or both would constitute a default of a material
provision thereunder, except for any such breach or default that individually
and in the aggregate would not have a Material Adverse Effect on Seller. Seller
has performed in all material respects all obligations required to be performed
by them under each such contract as of the Closing.
2.18.    Employee Matters. Except as set forth on the Disclosure Schedule,
Seller nor any person that together with Seller would be treated as a single
employer (an “ERISA Affiliate”) under Section 414 of the Code has established or
maintains or is obligated to contribute to (a) any bonus, severance, stock
option, or other type of incentive compensation plan, program, agreement,
policy, commitment, contract or arrangement (written or oral), (b) any pension,
profit-sharing, retirement or other plan, program or arrangement, or (c) any
other employee benefit plan, fund or program, including, but not limited to,
those described in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). All such plans (individually, a “Employee Plan”
and collectively, the “Employee Plans”) have been operated and administered in
all material respects in accordance with their terms, as applicable, with the
requirements prescribed by any and all statutes, orders, rules and regulations,
including but not limited to ERISA and the Code. No act or failure to act by
Seller has resulted in, nor does Seller have knowledge of a non-exempt
“prohibited transaction” (as defined in ERISA) with respect to the Employee
Plans. Seller nor any ERISA Affiliate maintains or has ever maintained or
contributed to any Employee Plan subject to Title IV of ERISA. With respect to
the employees and former employees of Seller, there are no employee
post-retirement medical or health plans in effect, except as required by Section
4980B of the Code. Seller has funded, or made adequate reserves for, the full
amounts of the employer contributions that are required under the terms of said
plan to be paid by Seller with respect to the year ended December 31, 2016 and
the period from and including January 1, 2017 through and including the Closing
Date.
2.19.    Suppliers. Except as set forth on the Disclosure Schedule: No supplier
has notified the Seller that it intends to cancel or otherwise substantially
modify its relationship with Seller or to decrease materially or limit its
services, supplies or materials to Seller, or its usage or purchase of the
services of Seller, and, to the knowledge of Seller, the consummation of the
Transaction contemplated hereby will not materially adversely affect the
relationship of Purchaser with any such supplier. The Disclosure Schedule
contains a correct and complete list of the ten (10) largest suppliers for the
Seller for the fiscal years ending December 31, 2016 and December 31, 2015
showing the aggregate amount of the cost of goods purchased during each such
period,


{M1108931.1 }    - 18 -    



--------------------------------------------------------------------------------





in addition to any supplier which is the sole source from which the Seller has
purchased goods during such periods.
2.20.    Brokers or Finders. No person or entity has or will have, as a result
of the actions of Seller, any right, interest or claim against or upon Seller
for any commission, fee or other compensation as a finder or broker arising from
the Transaction contemplated by this Agreement.
2.21.    Guarantees. Except as set forth on the Disclosure Schedule, Seller has
not assumed, guaranteed, endorsed or otherwise become directly or contingently
liable on or for any indebtedness of any other person or entity, except
guarantees by endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course.
2.22.    Books and Records. The books and records of Seller made available to
Purchaser for inspection include copies of the operating agreement and other
governing documents as currently in effect and accurately record therein in all
material respects all actions, proceedings, consents and meetings of the
managers and members of Seller and any committees thereof.
2.23.    Solvency. Seller has no knowledge of any facts or circumstances which
may cause it to file for reorganization or liquidation or to have filed against
it any proceeding under the bankruptcy or reorganization laws of any
jurisdiction within eighteen (18) months from the Closing Date.
2.24.    Transactions with Insiders. Except as set forth on the Disclosure
Schedule, there are no currently outstanding loans, leases or other contracts
between Seller and any officer or manager of Seller, or any person or entity
owning five percent (5%) or more of outstanding equity interests of Seller, or
any respective family member or affiliate of any such officer, manager or
member. There is no agreement or understanding of any kind, written or oral,
which is legally enforceable by or against Seller, by and between Seller and
Edward Kilgallen, whereby Seller has agreed, following the Closing Date, to pay
to Edward Kilgallen any portion of the Purchase Price, including without
limitation, any bonus payment upon the payment of any portion of the Retention
Earn-Out Consideration or Value Earn-Out Consideration.
ARTICLE III

REPRESENTATIONS AND WARRANTIES OF UNITHOLDERS
In order to induce Purchaser to enter into this Transaction, Unitholders
represent and warrant to Purchaser that the statements made in this Article III
are true and correct as of the date hereof, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date).
3.1.    Title. Unitholders own, beneficially and of record, free and clear of
any Lien the entire membership interest of Seller.


{M1108931.1 }    - 19 -    



--------------------------------------------------------------------------------





3.2.    Authority to Execute and Perform Agreements. Unitholders have the legal
right, power and capacity to enter into, execute and deliver the Transaction
Documents to which they are a signatory and to perform their individual
obligations under the Transaction Documents to which they are a signatory. The
Transaction Documents to which such Unitholders are a signatory have been duly
executed and delivered and are the valid and binding obligation of such
Unitholders enforceable in accordance with their terms, except as may be limited
by bankruptcy, moratorium, reorganization, insolvency or other similar Laws now
or hereafter in effect generally affecting the enforcement of creditors’ rights.
3.3.    No Breach. The execution and delivery of the Transaction Documents to
which such Unitholders are signatories, the consummation of the transactions
contemplated hereby and thereby and the performance by such Unitholders of the
Transaction Documents to which they are signatory in accordance with their
respective terms and conditions will not (i) require the approval or consent of
any Governmental Entity or the approval or consent of any other Person; (ii)
conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with notice or lapse of time or both would
constitute) a default under, any Law applicable to such Unitholders, the
organizational or governing documents of Seller, or any instrument or Contract
to which such Unitholders are a party or by or to which such Unitholders are
bound or subject.
3.4.    Stock Consideration Representations. Unitholders represent that their
present intention is to acquire the shares of Stock Consideration by way of
assignment from Seller that may be issued in connection with this Agreement for
his or its own account and that such Stock Consideration is being and will be
acquired for the purpose of investment and not with a view to distribution or
resale thereof. Unitholders represent that it has had an opportunity to ask
questions of and receive answers from the authorized representatives of
Purchaser and to review any relevant documents and records concerning the
business of Purchaser and the terms and conditions of this investment and that
any such questions have been answered to such equity holder’s satisfaction.
Unitholders each acknowledge receipt of the most recent Annual Report on Form
10-K of Purchaser and the most recent proxy statement relating to the annual
meeting of stockholders of Purchaser. Seller and each Unitholder acknowledge
that it has been called to his or its attention that this investment involves a
high degree of risk and that Purchaser has a limited operating history.
Unitholders each acknowledge that they can bear the economic risks of its
investment in the Stock Consideration and that they have such knowledge and
experience in financial or business matters that they are capable of evaluating
the merits and risks of this investment in the Stock Consideration and
protecting its own interests in connection with this investment. Except as set
forth on the Recipient Disclosure Schedule attached hereto, Unitholders hereby
represent and warrant to Purchaser that each is an “accredited investor” as such
term is defined under Section 501(a) of Regulation D promulgated under the
Securities Act. Unitholders understand that the Stock Consideration to be issued
in connection with the transactions contemplated hereby has not been and will
not be registered under the Securities Act, that such shares must be held
indefinitely unless a subsequent disposition thereof is permitted under the
Securities Act or is exempt from such registration, and that Purchaser has no
obligation to register or qualify the shares of Stock Consideration. Seller and
each Unitholder further represent that he and it understands and agrees that
unless and until transferred as herein provided, or transferred pursuant to the
provisions of Rule


{M1108931.1 }    - 20 -    



--------------------------------------------------------------------------------





144 of the Securities Act, all certificates issued in respect of or exchange for
the Stock Consideration that may be issued hereunder shall bear a legend (and
Purchaser will make a notation on its transfer books to such effect) prominently
stamped or printed thereon reading substantially as follows:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE ANDMAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR WITHOUT AN OPINION OF COUNSEL IN THE FORM SATIFACTORY TO THE
COMPANY IF AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER
In order to induce Seller to enter into this Transaction, Purchaser represents
and warrants to Seller that the statements made in this Article IV are true and
correct as of the date hereof, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties will be true and correct as of such date).
4.1.    Organization and Qualification. Purchaser is a corporation duly
organized, validly existing and in corporate good standing in the State of
Delaware and has the power and authority to carry on its business as presently
conducted. Purchaser is duly qualified to do business and is in good standing in
all jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified will not have a Material Adverse Effect on Purchaser. Each subsidiary
of Purchaser is a corporation duly organized, validly existing and in corporate
good standing under the laws of its jurisdiction of incorporation.
4.2.    Authority. This Agreement, and to the extent Purchaser is a party to the
Transaction Documents, each of the Transaction Documents, has been duly
authorized, executed and delivered by Purchaser and constitutes a legal, valid
and binding obligation of Purchaser, enforceable against it in accordance with
its terms except to the extent that such enforcement may be subject to
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance or
other laws affecting creditors’ rights generally and to the application of
general equitable principles. Purchaser has the right, power and authority to
enter into this Agreement and to carry out the terms and provisions of this
Agreement, and to enter into and carry out the terms of all agreements and
instruments required to be delivered by Purchaser by the terms of this
Agreement, without obtaining the consent of any third parties or authorities.
This Agreement and the Transaction contemplated hereby have been unanimously
approved by the Board of Directors of Purchaser and no additional


{M1108931.1 }    - 21 -    



--------------------------------------------------------------------------------





corporate action or authorization is required by Purchaser in connection with
the consummation of the Transaction contemplated by this Agreement.
4.3.    No Conflicts. The execution, delivery and performance of this Agreement
and the Transaction Documents, and the consummation of the Transaction
contemplated hereby and thereby by Purchaser, and compliance with the provisions
hereof, do not and will not: (a) violate, conflict with or result in a breach of
any provision or constitute a default under (i) the Certificate of Incorporation
or By-laws of Purchaser (the “Purchaser Charter Documents”), or (ii) any
contract or agreement to which Purchaser is a party or to which the assets or
business of Purchaser may be subject, except where such violation would not have
a Material Adverse Effect on Purchaser; or (b) violate any judgment, ruling,
order, writ, injunction, award, decree, statute, law, ordinance, code, rule or
regulation of any court or foreign, federal, state, county or local government
or any other governmental, regulatory or administrative agency or authority
which is applicable to the assets, properties or business of Purchaser, except
where such violation would not have a Material Adverse Effect on Purchaser.
4.4.    Government Approvals. No Consent with any Governmental Entity is or will
be required on the part of the Purchaser in connection with the execution,
delivery and performance of this Agreement, the other Transaction Documents and
any other agreements or instruments executed by Purchaser in connection herewith
or therewith, the failure of which would have a Material Adverse Effect on
Purchaser.
4.5.    SEC Filings. Since July 1, 2016, Purchaser has filed all reports,
registrations, prospectuses, schedules, forms, statements and other documents
(including all exhibits to any of the foregoing), together with any required
amendments thereto, that Purchaser is required to file with the Securities
Exchange Commission (“SEC”), including forms 10-K, 10Q, 8-K and proxy statements
(collectively, the “Purchaser SEC Reports”). The Purchaser SEC Reports (i) were
prepared in compliance with the requirements of the Securities Act and (ii) did
not, at the time they were filed, contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
ARTICLE V

ADDITIONAL AGREEMENTS
5.1.    Employee Matters. Nothing contained herein will be considered as
requiring Seller or Purchaser to continue the employment of any employee for any
specified period, at any specified location or under any specified job category,
except as specifically provided for in an offer letter or other agreement of
employment. Except as otherwise set forth herein, it is specifically understood
that continued employment with Seller or employment with Purchaser is not
offered or implied for any employees of Seller.


{M1108931.1 }    - 22 -    



--------------------------------------------------------------------------------





5.2.    Additional Agreements. In case at any time after the Closing Date any
further action is reasonably necessary or desirable to carry out the purposes of
this Agreement or to vest Purchaser with full title to all properties, assets,
rights, approvals, immunities and franchises of Seller, the parties will take
all such necessary action.
5.3.    Public Announcements. Purchaser and Seller may disclose the transaction
to the extent reasonably required by law or stock market regulations and
otherwise in a manner consistent with a press release disseminated by Purchaser
on or shortly after the Closing Date. Neither Purchaser nor Seller will
disseminate any other press release or other announcement concerning this
Agreement or the Transaction contemplated herein to any third party (except to
the managers, directors, officers and employees of the parties to this Agreement
whose direct involvement is necessary for the consummation of the Transaction
contemplated under this Agreement, or to the attorneys, advisors and accountants
of the parties hereto) without the prior written agreement of Purchaser and
Seller.
5.4.    Confidentiality. Seller and Purchaser have previously entered into a
Non-Disclosure Agreement dated as of February 16, 2017 (the “Confidentiality
Agreement”) concerning each party’s obligations to protect the confidential
information of the other party. Seller and Purchaser each hereby affirm each of
their obligations under such Confidentiality Agreement.
5.5.    Benefit Plans.     As soon as administratively practicable after the
Closing Date and to the extent allowable under the employee benefit plan,
program or arrangement of Purchaser of general applicability (the “Purchaser
Benefits Plans”), Purchaser shall take all reasonable action so that employees
of Seller that become employees of Purchaser after the Closing Date shall be
entitled to participate in an employee benefit plan for Connecticut based
Purchaser employees, which applicable employee benefit plan will be similar to
each applicable Purchaser Benefit Plan.
5.6.    Restrictive Undertakings.
(a)    Noncompetition Covenant. The restrictive covenants set forth in this
Section 5.6 are a material inducement for Purchaser to enter into this
Agreement. For good and valuable consideration provided pursuant to this
Agreement, the receipt and sufficiency of which is hereby acknowledged, Seller,
any Affiliates of Seller, and the Unitholders agree that, during the Restrictive
Period (as hereinafter defined), they shall not, directly or indirectly, (i)
engage in any activities either on their own behalf or that of any other
business organization (whether as principal, partner, shareholder, member,
officer, director, stockholder, agent, joint venturer, consultant, creditor,
investor or otherwise) which involve any aspect of surface preparation and
finishing for the manufacture of customized partial and total articular joint
replacement implants and implant components in the United States (the
“Competitive Services”), (ii) undertake planning for an organization or offering
of Competitive Services, or (iii) combine or collaborate with other employees or
representatives of Purchaser or any third party for the purpose of organizing,
engaging in, or offering Competitive Services. Notwithstanding anything to the
contrary contained herein, Purchaser acknowledges and agrees that actions taken
by the officers or managers of the Seller following


{M1108931.1 }    - 23 -    



--------------------------------------------------------------------------------





the consummation of the Transaction to perform their obligations in accordance
with Section 5.9 hereof shall not violate the restrictive covenants set forth in
this Section 5.6. Purchaser further acknowledges that Seller has disclosed that
it will continue to manufacture and sell reconstructive implants and medical
devices that may be marketed as patient specific implants but use traditional
off the shelf components.
(b)    Nonsolicitation of Employees. Seller, any Affiliates of Seller and the
Unitholders agree that, during the Restrictive Period, they shall not directly
or indirectly (including but not limited to, through the use of “headhunters,”
recruiters or employment agencies, and whether on-line or off-line recruiting
activities) or by action in concert with others, hire, recruit or otherwise
induce or influence (or seek to induce or influence) any person who is or shall
be hereafter engaged (as an employee, agent, independent contractor or
otherwise) to terminate such Person’s employment or engagement, or employ or
engage, seek to employ or engage, or cause any other Person, corporation,
partnership, limited liability company or other business entity (whether
for-profit or non-profit) to employ or engage or seek to employ or engage any
such person. This restriction includes that Seller, any Affiliates of Seller and
Unitholders shall not (i) disclose to any third party the names, backgrounds or
qualification of any of Purchaser’s employees or otherwise identify them as
potential candidates for employment, or (ii) participate in any pre-employment
interviews or consultations with such employee.
(c)    Restrictive Period. For purposes of this Section 5.6, the term Purchaser
shall include Purchaser and any of its subsidiaries, divisions or business
units. For purposes of this Section 5.6, the term “Restrictive Period” shall
mean the period commencing on the Closing Date and ending on the five (5) year
anniversary thereof.
(d)    Rights Cumulative. The non-competition and non-solicitation provisions
contained herein are in addition to, and not in limitation of, any rights that
Purchaser may have under any other contract, law or otherwise, including but not
limit to, the Employment Agreement. Seller acknowledges that the remedy at law
for any breach of this Section 5.6 may be inadequate. Seller agrees that upon
any such breach of this Section 5.6, Purchaser shall, in addition to all other
available remedies (including but not limited to, seeking an injunction or other
equitable relief), be entitled to injunctive relief without having to prove the
inadequacy of the remedies available at law and without being required to post
bond or other security.
(e)    Geographic Restrictions Reasonable. Seller expressly declares that the
territorial and time limitations contained in this Section 5.6 are entirely
reasonable and are properly and necessarily required for the adequate protection
of the business, operations, trade secrets and goodwill of Purchaser and are
given as an integral part of this Transaction, but for which Purchaser would not
have entered into this Agreement. It is the desire and intent of Seller and
Purchaser that the provisions of this Section 5.6 shall be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Section 5.6, including but not limited to, any territorial or
time limitations set forth in this Section 5.6, shall be adjudicated to be
invalid or unenforceable by a court of competent jurisdiction, whether due to
passage of time, change of circumstances or otherwise, the provisions of this
Section 5.6 shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, or to reduce said territorial or
time limitations to such areas or periods of time as said court shall deem
reasonable, such deletion or reduction to apply


{M1108931.1 }    - 24 -    



--------------------------------------------------------------------------------





only with respect to the operation of this Section5.6 in the particular
jurisdiction in which such adjudication is made.
(f)    Computation of Restrictive Period. All time periods in this Section 5.6
shall be computed by excluding from such computation any time during which
Seller is in violation of any provision of this Section 5.6 and any time during
which there is pending in any court of competent jurisdiction any action
(including any appeal from any final judgment) in which action Purchaser seeks
to enforce the agreements and covenants in this Section 5.6 or in which any
person or entity contests the validity of such agreements and covenants or their
enforceability or seeks to avoid their performance or enforcement which is
determined adversely against Seller or such other party.
5.7.    Cancellation of Indebtedness. To the extent there is outstanding Seller
Indebtedness prior to the Closing, Seller shall have received written
confirmation of the cancellation of such outstanding Seller Indebtedness,
obtained the release of any liens related to such Seller Indebtedness, if
applicable, and provided to Purchaser evidence of such cancellation and the
release of such liens, if applicable, in a form reasonably acceptable to
Purchaser.
5.8.    Company Existence; Good Standing; No Dissolution. For a period of not
less than eighteen (18) months following the Closing Date, Seller (i) shall
maintain its company existence in good standing, perform its obligations and
satisfy its liabilities when due, pay its Taxes when due, and maintain adequate
cash and liquid assets to pay and perform its liabilities and obligations as
they fall due and (ii) shall not resolve, agree or take any action to liquidate,
wind-up, dissolve or otherwise cease its operations. Within five (5) Business
Days of Closing, Seller shall cause to be filed with the appropriate
Governmental Entity any document, and shall execute such documents and all other
papers and perform such further acts as may be reasonably required or desirable
to effect the transaction.
5.9.    Lock-Up Agreement. The Seller and each recipient of Stock Consideration,
acknowledges and agrees that, for a period of one hundred eighty (180) days
subsequent to the Closing Date (the “Lock-Up Period”), he or it will not (1)
offer, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, pledge, hypothecate, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, the Purchaser Common Stock; (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Purchaser Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
the Purchaser Common Stock, in cash or otherwise, or (3) make any demand for or
exercise any right with respect to the registration of the Purchaser Common
Stock or any security convertible into or exercisable or exchangeable for the
Purchaser Common Stock. The Seller and each recipient of Purchaser Common Stock
further agrees not to enter into any private transaction involving the Purchaser
Common Stock unless (i) Purchaser receives an opinion of counsel acceptable in
form and substance to Purchaser to the effect that the proposed transaction is
exempt from the registration requirements of the Act and (ii) the proposed
transferee agrees to be bound by all the provisions in this Section 5.9 prior to
any such private transaction. Notwithstanding anything to the contrary contained
herein, the restrictions contained herein shall not apply to the transfer of the
Purchaser


{M1108931.1 }    - 25 -    



--------------------------------------------------------------------------------





Common Stock by the Seller to the Unitholders or any recipient to any trust,
partnership or limited liability company for the direct or indirect benefit of
such Seller or any recipient and/or the immediate family of such Seller or any
recipient for estate planning purposes, provided that (i) the trustee of the
trust, partnership or the limited liability company, as the case may be, agrees
in writing to be subject to the restrictions of this Section 4.09 and (ii) any
such transfer shall not involve a disposition for value.
5.10.    Taxes; Cooperation. All transfer taxes incurred in connection with the
consummation of the transactions contemplated by this Agreement shall be borne
by the Seller. The Seller will, at its own expense, file such Tax Returns and
other documentation with respect to such Transfer Taxes, and Purchaser shall
cooperate with the Seller in connection with the preparation and filing of such
Tax Returns as may be required to comply with the provisions of such Tax Laws,
and Purchaser and Seller will reasonably cooperate with each other to lawfully
minimize any such Taxes. Purchaser and Seller agree to furnish to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets and the Business as is reasonably necessary for
the filing of all Tax Returns, and making of any election related to Taxes, the
preparation for any audit by any Governmental Entity, and the prosecution or
defense of any claim, suit or other proceeding related to Taxes involving the
Business or the Purchased Assets and each shall execute and deliver such powers
of attorney and other documents as are necessary to carry out the intent of this
Section 5.10.
5.11.    Deferred Consents. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall not constitute an agreement to assign or transfer
any Assumed Agreement or any claim, right, or benefit arising thereunder or
resulting therefrom, if an attempted assignment or transfer thereof, without the
consent of a third party thereto, would constitute a breach thereof or would
otherwise constitute an event of default thereunder. If any such consent is not
obtained prior to Closing (each a “Deferred Consent”), or if an attempted
assignment or transfer thereof would be ineffective or would affect the rights
thereunder so that Purchaser would not receive all such rights and benefits,
then (i) Seller and Purchaser will cooperate to obtain such Deferred Consents as
soon as practicable to the extent feasible; provided that Purchaser shall not
have any obligation (A) to pay any fees or deliver any other consideration to
any Person to obtain any Deferred Consent or (B) agree to any adverse change in
any Assumed Agreement in order to obtain a Deferred Consent, and (ii) until such
Deferred Consent is obtained, Seller and Purchaser will cooperate in all
reasonable respects to provide to Purchaser the rights and benefits under the
Assumed Agreement to which such Deferred Consent relates. In particular, in the
event that any such Deferred Consent is not obtained prior to Closing, then, to
the extent permitted and reasonably possible, Purchaser and Seller shall enter
into lawful and commercially reasonable arrangements (including subleasing or
subcontracting if permitted) to provide to Purchaser the economic and
operational equivalent of having obtained such Deferred Consent and having
assigned or transferred such Assumed Agreement, including enforcement for the
benefit of Purchaser of all claims or rights arising thereunder, and the
performance by Purchaser of the obligations, to the extent rights and benefits
thereunder are received, thereunder on a prompt and punctual basis.
5.12.    Employee Matters.


{M1108931.1 }    - 26 -    



--------------------------------------------------------------------------------





(a)    Purchaser agrees to offer employment as of the Closing Date, on an “at
will” basis and on terms and conditions that are no less favorable (as to each
of base salary and bonus opportunity, respectively, except with respect to
Edward Kilgallen, who will be offered employment on terms and conditions as
agreed upon by Purchaser pursuant to the Employment Agreement) than the terms
and conditions being provided to such employees by Seller on the Closing Date
(except as specifically set forth herein), only to the employees of Seller
listed on Schedule 5.12(a) hereto and if any such employee of Seller accepts
Purchaser’s offer of employment, he or she shall become an employee of Purchaser
(or an Affiliate of Purchaser) after the Closing Date (such Employees are
referred to hereinafter as the “Transferred Employees”).
(b)    Seller shall be liable for, and shall indemnify and hold harmless
Purchaser with respect to all of Seller’s liabilities to the employees
including: (i) any Termination Liability in connection with the termination of
employment with Seller of any employees of Seller; (ii) any Employee Benefit
Plan in existence prior to the Closing Date, whether such liability arises
before, on or after the Closing Date, including, without limitation, unfunded
liabilities, liability with respect to the termination of any such plan, any
retiree from employment with Seller, any unfunded liability under any such plan,
or any accrued but unpaid claim under such plan; (iii) any compensation due to
the Seller employees or consultants relating to periods ending on or prior to
the Closing Date, including, without limitation, salary, wages, overtime
payments, commission, bonus, incentives or other benefit accruals (including
vacation pay); and (iv) any liability of Seller with respect to any labor Laws.
Seller shall make all salary, commission, bonus, incentive or other benefit
accrual payments to employees as they become due. Except with respect to hiring
of the Transferred Employees as provided in Section 5.12(a), Purchaser shall not
be required to hire any employees of Seller or to provide continuations of any
such plans, commissions or incentives after the Closing Date. As used herein,
“Termination Liability” shall mean all liabilities, costs, claims, damages and
expenses incurred by Seller or Purchaser either before or after the date hereof
with respect to such terminated employees including without limitation,
severance, outplacement, vacation pay, salary, commissions and benefits for
periods prior to the Closing Date, claims of wrongful termination, age, race or
sex discrimination or the like, liability under Worker Adjustment and Retaining
Notification Act of 1988, as amended, and each similar state law WARN, COBRA and
State benefits continuation laws, and any taxes or penalties payable with
respect to any of the foregoing payments or liabilities.
(c)    Service of Transferred Employees with the Seller shall be recognized
under the employee benefit plans of Purchaser in which such Transferred Employee
will be eligible to participate immediately following the Closing for purposes
of participation and eligibility (but not benefit accrual) to the same extent
service was recognized under the comparable Employee Benefit Plan in which such
Transferred Employee participated immediately prior to the Closing to the extent
employment records are available. For purposes of Purchaser’s medical, dental
and other health and welfare plans for the employees, former employees and
beneficiaries thereof, Purchaser shall or shall cause its Affiliates to (i)
waive limitations on benefits relating to any pre-existing conditions other than
long term disability and dental insurance (except for pre-existing conditions
that were excluded under the Employee Benefit Plans) and (ii) credit each
employee, for purposes of annual deductible and out-of-pocket limits under its
medical, dental plans and other health and welfare plans, with deductible and
out-of-pocket expenses paid by the employees, former employees and beneficiaries
thereof, under the Employee Benefit Plans that are medical, dental and other
health


{M1108931.1 }    - 27 -    



--------------------------------------------------------------------------------





and welfare plans in the calendar year in which the Closing Date occurs to the
extent permitted by applicable Law; provided that Purchaser’s plan administrator
receives sufficient information within sixty (60) days following the Closing
Date in order to provide credit for such deductibles and out of pocket expenses.
(d)    Beginning on the Closing Date, except as otherwise required by Law, the
Transferred Employees shall be bound by the vacation policy of Purchaser (or its
Affiliates, as applicable).
(e)    The Parties acknowledge and agree that it is their intention that all
existing Contracts of non-competition, non-disclosure and assignments of
invention, between Seller, on the one hand, and any employee or any service
provider on the other hand, providing services to Seller in respect of the
Business as of immediately prior to the Closing Date shall be transferred to or
assumed by Purchaser (subject to applicable Law) as a result of the transactions
described herein and that such Contracts shall constitute Assumed Agreements
hereunder. If any such Contract may not be so assigned, Seller agrees that it
will cooperate with Purchaser to enforce such Contract(s) as Purchaser may
reasonably request and as permitted by applicable Law.
(f)    This Section 5.12 shall operate exclusively for the benefit of the
parties to this Agreement and not for the benefit of any other person or entity,
including the Transferred Employees or any other employee, service provider,
former employee or independent contractor, or other person, in each case, who
performs or performed services in connection with the operation of the Business.


5.13.    Seller Computer Network System. For a period of time equal to three (3)
months immediately following the Closing Date, Seller shall permit Purchaser to
use the computer network system of Seller for the purpose of facilitating an
efficient post-closing transition.
5.14.    Payment to Edward Kilgallen. Seller agrees Edward Kilgallen will not
receive a bonus payment from Seller upon the payment by Purchaser to Seller of
any portion of the Retention Earn-Out Consideration or Value Earn-Out
Consideration.
ARTICLE VI

CONDITIONS PRECEDENT
6.1.    Conditions to Each Party’s Obligation to Effect the Transaction. The
respective obligations of each Party to effect the Transaction will be subject
to the satisfaction prior to the Closing Date of the following conditions:
(a)    Governmental Approvals. All statutory requirements and all Consents of
Governmental Entities legally required for the consummation of the Transaction
contemplated by this Agreement will have been filed, occurred, or been obtained,
other than such Consents for which the failure to obtain would not have a
Material Adverse Effect on the consummation of the Transaction contemplated
hereby.


{M1108931.1 }    - 28 -    



--------------------------------------------------------------------------------





(b)    No Restraints. No statute, rule or regulation, and no final and
nonappealable order, decree or injunction will have been enacted, entered,
promulgated or enforced by any court or Governmental Entity of competent
jurisdiction which enjoins or prohibits the consummation of the Transaction.
(c)    Unitholder Approval. This Agreement and the Transaction shall have been
approved and adopted by all of the Unitholders of Seller in accordance with the
Connecticut Limited Liability Company Act and the Seller Charter Documents.
6.2.    Conditions of Obligations of Purchaser. The obligations of Purchaser to
effect the Transaction are subject to the satisfaction of the following
conditions unless waived by Purchaser:
(a)    Representations and Warranties of Seller and Unitholders. The
representations and warranties of Seller and each of the Unitholders set forth
in this Agreement that are qualified as to materiality shall be true and correct
in all respects, and all other representations and warranties of Seller and each
of the Unitholders set forth in this Agreement shall be true and correct in all
material respects, in each case as of the date of the Closing, except (i) as
otherwise contemplated by this Agreement, (ii) as a result of actions taken or
not taken at the direction of or after consultation with and written concurrence
of Purchaser and/or (iii) for representations and warranties specifically
limited to an earlier date(s) (in which case such representations and warranties
shall be true and correct as of such date). Purchaser will have received a
certificate signed by an authorized officer or manager of Seller to such effect
on the Closing Date.
(b)    Performance of Obligations of Seller. Seller will have performed in all
material respects all agreements and covenants required to be performed by it
under this Agreement prior to the Closing Date except (i) as otherwise
contemplated or permitted by this Agreement and/or (ii) as a result of actions
taken or not taken at the direction of or after consultation with and written
concurrence of Purchaser, and Purchaser will have received a certificate signed
by an authorized officer or manager of Seller to such effect on the Closing
Date.
(c)    No Material Adverse Effect. No event, occurrence, fact, condition,
change, development or effect that has not been disclosed in the Financial
Statements or on the Disclosure Schedule shall exist or have occurred or come to
exist or been threatened that, individually or in the aggregate, has had or
resulted in or could be expected to become or result in a Material Adverse
Effect on Seller, and Purchaser will have received from Seller a certificate
signed by Seller to such effect on the Closing Date.
(d)    Employment Agreement. Edward Kilgallen shall have executed and delivered
to Purchaser an employment agreement substantially in the form attached hereto
as Exhibit D (the “Employment Agreement”).
(e)    Offer Letters. At least eighty percent (80%) of the individuals
identified on Schedule 6.2(e) shall have executed and delivered to Purchaser an
offer letter, in substantially the form of Exhibit E.
(f)    Consulting Agreements. Seller shall have executed and delivered to
Purchaser a consulting agreement, in substantially the form of Exhibit F.


{M1108931.1 }    - 29 -    



--------------------------------------------------------------------------------





(g)    Lease. Beaumont Road Association, LLC shall have executed and delivered
to Purchaser a real estate lease, for the lease of that certain real property
located at 10 Beaumont Road, Wallingford, Connecticut 06492, in substantially
the form attached hereto as Exhibit G, for the premises currently utilized by
Seller in connection with the Business(the “Real Estate Lease”).
(h)    Legal Action. There will not be overtly threatened or pending any action,
proceeding or other application before any court or Governmental Entity brought
by any Person or Governmental Entity: (i) challenging or seeking to restrain or
prohibit the consummation of the transactions contemplated by this Agreement, or
seeking to obtain any material damages from Purchaser or Seller as a result of
such transactions; or (ii) seeking to prohibit or impose any limitations on
Purchaser’s ownership or operation of all or any portion of the Purchased
Assets, or to compel Purchaser to dispose of or hold separate all or any portion
of its or Seller’s Business or the Purchased Assets as a result of the
transactions contemplated by the Agreement which if successful would have a
Material Adverse Effect on Purchaser’s ability to receive the anticipated
benefits of the Transaction and under the Employment Agreement.
(i)    Bill of Sale. Seller shall have executed and delivered a Bill of Sale in
the form attached hereto as Exhibit A and all additional transfer documents
required to validly assign the Intellectual Property of Seller to Purchaser in
recordable form, including without limitation, any domain name assignment,
trademark assignment, copyright assignment, as applicable.
(j)    Assignment and Assumption Agreement. Seller shall have executed and
delivered an Assignment and Assumption Agreement, substantially in the form
attached hereto as Exhibit H (the “Assignment and Assumption Agreement”).
(k)    FIRPTA. Seller shall have delivered to Purchaser a non-foreign affidavit
dated as of the Closing Date, sworn under penalties of perjury and in form and
substance required under the Treasury Regulations issued pursuant to Section
1445 of the Code stating that Seller is not a “foreign person” as defined in
Section 1445 of the Code.
(l)    Third Party Consents. All consents, Permits and approvals which may be
required in connection with the performance of Seller’s obligations under this
Agreement, or the continuation of any of the Seller Material Contracts after the
Closing shall have been obtained from the third parties set forth on Schedule
6.2(l).
(m)    Escrow Agreement. Seller shall have executed and delivered an Escrow
Agreement in the form attached hereto as Exhibit I, by and between the Escrow
Agent, Purchaser and Seller.
(n)    Seller Certificate. Purchaser shall have received a certificate signed by
a Manager of Seller which shall (i) certify the names of the Managers of Seller
authorized to sign this Agreement and the other documents, instruments or
certificates to be delivered pursuant to this Agreement by Seller or any of its
Managers or Unitholders, together with the true signatures of such Managers,
(ii) attach a copy of the Seller Charter Documents, (iii) certify a copy of the
resolutions of the Managers and Members of Seller evidencing the adoption of the
approval of this Agreement and the other matters contemplated hereby, and (iv)
attach a certificate of good standing


{M1108931.1 }    - 30 -    



--------------------------------------------------------------------------------





for Seller from each jurisdiction where Seller has been formed or is doing
business, certified by the appropriate authorities from such jurisdictions.
(o)    Company Proceedings Satisfactory. All company and other proceedings to be
taken by Seller in connection with the Transaction contemplated hereby and all
documents incident thereto will be satisfactory in form and substance to
Purchaser and its counsel.
(p)    Indebtedness; Lien Terminations. Seller shall have delivered to Purchaser
the evidence of the cancellation of the Seller Indebtedness, if applicable, and
the release of the liens on all or any portion of the Purchased Assets set forth
in Section 5.7, satisfactory to the Purchaser.
(q)    Supplier Agreement. Stratus Technologies, Inc, shall have executed and
delivered to Purchaser that certain Supplier Agreement substantially in the form
attached hereto as Exhibit J (the “Supplier Agreement”).
(r)    Other Documents. Seller shall have delivered to Purchaser such other
instruments or documents as may be necessary or appropriate to carry out the
transactions contemplated by this Agreement or the other Transaction Documents.
6.3.    Conditions of Obligation of Seller. The obligation of Seller to effect
the Transaction is subject to the satisfaction of the following conditions
unless waived by Seller:
(a)    Representations and Warranties of Purchaser. The representations and
warranties of Purchaser set forth in this Agreement that are qualified as to
materiality shall be true and correct in all respects, and all other
representations and warranties of Purchaser set forth in this Agreement shall be
true and correct in all material respects, in each case as of the date of the
Closing, except (i) as otherwise contemplated by this Agreement, (ii) as a
result of actions taken or not taken at the direction of or after consultation
with and written concurrence of Seller and/or (iii) for representations and
warranties specifically limited to an earlier date(s) (in which case such
representations and warranties shall be true and correct as of such date).
Seller will have received a certificate signed by an authorized officer of
Purchaser to such effect on the Closing Date.
(b)    Performance of Obligations of Purchaser. Purchaser will have performed in
all material respects all agreements and covenants required to be performed by
them under this Agreement prior to the Closing Date, and Seller will have
received a certificate signed by an authorized officer of the Purchaser to such
effect on the Closing Date.
(c)    No Material Adverse Effect. No event, occurrence, fact, condition,
change, development or effect that has not been disclosed by the Purchaser shall
exist or have occurred or come to exist or been threatened that, individually or
in the aggregate, has had or resulted in or could be expected to become or
result in a Material Adverse Effect on Purchaser, and Seller will have received
a certificate signed by the an authorized officer of Purchaser to such effect on
the Closing Date.
(d)    Delivery of Consideration. On the Closing Date, Purchaser shall have paid
the Closing Cash Consideration and the Closing Stock Consideration, in
accordance with Section 1.3.


{M1108931.1 }    - 31 -    



--------------------------------------------------------------------------------





(e)    Employment Agreement. Purchaser shall have executed and delivered the
Employment Agreement.
(f)    Assignment and Assumption Agreement. Purchaser shall have executed and
delivered the Assignment and Assumption Agreement.
(g)    Escrow Agreement. Purchaser shall have executed and delivered the Escrow
Agreement.
(h)    Real Estate Lease. Purchaser shall have executed and delivered the Real
Estate Lease.
(i)    Supplier Agreement. Purchaser shall have executed and delivered the
Supplier Agreement.
(j)    Secretary’s Certificate. Seller shall have received a certificate signed
by the Secretary of Purchaser which shall (i) certify the names of the officers
of Purchaser authorized to sign this Agreement and the other documents,
instruments or certificates to be delivered pursuant to this Agreement by
Purchaser or any of its officers, together with the true signatures of such
officers, (ii) attach a copy of the Purchaser Charter Documents, (iii) certify a
copy of the resolutions of the Board of Directors evidencing the adoption of the
approval of this Agreement and the other matters contemplated hereby, and (iv)
attach a certificate of good standing for Purchaser, certified by the
appropriate authorities from the jurisdiction where the Purchaser was formed.
(k)    Other Documents. Purchaser shall have delivered to Seller such other
instruments or documents as may be necessary or appropriate to carry out the
transactions contemplated by this Agreement or the other Transaction Documents.


ARTICLE VII

INDEMNIFICATION
7.1.    Survival. Except as provided herein, all representations, warranties,
covenants and other agreements of the parties contained herein shall survive the
execution and delivery of this Agreement and continue in effect following the
Closing for a period commencing on the Closing Date and ending on the date that
is eighteen (18) months after the Closing Date. Notwithstanding the preceding
sentence, the representations set forth in Section 2.11 (Taxes) shall survive
until the expiration of the applicable statute of limitations, the
representations set forth in Section 2.14 (Intellectual Property) shall survive
for a period commencing on the Closing Date and ending on a date that is
twenty-four (24) months after the Closing Date (the “Other Representations”) and
the representations set forth in Sections 2.1 (Organization and Company Power),
2.2 (Authorization), 2.13 (Assets),2.24 (Transaction with Insiders) – the last
sentence only, and Section 3.1 (Title) will survive indefinitely (the
“Fundamental Representations”).
7.2.    Seller Indemnification. Subject to the limitations set forth in Section
7.5 below, Seller agrees to indemnify and hold harmless Purchaser and its
officers, directors, agents and employees (“Purchaser Indemnified Parties”) to
the fullest extent lawful, from and against any and all actions, suits, claims,
counterclaims, proceedings, costs, losses, liabilities, obligations,


{M1108931.1 }    - 32 -    



--------------------------------------------------------------------------------





demands, damages, judgments, amounts paid in settlement and reasonable expenses,
including, without limitation, reasonable attorneys’ fees and disbursements
(hereinafter collectively referred to as a “Claim,” “Loss” or “Losses”) suffered
or incurred by Purchaser to the extent relating to or arising out of:
(a)    Any inaccuracy in or breach, violation or nonobservance of the
representations or warranties, made by Seller herein or in the Transaction
Documents or failure of any certificate, document or instrument delivered by or
on behalf of Seller pursuant hereto or in connection herewith to be true and
correct as of the Closing, provided however, that for purposes of determining
the amount of any Losses resulting therefrom, any reference to materiality,
knowledge, or similar language shall be disregarded
(b)    any breach or failure by the Seller to perform any of the covenants or
agreements of the Seller contained in this Agreement or in the Transaction
Documents or failure of any certificate, document or instrument delivered by or
on behalf of Seller pursuant hereto or in connection herewith to be true and
correct as of the Closing;
(c)    any acts or omissions of Seller relating to the operations, ownership,
condition or conduct of the Purchased Assets and the Business prior to the
Closing;
(d)    any Excluded Asset or Retained Liability;
(e)    any liabilities arising prior to the Closing relating to the employees or
independent contractors of the Seller, including the classification thereof;
(f)    any liabilities for failure to comply with bulk sales or bulk transfer
laws with respect to the transactions contemplated by this Agreement; and
(g)    any claim by any Person for a brokerage or finder’s fee, commission or
similar payment based upon any agreement or understanding alleged to have been
made by such Person with Seller (or any Person acting on Seller’s behalf) in
connection with the transactions contemplated by this Agreement.
Notwithstanding the foregoing, to the extent that Purchaser receives and
collects any insurance proceeds relating to a Claim or Loss covered by insurance
purchased by Seller prior to the Closing, then Purchaser’s claim for
indemnification hereunder shall be reduced, dollar-for-dollar, by the amount of
such proceeds received by Purchaser for any insurable Claim or Loss, (it being
agreed that no Purchaser Indemnified Party shall have any obligation to seek to
recover any such insurance proceeds).
7.3.    Unitholder Indemnification. Subject to the limitations set forth in
Section 7.5 below, the Unitholders agree, severally and not jointly, to
indemnify and hold harmless Purchaser Indemnified Parties to the fullest extent
lawful, from and against any and all Losses suffered or incurred by Purchaser to
the extent relating to or arising out of:
(a)    Any inaccuracy in or breach, violation or nonobservance of the
representations or warranties, made by a Unitholder in Article III herein or in
the Transaction Documents to which they are signatory or failure of any
certificate, document or instrument delivered by or on behalf of the Unitholder
pursuant hereto or in connection herewith to be true and correct


{M1108931.1 }    - 33 -    



--------------------------------------------------------------------------------





as of the Closing, provided however, that for purposes of determining the amount
of any Losses resulting therefrom, any reference to materiality, knowledge, or
similar language shall be disregarded; and
(b)    any breach or failure by a Unitholder to perform any of the covenants or
agreements of a Unitholder contained in this Agreement or in the Transaction
Documents to which they are signatory or failure of any certificate, document or
instrument delivered by or on behalf of Seller pursuant hereto or in connection
herewith to be true and correct as of the Closing;
7.4.    Purchaser Indemnification. Subject to the limitations set forth in
Section 7.5 below, Purchaser agrees to indemnify and hold harmless Seller and
its officers, managers, agents and employees (“Seller Indemnified Parties”) to
the fullest extent lawful, from and against any and all Claims or Losses
suffered or incurred by Seller to the extent relating to or arising out of:
(a)    any inaccuracy in or breach, violation or nonobservance of the
representations, warranties, covenants or other agreements, including without
limitation, the payment of any portion of the Earn-Out Consideration that
becomes payable to Seller pursuant to Section 1.6 herein, made by Purchaser
herein or in the Transaction Documents or failure of any certificate, document
or instrument delivered by or on behalf of Purchaser pursuant hereto or in
connection herewith to be true and correct as of the Closing; and
(b)    any liabilities or obligations with respect to the Assumed Liabilities;
and
(c)    any claim by any Person for a brokerage or finder’s fee, commission or
similar payment based upon any agreement or understanding alleged to have been
made by such Person with Purchaser (or any Person acting on a Purchaser’s
behalf) in connection with the transactions contemplated by this Agreement.
7.5.    Limitations of Liability.
(a)    The Seller and Purchaser shall have no liability with respect to the
matters described in Sections 7.2(a) and 7.4(a), respectively, for any Claim or
Loss until the total of all Claims or Losses exceeds $50,000 (the “Basket”), at
which point Seller or Purchaser, as the case may be, shall be obligated to
indemnify the other party from and against all such Claims or Losses for the
entire amount of all such Claims or Losses (i.e., from the first dollar),
provided however, that these limitations shall not apply to any Claims or Losses
incurred by Purchaser as a result of or with respect to any breach of the
Fundamental Representations or the Other Representations, and provided further,
that Claims or Losses involving fraud, willful breach or intentional
misrepresentation shall not be subject to the Basket.
(b)    Notwithstanding anything contained in this Agreement to the contrary,
except for the representations set forth in Sections 2.1 (Organization and
Corporate Power), Section 2.2 (Authorization), 2.11 (Taxes), 2.13 (Assets), and
Section 2.14 (Intellectual Property), which shall not exceed the Purchase Price,
the other indemnity obligations of Seller on the one hand and Purchaser, on the
other hand, under this Agreement shall not exceed the thirty four percent (34%)
of the Purchase Price. Further, the indemnity obligations of any Unitholder
shall not exceed the amount of consideration actually received by such
Unitholder hereunder from Purchaser.


{M1108931.1 }    - 34 -    



--------------------------------------------------------------------------------





(c)    In any situation in which an indemnification payment or expense
reimbursement is due from Seller hereunder, Purchaser shall seek to satisfy such
obligation, in whole or in part, in the following manner: (i) first, from the
Escrow Earn-Out Consideration, and (ii) second, by withholding or setting off
the Escrow Earn-Out Consideration that may then be due or may subsequently
become payable to Seller, provided that Purchaser has delivered to Seller not
less than thirty (30) days’ prior written notice of its intention to do so. In
any situation in which an indemnification payment is due from Purchaser
hereunder, Seller shall seek to satisfy such obligation by acceptance of a cash
payment by Purchaser equal to the fair value of the Claim or Loss.
(d)    No action or claim for Losses pursuant to this Article VII shall be
brought or asserted after the relevant date of survival referred to in Section
7.1 hereof (the “Representation Expiration Date”). The amount of any Claims or
Losses suffered by an Purchaser Indemnified Party or Seller Indemnified Party,
as the case may be, shall be reduced by any tax benefit that has been realized
or that is certain to be realized, and any insurance benefits or claims against
third parties which are actually received by such party in respect of or as a
result of such Claims or Losses, or the facts or circumstances relating
thereto(it being agreed that no Purchaser Indemnified Party shall have any
obligation to seek to recover any such insurance proceeds). If any Losses for
which indemnification is made hereunder are subsequently reduced by any tax
benefit or insurance payment, the value of such tax benefit or other benefit or
the amount of such payment or other recovery shall be remitted to the Purchaser
Indemnified Party or Seller Indemnified Party, as the case may be.
(e)    Purchaser and Seller acknowledge and agree that, except as to Claims or
Losses attributable to fraud, their sole remedy against the other for any matter
arising out of a breach, violation or nonobservance of any representation,
warranty, covenant or other agreement contained in this Agreement is set forth
in this Article VII, and that except to the extent a party has asserted a claim
for indemnification prior to the Representation Expiration Date, neither party
shall have any remedy against the other party for any breach, violation or
nonobservance of a representation, warranty, covenant or other agreement made by
such other party in this Agreement. The parties acknowledge that this Section
7.4 has been negotiated fully by the parties and that neither party would have
entered into this Agreement but for the inclusion of this Section 7.4.


7.6.    Third Party Claims. In the event that a party (the “Indemnitee”) desires
to make a claim against another party (the “Indemnitor”) pursuant to this
Section 7 in connection with any action, suit, proceeding or demand at any time
instituted against or made upon the Indemnitee by any third party for which the
Indemnitee may seek indemnification hereunder (a “Third Party Claim”), the
Indemnitee shall promptly notify, in writing, the Indemnitor of such Third Party
Claim and of the Indemnitee’s claim of indemnification with respect thereto. The
Indemnitor shall have thirty (30) days after receipt of such notice to notify
the Indemnitee if he/she or it has elected to assume the defense of such Third
Party Claim. If the Indemnitor elects to assume the defense of such Third Party
Claim, the Indemnitor shall be entitled at his/her or its own expense to conduct
and control the defense and settlement of such Third Party Claim through counsel
of his/her or its own choosing; provided, however, that the Indemnitee may
participate in the defense of such Third Party Claim with his/her or its own
counsel at his/her or its own expense and the Indemnitor may not settle any
Third Party Claim without the Indemnitee’s consent, which shall not


{M1108931.1 }    - 35 -    



--------------------------------------------------------------------------------





be unreasonably withheld. If the Indemnitor fails to notify the Indemnitee
within thirty (30) days after receipt of the Indemnitee’s written notice of a
Third Party Claim, the Indemnitee shall be entitled to assume the defense of
such Third Party Claim at the expense of the Indemnitor; provided, however, that
the Indemnitee may not settle any Third Party Claim without the Indemnitor’s
consent, which shall not be unreasonably withheld.
7.7.    Expenses; Reimbursement. Subject to the limitations set forth in Section
7.4 above, an Indemnitor hereunder promptly shall reimburse the Indemnitee for
all Losses constituting reasonable expenses (including reasonable attorneys’
fees and disbursements) as they are incurred in connection with investigating,
preparing to defend or defending any third-party action, suit, claim or
proceeding (including any inquiry or investigation) for which indemnity is
available under either Section 7.1 or Section 7.2, as applicable.
7.8.    Notice. Each party shall provide prompt written notice to the other of
any claim with respect to which it seeks indemnification promptly after the
discovery of any matters giving rise to a claim for indemnification; provided,
however, that the failure of such party to give prompt notice as provided herein
shall not relieve the Indemnitor of its obligations under this Article VII,
except if and to the extent that the Indemnitor has been materially prejudiced
thereby.
7.9.    Survival. Subject to the provisions and limitations set forth in Section
7.4(d) and in Section 7.1, the obligations of Purchaser, Seller and Unitholder
under this Article VII, as applicable, shall survive and continue in effect
following the Closing until all Claims or Losses are resolved.
ARTICLE VIII

DEFINITIONS
8.1.    For the purpose of this Agreement, the following terms have the meanings
set forth below:
“Actual Value Earn-Out Consideration” shall mean that portion of the Value
Earn-Out Consideration to be paid to by Purchaser to Seller at the conclusion of
the Earn-Out Period, based on the actual financial performance of the Business
during the Earn-Out Period, as agreed to by the Parties and as calculated in
accordance with the Value Earn-Out Methodology.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person.
“Contract” means any contract, agreement, license, indenture, note, bond, loan,
instrument, lease, commitment, work order, task order, statement of work,
understanding or other arrangement, whether, express or implied, written or
oral.


{M1108931.1 }    - 36 -    



--------------------------------------------------------------------------------





“Earn-Out Period” shall mean the period that begins on the Closing Date and ends
on the first anniversary date of the Closing Date.
“Environmental Law” means any federal, state or local Laws relating to the
protection of the environment, or that classify, regulate, call for the
remediation of, require reporting with respect to, or list or define air, water,
groundwater, solid waste, hazardous or toxic substances, materials, wastes,
pollutants or contaminants, or which regulate the manufacture, handling,
transport, use, treatment, storage or disposal of Hazardous Materials or
materials containing Hazardous Materials.
“Estimated Value Earn-Out Consideration” shall mean that portion of the Value
Earn-Out Consideration estimated to be paid to by Purchaser to Seller at the
conclusion of the Earn-Out Period, based on the projected financial performance
of the Business during the Earn-Out Period, as agreed to by the Parties and as
calculated in accordance with the Value Earn-Out Methodology.
“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold, urea formaldehyde insulation.
“Indebtedness” means, without duplication, (i) any indebtedness (including
interest, fees and prepayment premiums or penalties thereon) for borrowed money
or issued in substitution for or exchange of indebtedness for borrowed money,
(ii) any indebtedness evidenced by any note, bond, debenture or other debt
security, (iii) any commitment by which a Person has assured a creditor against
loss (including contingent reimbursement obligations with respect to letters of
credit), (iv) any indebtedness guaranteed in any manner (including guarantees in
the form of an agreement to repurchase or reimburse), (v) any obligations under
capitalized leases with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or with respect to which
obligations a Person assures a creditor against loss, (vi) any indebtedness
secured by an Encumbrance on a Person’s assets, (vii) any unsatisfied obligation
for “withdrawal liability” to a “multi-employer plan” as such terms are defined
under ERISA and (viii) any other liability owed to any Affiliate.
“Intellectual Property” means all of the following items, along with all income,
royalties, damages and payments due or payable at the Closing or thereafter,
including damages and payments for past, present or future infringements or
misappropriations thereof, the right to sue and recover for past infringements
or misappropriations thereof and any and all corresponding rights or interests
that, now or hereafter, may be secured throughout the world: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice) and any reissue, continuation,
continuation-in-part, division, revision, extension or reexamination thereof;
(ii) trademarks, service marks, trade dress, logos, trade names and corporate
names, together with all translations, adaptations, derivations, and
combinations, including all goodwill associated therewith; (iii) copyrights,
registered or unregistered and copyrightable works; (iv) domain names; (v) mask
works; (vi) all registrations, applications and renewals for any of the
foregoing; (vii) Trade Secrets; (viii) computer software and software systems
(including data compilations, databases and


{M1108931.1 }    - 37 -    



--------------------------------------------------------------------------------





related documentation); (ix) rights of publicity, persona rights or other rights
to use indicia of any Person’s personality; (x) Contracts to or from third
parties regarding the foregoing; and (xi) all copies and tangible embodiments of
the foregoing (in whatever form or medium), in each case relating to the
Business.
“Laws” (or “Law” where the context requires) means any applicable international,
multinational, national, foreign, federal, state, municipal, local (or other
political subdivision) or administrative law, constitution, statute, code,
ordinance, rule (including stock exchange rules), regulation, requirement,
standard, policy, or guidance having the force of law, treaty, judgment or Order
of any kind of nature whatsoever including any judgment or principle of common
law.
“Material Adverse Effect”, when used with respect to any party to this
Agreement, means a material adverse effect upon the results of operations,
financial condition, assets, liabilities, intellectual property, tangible
properties or business of such entity, taken as a whole.
“Order” means any enforceable award, decision, injunction, judgment, order,
ruling, subpoena or verdict entered, issued, made or rendered by any court,
administrative agency, other Governmental Entity or by any arbitrator.
“Ordinary Course” means, with respect to any Person, in the ordinary course of
that Person’s business consistent with past practice, including as to the
quantity, quality and frequency.
“Person” shall mean an individual or entity, including a partnership, limited
liability company, corporation, association, joint stock company, trust, joint
venture, unincorporated organization or Governmental Entity (or any department,
agency, or political subdivision thereof).
“Purchaser Common Stock” shall mean Purchaser shares of common stock, $0.00001
par value per share.
“Retention Earn-Out Consideration” shall mean Nine Hundred Ten Thousand Dollars
($910,000).
“Subsidiary” means, with respect to any party, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such party (or another Subsidiary of such party) holds stock or other
ownership interests representing (A) more than 50% of the voting power of all
outstanding stock or ownership interests of such entity or (B) the right to
receive more than 50% of the net assets of such entity available for
distribution to the holders of outstanding stock or ownership interests upon a
liquidation or dissolution of such entity. Except as set forth in the Disclosure
Schedule, Seller does not control, directly or indirectly, or have any direct or
indirect equity participation or similar interest in, any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity which is not a Subsidiary.


{M1108931.1 }    - 38 -    



--------------------------------------------------------------------------------





“Trade Secret Rights” means rights in confidential know-how, technology or
information, including confidential know-how, information and technology: (a)
that derives economic value, actual or potential, from not being generally known
to or readily ascertainable by others; and (b) that is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy. By way of
example, the term “Trade Secret Rights” includes such rights: (a) in ideas,
developments, and inventions (whether patentable or unpatentable and whether or
not reduced to practice) which are maintained in confidence, and rights in all
improvements thereto which are maintained in confidence; and (b) in customer and
supplier lists; details of customer or consultant contracts; personal
information; de-identified personal information; research and development
results; formulas; compositions of matter; prototypes; operational,
manufacturing and production processes and techniques; business methods;
technical data; documentation; reports, designs, drawings, and specifications;
website analytics; information gained from data mining activities; pricing and
cost information; business and marketing plans and proposals, to the extent the
same are maintained in confidence; and any information disclosed to the Seller
by third parties to the extent that the Seller has an obligation of
confidentiality in connection therewith.
“Value Earn-Out Consideration” shall mean up to One Million Nine Hundred Fifty
Thousand Dollars ($1,950,000).
ARTICLE IX

MISCELLANEOUS
9.1.    Parties in Interest. Except as otherwise set forth herein, all
covenants, agreements, representations, warranties and undertakings contained in
this Agreement shall be binding on and shall inure to the benefit of the
respective heirs, successors and assigns of the parties hereto. Except as may be
required to be disclosed by order of a court or otherwise required by law, the
parties agree to maintain in confidence the terms of this Agreement, except that
the parties hereto may disclose such terms to its accountants, lawyers, bankers
and advisors in the Ordinary Course. Except as otherwise specifically provided
herein, this Agreement shall not confer any rights or remedies upon any person
other than the parties hereto and their respective heirs, successors and
assigns.
9.2.    Notices. All notices, requests, consents, reports and demands shall be
in writing and shall be hand delivered, sent by fax or other electronic medium,
or sent by Federal Express or other overnight courier service providing proof of
delivery, to Purchaser or Seller, at the addresses set forth below or to such
other address for any such party as may be furnished in writing to the other
parties hereto:
Purchaser:                Mark Augusti, President& CEO
ConforMIS, Inc.
600 Technology Park Drive
Billerica, Massachusetts 01821
Fax No.: (781) 345-0147


{M1108931.1 }    - 39 -    



--------------------------------------------------------------------------------







With copies to:            Joseph C. Marrow, Esq.
Morse, Barnes-Brown & Pendleton, P.C.
230 Third Avenue, Suite 400
Waltham, MA02451
Fax No.: 781-622-5933


Legal Department
ConforMIS, Inc.
600 Technology Park Drive
Billerica, Massachusetts 01821
Fax No.: (781) 345-0147


Seller:                    Levi Citarella
Broad Peak Manufacturing, LLC
10 Beaumont Road
Wallingford, Connecticut 06492
Fax No.: (203) 793-1668


With copy to:                Joan C. Molloy, Esq.
Loughlin FitzGerald P,C
150 South Main Street
Wallingford, CT 06492
Fax No.: 203-265-2035




9.3.    Severability. All agreements and covenants contained in this Agreement
are severable, and in the event that any of them shall be held to be invalid or
unenforceable by any court of competent jurisdiction, then this Agreement shall
be interpreted as if such invalid agreements or covenants were not contained
herein.
9.4.    Counterparts. This Agreement and any exhibit hereto may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which shall constitute but one and the same instrument. One or more counterparts
of this Agreement or any exhibit hereto may be delivered via fax or via e-mail
delivery of a “.pdf” format data file, with the intention that they shall have
the same effect as an original counterpart hereof.
9.5.    Effect of Headings/Gender References. The article and section headings
herein are for convenience only and shall not affect the construction or
interpretation hereof. The use of any gender in the Agreement shall be deemed to
include the other genders, and the use of the singular in this Agreement shall
be deemed to include the plural (and vice versa), wherever appropriate.


{M1108931.1 }    - 40 -    



--------------------------------------------------------------------------------





9.6.    Fees and Expenses. All fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such fees and expenses, whether or not the Transaction is
consummated.
9.7.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, (i) the General Corporation Law of the State of Delaware as to
matters within the scope thereof, and (ii) as to matters of contract law, the
law of the Commonwealth of Massachusetts, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement or any of the transactions contemplated hereby, shall be
brought against any of the parties in the courts of the Commonwealth of
Massachusetts, and each of the parties irrevocably submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding, waives any objection to venue laid therein, agrees
that all claims in respect of any action or proceeding shall be heard and
determined only in any such court and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby in any other court. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.
[Remainder of page intentionally left blank]


{M1108931.1 }    - 41 -    



--------------------------------------------------------------------------------










Signature Page to Asset Purchase Agreement
IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement on the date written above.
PURCHASER:


CONFORMIS, INC.


By:
/s/ Mark Augusti
 
Name: Mark Augusti
Title: Chief Executive Officer

                
SELLER:


BROAD PEAK MANUFACTURING, LLC


By:
/s/ Levi Citarella
 
Name: Levi Citarella
Title: Its Manager duly authorized

                    
UNITHOLERS:


BROAD PEAK MANUFACTURING, LLC


/s/August Arndt
Name: August Arndt solely for the purpose of Article III, Section 5.6 and
Article VII


/s/Phillip Milidantri
Name: Phillip Milidantri, solely for the purpose of Article III, Section 5.6 and
Article VII 


/s/Levi Citarella
Name: Levi Citarella, solely for the purpose of Article III, Section 5.6 and
Article VII





{M1108931.1 }    - 42 -    



--------------------------------------------------------------------------------





                    


                    
Exhibits:


Exhibit A: Bill of Sale
Exhibit B: Value Earn-Out Methodology
Exhibit C: Estimated Value Earn-Out Consideration
Exhibit D: Employment Agreement
Exhibit E: Offer Letter
Exhibit F: Consulting Agreement
Exhibit G: Real Estate Lease
Exhibit H: Assignment & Assumption Agreement
Exhibit I: Escrow Agreement
Exhibit J: Supplier Agreement




Note on Omitted Schedules to the Asset Purchase Agreement 
by and between the Registrant an Broad Peak Manufacturing, LLC dated as of
August 9, 2017, 
as filed with the Securities Exchange Commission (the “Commission”) on Form 10-Q
 
In accordance with Paragraph (b)(2) of the Instructions to Item 601 of
Regulation S-K issued by the Commission, all of the schedules to this Asset
Purchase Agreement have not been filed on the basis that they do not contain
information which is material to an investment decision and which is otherwise
not disclosed in the agreement or the Form 10-Q to which this Asset Purchase
Agreement is an exhibit. The Company will furnish supplementally a copy of any
omitted schedule to the Commission upon request.  Below is a list of the omitted
schedules with a brief description of the document:
 
List of Omitted Schedules
 




Other Schedules:


Schedule 1.1(a): Equipment
Schedule 1.1(c): Inventory
Schedule 1.1(e):Customer Contracts
Schedule 1.1(f): Vendor Agreements
Schedule 1.1(j): Prepaid Expenses
Schedule 1.2: Excluded Assets
Schedule 1.3: Accounts Payable to Vendors
Schedule 1.9: Allocation of Purchase Price
Schedule 5.12(a): Transferred Employees
Schedule 6.2(e): Key Employees
Schedule 6.2(l): Third Party Consents






{M1108931.1 }

--------------------------------------------------------------------------------






Exhibit A
BILL OF SALE


THIS BILL OF SALE dated as of August 9, 2017, is made by and among ConforMIS,
Inc., a Delaware corporation (“Purchaser”) and Broad Peak Manufacturing, LLC, a
limited liability company formed under the laws of Connecticut (“Seller).


WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of August 9,
2017 (the “Asset Purchase Agreement”), by and among the Purchaser, the Seller
and the other parties named therein, the Seller has agreed to sell, assign,
convey, transfer and deliver all of its right, title and interest in the
Purchased Assets (as defined in the Asset Purchase Agreement) to the Purchaser
and the Purchaser has agreed to purchase and acquire such Purchased Assets from
the Seller.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.
Defined Terms. Capitalized terms which are used but not defined in this Bill of
Sale shall have the meaning ascribed to such terms in the Asset Purchase
Agreement.



2.
Transfer of the Purchased Assets. The Seller hereby irrevocably sells, assigns,
grants, conveys, transfers, and delivers to Purchaser, free and clear of all
Liens, all of the right, title, and interest, legal and equitable, of the Seller
in and to the Purchased Assets as of the Closing. Notwithstanding anything in
this Bill of Sale to the contrary, the Seller is not selling, assigning,
conveying, transferring, or delivering to Purchaser any Excluded Assets.



3.
Further Assurances.



(i)The Seller, for itself and its successors and assigns, hereby covenants and
agrees to execute and deliver such other documents and instruments of sale,
conveyance, assignment, or transfer, and to take such other actions as may be
requested by Purchaser or its successors and assigns to more fully effectuate
the sale, conveyance, assignment, transfer, and delivery to Purchaser or its
successors and assigns of its rights, title, and interest in and to the
Purchased Assets hereby sold, conveyed, assigned, transferred, and delivered to
Purchaser; and, in case of conflict, such specific instruments shall control
with respect to the Purchased Assets sold, transferred, conveyed, assigned, or
delivered thereby.


(ii)The Seller hereby authorizes Purchaser to take any appropriate action to
protect the right, title, and interest in and to the Purchased Assets hereby
sold, conveyed, assigned, transferred, and delivered to Purchaser in the name of
the Seller, Purchaser, or any other name (for the benefit of Purchaser and its
successors and assigns), against each and every person or persons whomsoever
claiming or asserting any claim against any or all of the same, and, at
Purchaser’s expense, the Seller will


{M1092765.4 }    

--------------------------------------------------------------------------------





take any action consistent with the terms of the Purchase Agreement that may
reasonably be requested by Purchaser or its successors or assigns for the
purpose of assigning, transferring, granting, conveying, vesting, and confirming
ownership in or to Purchaser or its successors or assigns, or reducing to the
possession of Purchaser or its successors or assigns any or all of the Purchased
Assets.


4.
Binding Effect. This Bill of Sale shall bind and inure to the benefit of the
Seller, Purchaser, and their respective successors and assigns.



5.
Conflicts. Nothing contained herein shall be deemed to amend any provision of
the Asset Purchase Agreement. In the event of any ambiguity or conflict between
the terms hereof and the Asset Purchase Agreement, the terms of the Asset
Purchase Agreement shall be controlling.



6.
Governing Law. This Bill of Sale shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, including all matters of
construction, validity, performance, and enforcement, without giving effect to
principles of conflicts of laws.



7.
Counterparts. This Bill of Sale may be executed in two counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. A facsimile or PDF signature of this Bill of Sale shall be
valid and have the same force and effect as a manually signed original.





[Signature Page Follows]


{M1092765.4 }    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by a
duly authorized officer of the Purchaser and the Seller as of the date first
above written.




PURCHASER:






CONFORMIS, INC.




By:                        
Name: Mark Augusti
Title: President & Chief Executive Officer




SELLER:






BROAD PEAK MANUFACTURING, LLC




By:___________________________
Name:
Title:














{M1092765.4 }    

--------------------------------------------------------------------------------






Exhibits B and C
Value Earn-Out Methodology and
Estimated Value Earn-Out Methodology


{M1092765.4 }    

--------------------------------------------------------------------------------







Acquisition Price
$
6,500,000


 
 
 
 
 
 
 
Value Earn Out
20
%
$
1,300,000


 
 
 
 
 
 
Max Value Earn Out
30
%
$
1,950,000


 
 
 
 
 
 
Projected Units
 [*****]


 
 
 
 
 
 
 
Annualized Units
 [*****]


May YTD Annualized
 
 
 
 
 
Volume Over/(Under)
—
%
 
 
 
 
 
 
 
Volume Credit
[*****]


 
 
 
 
 
 
 
Volume Adjustment
—
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BPM Purch Price
Actual Units During Earn Out Period
BPM Purchase Cost
Cost Savings Factor
Volume Adjustment
Target Cost
 
Actual Cost
 
iUni
 [*****]


 [*****]


 [*****]
 
 
iDuo
 [*****]


 [*****]


 [*****]
 
 
iTotal CR
 [*****]


 [*****]


 [*****]
 
 
iTotal PS
 [*****]


 [*****]


 [*****]
 
 
 
 
 
 
 
 
Total
 
 [*****]


 [*****]
[*****]
[*****]
 [*****]
 
 [*****]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Value Earn Out Target vs Actual
 
 
 
 
 
 [*****]


 
 
 
 
 
 
 
 
 
 
 
Value Earn Out Target vs Actual @ 50% per agreement (must exceed +/- 5%)
 
 
 Within +/- 5%
 
 
 
 
 
 
 
 
 
 
 
Earn Out Payment
 
 
 
 
 
 
$
1,300,000















{M1092765.4 }    

--------------------------------------------------------------------------------






exhibitbctoapaplreda001.jpg [exhibitbctoapaplreda001.jpg]


{M1092765.4 }    

--------------------------------------------------------------------------------





exhibitbctoapaplreda002.jpg [exhibitbctoapaplreda002.jpg]


{M1092765.4 }    

--------------------------------------------------------------------------------






 
 [*****]
 [*****]
 [*****]
 [*****]
 
WE
iUni Polish Count
iDuo Polish Count
iTotal CR Polish Count
iTotal PS Polish Count
Total
7-Jan
[*****]
[*****]
[*****]
[*****]
[*****]
14-Jan
[*****]
[*****]
[*****]
[*****]
[*****]
21-Jan
[*****]
[*****]
[*****]
[*****]
[*****]
28-Jan
[*****]
[*****]
[*****]
[*****]
[*****]
4-Feb
[*****]
[*****]
[*****]
[*****]
[*****]
11-Feb
[*****]
[*****]
[*****]
[*****]
[*****]
18-Feb
[*****]
[*****]
[*****]
[*****]
[*****]
25-Feb
[*****]
[*****]
[*****]
[*****]
[*****]
4-Mar
[*****]
[*****]
[*****]
[*****]
[*****]
11-Mar
[*****]
[*****]
[*****]
[*****]
[*****]
18-Mar
[*****]
[*****]
[*****]
[*****]
[*****]
25-Mar
[*****]
[*****]
[*****]
[*****]
[*****]
1-Apr
[*****]
[*****]
[*****]
[*****]
[*****]
8-Apr
[*****]
[*****]
[*****]
[*****]
[*****]
15-Apr
[*****]
[*****]
[*****]
[*****]
[*****]
22-Apr
[*****]
[*****]
[*****]
[*****]
[*****]
29-Apr
[*****]
[*****]
[*****]
[*****]
[*****]
6-May
[*****]
[*****]
[*****]
[*****]
[*****]
13-May
[*****]
[*****]
[*****]
[*****]
[*****]
20-May
[*****]
[*****]
[*****]
[*****]
[*****]
27-May
[*****]
[*****]
[*****]
[*****]
[*****]
3-Jun
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]
 
[*****]
[*****]
[*****]
[*****]
[*****]





{M1092765.4 }    

--------------------------------------------------------------------------------






Exhibit D
CONFORMIS, INC.
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 9, 2017 (the “Effective Date”) by and between ConforMIS, Inc., a Delaware
corporation (the “Company”), and Edward A. Kilgallen, an individual currently
residing in Wallingford, CT (the “Executive”).
BACKGROUND
A.The Company, Broad Peak Manufacturing, LLC (“Broad Peak”) and Levi Citarella
have entered into an Asset Purchase Agreement, of even date herewith (the
“Purchase Agreement”), pursuant to which the Company shall purchase certain
business assets from Broad Peak and Levi Citarella (each a “Seller” and
collectively the “Sellers”). The Closing, as defined in the Purchase Agreement,
is contingent upon the Executive and the Company entering into this Agreement.
B.The Executive is a key employee of Broad Peak and the Company desires to
retain the services of the Executive as a member of the senior management of the
Company following the Company and the Sellers closing the transaction
contemplated by the Purchase Agreement. The Company also desires to provide
employment security to the Executive, thereby inducing the Executive to continue
employment with the Company and enhancing the Executive’s ability to perform
effectively.
C.The Executive desires to be employed by the Company on the terms and subject
to the conditions set forth in this Agreement.
D.The Company and the Executive enter into this Agreement recognizing that
execution of the Agreement is a material inducement to the Company to perform
its obligations to close under the Purchase Agreement.
THE PARTIES AGREE AS FOLLOWS:


Title, Duties and Responsibilities.
Title. The Company will employ the Executive as its Vice President, Operations.
Duties. The Executive will devote all of the Executive’s business time, energy,
and skill to the affairs of the Company; provided, however, that reasonable time
for personal business as well as charitable and professional


{M1092765.4 }    

--------------------------------------------------------------------------------





activities will be permitted, including, with the prior written approval of the
Company, serving as a board member of non-competing companies and charitable
organizations, so long as such activities do not materially interfere with the
Executive’s performance of services under this Agreement. The Executive will
perform services at the manufacturing offices of the Company, which are
currently located in Wallingford, Connecticut and Wilmington, Massachusetts,
unless otherwise agreed by the Company and the Executive in writing. However,
the Executive will travel as may be reasonably necessary to fulfill the
responsibilities of Executive’s role.
Performance of Duties. The Executive will discharge the duties described herein
in a diligent and professional manner. The Executive will observe and comply at
all times with the lawful directives of the Company’s Board of Directors (and
its designees, including without limitation the Company’s President and Chief
Executive Officer) (the “Board”) regarding the Executive’s performance of the
Executive’s duties and with the Company’s business policies, rules and
regulations as adopted from time to time by the Company. The Executive will
carry out and perform any and all reasonable and lawful orders, directions, and
policies as may be stated by Company from time to time, either orally or in
writing.
Terms of Employment.
Definitions. For purposes of this Agreement, the following terms have the
following meanings:


{M1092765.4 }    

--------------------------------------------------------------------------------





“Accrued Compensation” means any accrued Base Salary, any commissions or similar
payments earned by the Executive prior to the date of termination, any Bonus
earned by the Executive and approved by the Board prior to the date of
termination, any accrued vacation pay, and any amounts for reimbursement of any
appropriate business expenses incurred by the Executive in connection with the
performance of the Executive’s duties hereunder, all to the extent unpaid on the
date of termination. The Executive’s entitlement to any other compensation or
benefit under any plan of the Company shall be governed by and determined in
accordance with the terms of such plans, except as otherwise specified in this
Agreement.
“Base Salary” has the meaning set forth in Section 3.1 hereof.
“Change of Control” means the occurrence of any one of the following: (i) any
“person”, as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company, a
subsidiary, an affiliate, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or (ii) a sale of assets involving
75% or more of the fair market value of the assets of the Company as determined
in good faith by the Board; or (iii) any merger, reorganization or other
transaction of the Company whether or not another entity is the survivor,
pursuant to which holders of all the shares of capital stock of the Company
outstanding prior to the transaction hold, as a group, less than 50% of the
shares of capital stock of the Company outstanding after the transaction;
provided, however, that neither (A) a merger effected exclusively for the
purpose of changing the domicile of the Company in which the holders of all the
shares of capital stock of the Company immediately prior to the merger hold the
voting power of the


{M1092765.4 }    

--------------------------------------------------------------------------------





surviving entity following the merger in the same relative amounts with
substantially the same rights, preferences and privileges, nor (B) a transaction
the primary purpose of which is to raise capital for the Company, will
constitute a Change of Control. Notwithstanding the foregoing, for any payments
or benefits hereunder or pursuant to any other agreement between the Company and
the Executive, in either case that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Change of Control must
constitute a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).
“Change of Control Period” means the period of time beginning three (3) months
immediately preceding any Change of Control and ending twelve (12) months
immediately following such Change of Control.
“Death Termination” means termination of the Executive’s employment because of
the death of the Executive.
“Disability Termination” means termination by the Company of the Executive’s
employment by reason of the Executive’s incapacitation due to disability. The
Executive will be deemed to be incapacitated due to disability if at the end of
any month the Executive is unable to perform substantially all of the
Executive’s duties under this Agreement in the normal and regular manner due to
illness, injury or mental or physical incapacity, and has been unable so to
perform for either (i) three consecutive full calendar months then ending, or
(ii) 90 or more of the normal working days during the 12 consecutive full
calendar months then ending. Nothing in this paragraph alters the Company’s
obligations under applicable law, which may, in certain circumstances, result in
the suspension or alteration of the foregoing time periods.
“Qualifying Termination” means a termination that: (i) is a Termination for Good
Reason by the Executive and/or a Termination Other Than for


{M1092765.4 }    

--------------------------------------------------------------------------------





Cause by the Company; and (ii) occurs at least one year following the Effective
Date.
“Severance Period” means the period following the date of a Qualifying
Termination, Death Termination, or Disability Termination, as the case may be,
that is equal to: (i) one year, in the event of a Qualifying Termination that
occurs during a Change of Control Period; (ii) one year in the event of a
Qualifying Termination that occurs on or before the first anniversary of the
Effective Date; and (ii) six months, in all other cases. The Severance Period is
not cumulative in the event that two conditions are met simultaneously.
“Termination for Cause” means termination by the Company of the Executive’s
employment, pursuant to a reasonable good faith determination by the Company, by
reason of (i) the Executive’s dishonesty or fraud, gross negligence in the
performance of the Executive’s duties and responsibilities, deliberate violation
of a Company policy, or refusal to comply in any material respect with the legal
directives of the Board or Chief Executive Officer so long as such directives
are not inconsistent with the Executive’s position and duties as described
herein; (ii) conduct by the Executive that materially discredits the Company,
intentional engagement by the Executive in acts materially detrimental to the
Company’s operations or business, persistent or habitual negligence in the
performance of the Executive’s duties and responsibilities, or the Executive’s
conviction of a felony involving moral turpitude; (iii) the Executive’s
incurable material breach of the terms of this Agreement, the Employee
Confidential Information, Inventions and Non-Competition Agreement or any other
material agreement between the Executive and the Company; or (iv) unauthorized
use or disclosure by the Executive of any proprietary information or trade
secrets of the Company or any other party to whom the Executive owes an
obligation of nondisclosure as a result of the Executive’s position with the
Company.


{M1092765.4 }    

--------------------------------------------------------------------------------





“Termination for Good Reason” means a Voluntary Termination by the Executive
following the occurrence of any of the following events: (i) a material
reduction or alteration in the Executive’s job responsibilities or title without
the consent of the Executive, provided that, following a Change of Control,
neither a change in job title nor a reassignment to a new position will
constitute a material reduction in job responsibilities, provided further that
the new position is substantially similar in scope and substance to the position
held prior to the Change of Control and the new job title reasonably reflects
such scope and substance; (ii) relocation by the Company or a subsidiary, parent
or affiliate, as appropriate, of the Executive’s work site to a different
manufacturing facility or location more than 40 miles from Wallingford,
Connecticut or Wilmington, Massachusetts without the Executive’s consent;
(iii) a material reduction in Executive’s then-current base salary without the
Executive’s consent, provided that an across-the-board reduction in the salary
level of all other employees or consultants in positions similar to the
Executive’s by the same percentage amount as part of a general salary level
reduction will not constitute such a salary reduction; or (iv) a material breach
by the Company of this Agreement; provided, however, that no such event or
condition shall constitute Good Reason unless (x) the Executive gives the
Company a written notice of Termination for Good Reason not more than 30 days
after the initial existence of the condition, (y) the grounds for termination
(if susceptible to correction) are not corrected by the Company within 60 days
of its receipt of such notice and (z) the Executive’s Voluntary Termination
occurs within one year following the Company’s receipt of such notice.
“Termination Other Than For Cause” means termination of the Executive’s
employment for any reason other than as specified in Sections 2.1(e), (f), (i)
or (l) hereof.
“Voluntary Termination” means termination of the Executive’s employment by the


{M1092765.4 }    

--------------------------------------------------------------------------------





voluntary action of the Executive other than by reason of a Disability
Termination or a Death Termination.
Employee at Will. The Executive is an “at will” employee of the Company, and the
Executive’s employment may be terminated at any time upon a Termination for
Cause or a Termination Other than for Cause by the giving of written notice
thereof to the Executive, subject to the terms and conditions of this Agreement.
Termination for Cause. Upon Termination for Cause, the Company will pay the
Executive all Accrued Compensation, if any.
Terminations for Good Reason or Other than for Cause. Upon a Qualifying
Termination, the Company will pay the Executive all Accrued Compensation, if
any, and for the duration of the Severance Period, the Company will: (1)
continue to pay the Executive’s Base Salary at the rate in effect at the time of
such Qualifying Termination, payable on the Company’s normal payroll schedule,
beginning on the Company’s first regular payroll date that occurs on or after
the 30th day following the date of the Qualifying Termination, provided that the
Release (as defined below) has been executed and any applicable revocation
period has expired as of such date; and (2) provide Executive with continuation
of the Executive’s coverage in effect at the time of such Qualifying Termination
under the Company’s group health insurance plans (to the extent allowed under,
and subject to the conditions of, the Consolidated Omnibus Budget Reconciliation
Act (COBRA)), provided that the Release (as defined below) has been executed and
any applicable revocation period has expired as of such date. The Company shall
pay the


{M1092765.4 }    

--------------------------------------------------------------------------------





employer’s portion of any continued coverage under the Company’s group health
insurance plans at the rate in effect as of the date of termination of
Executive’s employment. The Company shall pay any Bonus due pursuant to a
Qualifying Termination under this Agreement in a lump sum on the 30th day
following the date of the Qualifying Termination. In addition, to the extent the
Company has previously paid the Executive any Bonus in the form of a grant of
equity (including, without limitation, a restricted stock award, a restricted
stock unit, or an option to purchase shares of stock) as provided in Section 3.3
that is not fully vested as of the date of the Qualifying Termination, such
grant of equity shall vest with respect to an additional number of shares equal
to that number of shares that would have become vested shares had the Executive
continued to provide service as an employee of the Company following such
termination for an additional period equal to the Severance Period. The
Executive’s rights to any compensations or other benefits following a Qualifying
Termination, other than Accrued Compensation, are subject to: (1) the execution
by Executive of a separation and release agreement in a form to be provided by
the Company (the “Release”), including a release of any and all claims against
the Company (including, without limitation, its subsidiaries, other affiliates,
directors, officers, employees, agents and representatives) related in any way
to the Executive’s employment with the Company, such Release to be executed
following the Executive’s separation from service with the Company; (2) the
expiration of any revocation period provided pursuant to any applicable laws;
and (3) Executive’s continued compliance with the ongoing terms of Executive’s


{M1092765.4 }    

--------------------------------------------------------------------------------





Confidentiality, Inventions Assignment and Non-Competition Agreement.
Disability Termination. The Company may effect a Disability Termination by
giving written notice thereof to the Executive. Upon Disability Termination, the
Company will pay the Executive all Accrued Compensation, if any. In addition, to
the extent the Company has previously paid the Executive any Bonus in the form
of a grant of equity (including, without limitation, a restricted stock award, a
restricted stock unit, or an option to purchase shares of stock) as provided in
Section 3.3 that is not fully vested as of the date of the Disability
Termination, such grant of equity shall vest with respect to an additional
number of shares equal to that number of shares that would have become vested
shares had the Executive continued to provide service as an employee of the
Company following such termination for an additional period equal to the
Severance Period.
Death Termination. Upon a Death Termination, the Executive’s employment will be
deemed to have terminated as of the last day of the month during which his death
occurs, and the Company will promptly pay to the Executive’s estate Accrued
Compensation, if any, and a lump sum amount equal to the Executive’s Base Salary
otherwise payable for the Severance Period at the rate in effect at the time of
Death Termination. In addition, to the extent the Company has previously paid
the Executive any Bonus in the form of a grant of equity (including, without
limitation, a restricted stock award, a restricted stock unit, or an option to
purchase shares of stock) as provided in Section 3.3 that is not fully vested as
of the date of the Qualifying Termination, such


{M1092765.4 }    

--------------------------------------------------------------------------------





grant of equity shall vest with respect to an additional number of shares equal
to that number of shares that would have become vested shares had the Executive
continued to provide service as an employee of the Company following such
termination for an additional period equal to the Severance Period.
Voluntary Termination. The Executive may effect a Voluntary Termination by
giving at least 30 days advance written notice to the Company. During such
period, the Executive will continue to receive regularly scheduled Base Salary
payments and coverage under the Company’s benefit plans in which the Executive
is a participant (to the extent allowed under any applicable benefit plans),
provided, however, that the Company shall have the right to accelerate the
effective date of the Voluntary Termination to any earlier date during such
period and pay to the Executive any regularly scheduled Base Salary payments for
such period in a lump sum on the date of termination. Following the effective
date of a Voluntary Termination, the Company will pay the Executive all Accrued
Compensation, if any.
Compensation and Benefits.
Base Salary. As payment for the services to be rendered by the Executive as
provided in Section 1 and subject to the provisions of Section 2 of this
Agreement, the Company will pay the Executive a “Base Salary” at the rate of Two
Hundred Thousand Dollars ($200,000) per year, payable on the Company’s normal
payroll schedule. The Executive’s “Base Salary” may be increased in accordance
with the provisions hereof or as otherwise


{M1092765.4 }    

--------------------------------------------------------------------------------





determined from time to time by the Board.
Additional Benefits.
Benefit Plans. The Executive will be eligible to participate in such of the
Company’s benefit plans as are now generally available or later made generally
available to senior officers of the Company, including, without limitation,
medical, dental, life, and disability insurance plans.
Expense Reimbursement. The Company agrees to reimburse the Executive for all
reasonable, ordinary and necessary travel and entertainment expenses incurred by
the Executive in conjunction with the Executive’s services to the Company
consistent with the Company’s standard reimbursement policies, subject to
Section 6.11(c). The Company will pay travel costs incurred by the Executive in
conjunction with the Executive’s services to the Company consistent with the
Company’s standard travel policies.
Paid Time Off. The Executive will be entitled, without loss of compensation, to
the amount of Paid Time Off (“PTO”) per year generally available or later made
generally available to senior officers of the Company, but in any event not less
than 200 hours (five weeks) during each calendar year, prorated from the
Effective Date for calendar year 2017. Unused PTO may be accrued by the
Executive pursuant to the Company’s standard PTO policies.
Relocation Allowance. Executive and Company intend that Executive will relocate
to the Boston Metropolitan Area. Provided that Executive so relocates on or
before the first anniversary of the Effective Date, the Company will reimburse
Executive up to $20,000 for any properly documented moving and relocation
expenses incurred by Executive (the “Relocation Allowance”).  Reimbursable
moving expenses include but are not limited to such things as: hotel, short-term
housing, meals, moving expenses, lease termination fees; house hunting trip and
other travel associated with such relocation. In the event that


{M1092765.4 }    

--------------------------------------------------------------------------------





Executive terminates his employment with the Company prior to the first year
anniversary of the Effective Date, Executive agrees to refund to the Company any
portion of the Relocation Allowance that has been paid to Executive. Any items
considered income and subject to tax in accordance with IRS regulations will be
reported on Executive’s annual W-2 wage statement.
  
Eligibility for Bonus Plans.
Commencing upon the Effective Date, the Executive will be eligible to receive a
cash bonus pursuant to the Company’s 2017 cash bonus plan (2017 Bonus Plan) as
adopted by the board of directors, any such bonus to be awarded on a pro rata
basis from the Effective Date and otherwise subject to the terms of the 2017
Bonus Plan. Under the 2017 Bonus Plan, Executive will be eligible for a target
cash bonus of up to 30% of Executive’s Base Salary.
Commencing the first full fiscal year of Company following the Effective Date,
the Executive will be eligible annually to participate in the Company’s annual
bonus and stock incentive plans. As part of such plans, or any other or
different plans as may be adopted by the Company, Executive will be eligible for
a discretionary year-end bonus, payable in the following calendar year in the
form of cash, restricted stock, an option to purchase common stock of the
Company, or other form determined by the Board (the “Bonus”). The Bonus will be
awarded at the discretion of the Board and may be subject to terms (including,
without limitation, incentive targets, goals and/or milestones) as set by the
Board and/or Chief Executive Officer. Any Bonus in the form of an option to
purchase Company’s Common Stock will be granted at the then fair market value of
such shares pursuant to the Company’s standard form of notice of stock option
grant under the Company’s 2015 Stock Option/Stock Issuance Plan or any successor
plan(s). The Executive acknowledges that the Company may pay Bonuses in the form
of stock, stock options or other non-cash compensation in


{M1092765.4 }    

--------------------------------------------------------------------------------





lieu of cash, and that entitlement to Bonuses and the form thereof (i.e., cash
or otherwise) is in the sole discretion of the Board. The Executive must be
employed by the Company on the date the Bonus is approved by the Board in order
to be eligible to receive such Bonus. For purposes of clarity, a grant of equity
or other compensation expressly provided as a long-term incentive or for another
expressly stated purpose, or that is not expressly provided as a bonus to
Executive, is not a bonus for purposes of this Agreement.
Acceleration of Vesting upon a Change of Control. Upon the occurrence of
Qualifying Termination during any Change of Control Period, any outstanding
equity awards held by the Executive will become fully vested and exercisable or
free from forfeiture or transfer restrictions as of the effective date of the
Qualifying Termination (provided that if such Qualifying Termination precedes
the Change of Control, such accelerated vesting shall occur on the effective
date of the Change of Control).
Proprietary Information. The Executive will as of the Effective Date execute and
deliver to the Company the Employee Confidential Information, Inventions and
Non-Competition Agreement attached as Exhibit A hereto.
Indemnification. The Company will indemnify and hold harmless the Executive in
respect of any liability, damage, amount paid in settlement, cost or expense
(including reasonable attorneys’ fees) incurred in connection with any
threatened, pending or completed claim, action, suit, proceeding or
investigation (whether civil, criminal or administrative) to which the Executive
is or was a party, or threatened to be made a party, by reason of the Executive
being or having been an officer, director, employee or consultant of the Company
or serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise to the full extent required by the Company’s
Articles of Incorporation or Bylaws of the Company and not prohibited by
applicable law. This Section 5 will survive the termination or expiration of
this Agreement.
Miscellaneous.
Waiver. The waiver of the breach of any provision of this Agreement will not
operate or be construed as a waiver of any


{M1092765.4 }    

--------------------------------------------------------------------------------





subsequent breach of the same or other provision hereof.
Notices. All notices and other communications under this Agreement must be in
writing and must be given by personal or courier delivery, facsimile or first
class mail, certified or registered with return receipt requested, and will be
deemed to have been duly given upon receipt if personally delivered or delivered
by courier, on the date of transmission if transmitted by facsimile, or three
business days after mailing if mailed, to the addresses of the Company and the
Executive contained in the records of the Company at the time of such notice.
Any party may change such party’s address for notices by notice duly given
pursuant to this Section 6.2.
Headings. The section headings used in this Agreement are intended for
convenience of reference and will not by themselves determine the construction
or interpretation of any provision of this Agreement.
Governing Law. This Agreement is governed by and, to the extent a dispute arises
hereunder, will be construed in accordance with the laws of the Commonwealth of
Massachusetts, excluding those laws that direct the application of the laws of
another jurisdiction.
Arbitration. Any controversy or claim arising out of, or relating to, the
Executive’s employment with the Company, this Agreement, or the breach of this
Agreement (except any controversy or claim arising out of, or relating to,
Exhibit A or the breach of Exhibit A) will be settled by arbitration by, and in
accordance


{M1092765.4 }    

--------------------------------------------------------------------------------





with the applicable National Rules for the Resolution of Employment Disputes, of
the American Arbitration Association and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction; provided,
however, that nothing in this Section requires the arbitration of disputes or
claims for a temporary restraining order or preliminary injunction in cases in
which such temporary equitable relief would be otherwise authorized by law. For
clarification, but not limitation, the Executive agrees to arbitrate: (i) any
claims of unlawful discrimination, harassment, or retaliation under federal,
state, or local laws or regulations; (ii) any claim for unpaid or late payment
of wages, reimbursement of expenses, or any violation of federal, state, or
local wage and hour laws or regulations; (iii) any whistleblower claim or claim
alleging unfair business practices under any federal, state or local law; and
(iv) any claim arising out of any and all common law claims, including, but not
limited to, actions in contract, express or implied (including any claim
relating to the interpretation, existence, validity, scope or enforceability of
this arbitration provision), estoppel, tort, emotional distress, invasion of
privacy, or defamation. The Company shall pay any filing fee and the fees and
costs of the Arbitrator(s); provided, however, that if the Executive is the
party initiating the arbitration, the Executive will pay an amount equivalent to
the filing fee that the Executive would have paid to file a civil action or
initiate a claim in the court of general jurisdiction in the state in which the
Executive performed services for the Company. Each party shall pay for its own
costs and attorneys’ fees, if any; provided, however, that if either party
prevails on a


{M1092765.4 }    

--------------------------------------------------------------------------------





statutory claim which affords the prevailing party attorneys’ fees and costs,
the Arbitrator(s) may award reasonable attorneys' fees and/or costs to such
prevailing party, applying the same standards a court would apply under the law
applicable to the claim(s). Arbitration hearings will be held in Middlesex
County, Massachusetts. Both parties expressly waive any right that any party
either has or may have to a jury trial of any dispute subject to arbitration
under this provision. Except as otherwise required under applicable law, (1)
both parties agree that neither will assert class action or representative
action claims against the other, whether in arbitration or otherwise, which
actions are hereby waived; and (2) each party shall only submit their own,
individual claims in arbitration and will not seek to represent the interests of
any other person.
Survival of Obligations. This Agreement will be binding upon and inure to the
benefit of the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as herein expressly provided, this
Agreement will not be assignable either by the Company (except to an affiliate
or successor of the Company) or by the Executive without the prior written
consent of the other party.
Counterparts and Facsimile Signatures. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Agreement may be
executed by facsimile signature (including signatures in Adobe PDF or similar
format).


{M1092765.4 }    

--------------------------------------------------------------------------------





Withholding. All sums payable to the Executive hereunder will be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.
Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, such portion will be adjusted, rather than voided, to achieve the
intent of the parties to the extent possible, and the remainder will be enforced
to the maximum extent possible.
Entire Agreement; Modifications. Except as otherwise provided herein or in the
exhibits hereto, this Agreement represents the entire understanding among the
parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof, including, without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to the Executive from the Company. For clarity, this Agreement
does not affect, alter, terminate or supersede any prior agreements related to
grants of equity in Company, including grants of stock in Company and options to
purchase stock in Company, except as, and to the extent, expressly provided
herein. All modifications to the Agreement must be in writing and signed by each
of the parties hereto.




Compliance with Section 409A.


{M1092765.4 }    

--------------------------------------------------------------------------------





Subject to this Section 6.11, any severance payments that may be due under this
Agreement shall begin only upon the date of the Executive’s “separation from
service” (determined as set forth below) which occurs on or after the
termination of the Executive’s employment. The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to the
Executive under this Agreement, as applicable:
It is intended that each installment of the severance payments under this
Agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Code and the guidance issued thereunder (“Section 409A”). Neither the
Company nor the Executive shall have the right to accelerate or defer the
delivery of any such payments except to the extent specifically permitted or
required by Section 409A.
If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in this Agreement.
If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of Section
409A”), then, except as otherwise permitted under Section 409A, any payments
that would, absent this subsection, be paid within the six-month period
following the Executive’s “separation from service” from the Company shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, the Executive’s death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Executive’s separation from service and any subsequent installments, if any,
being paid in accordance with the date and terms set forth herein.
The determination of whether and when the Executive’s “separation from service”
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Section 6.11(b), “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of


{M1092765.4 }    

--------------------------------------------------------------------------------





Section 409A to the extent such reimbursements or in-kind benefits are subject
to Section 409A, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement is not subject to set off or liquidation or exchange
for any other benefit.
The Company makes no representation or warranty and shall have no liability to
the Executive or to any other person if any of the provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A but
do not satisfy an exemption from, or the conditions of, that section.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


Company:    
Date: ________
Mark Augusti
Chief Executive Officer
ConforMIS, Inc.
28 Crosby Drive
Bedford, MA 01730




Executive:    
Date: ________
Edward A. Kilgallen
                        




{M1092765.4 }    

--------------------------------------------------------------------------------







EXHIBIT A


EMPLOYEE CONFIDENTIAL INFORMATION, INVENTIONS AND NON-COMPETITION AGREEMENT








{M1092765.4 }    

--------------------------------------------------------------------------------






Exhibit E


Exempt Offer Letter






XXXXX, 20XX


Name
Street Address
City, State Zip Code


Re:
Offer of employment at ConforMIS, Inc.

Sent to: Employee Name via hand delivery with confidentiality agreement
Dear Name:
We are very pleased to invite you to join ConforMIS, Inc., a Delaware
corporation (the “Company”).
Duties and Responsibilities. Your assignment will be as TITLE reporting to
MANAGER. This offer is for a full time position, located at the Company’s
offices in Wallingford, CT.
Salary. Your initial semi-monthly base salary will be $XXXX payable in
accordance with the Company’s customary payroll practice. This equates to base
compensation of $XXXX on an annual basis. Your salary is subject to periodic
review and adjustment by the Company’s Management.
Annual Cash Bonus and Equity Grant.  Beginning January 1, 2018, you will be
eligible to participate in the Company’s annual cash bonus and equity grant plan
(the “Bonus Plan”), subject to the specific terms of the Bonus Plan.  Pursuant
to the Bonus Plan, you will be eligible to receive an annual cash bonus and an
annual equity grant, both of which will be based on the achievement of
individual and corporate performance objectives and will be determined by the
compensation committee of the board of directors in its sole discretion.
(Director Level or Higher – remove if not needed)
Signing Bonus. Should you decide to timely accept our offer, you will receive a
cash bonus of $XXXX, less


{M1092765.4 }    

--------------------------------------------------------------------------------





applicable taxes and withholdings. This bonus will be paid to you on the first
standard pay date following your date of hire. If you terminate your employment
with the Company for any reason or if the Company terminates your employment for
cause prior to the first anniversary of your date of hire, then you agree to
repay the Company for the full signing bonus amount within 30 days following
your termination date. (This bonus could also be paid out over 1-3 months so
edit timeline as necessary based on offer details – remove it not needed)
Allowance for remote living accommodations and commuting expenses. You will be
eligible to receive a semi-monthly allowance of $XXXX for expenses incurred for
maintaining a residence near our Wilmington\Bedford, MA office. This equates to
$XXXX for the first X months of employment with ConforMIS. This allowance is
subject to customary payroll deductions and could change should your permanent
residence status change to a location within reasonable commuting distance to
our MA headquarters. You will be responsible to informing Human Resources of any
primary residence changes. If you terminate your employment with the Company for
any reason or if the Company terminates your employment for cause prior to the
first anniversary of your date of hire, then you agree to repay the Company for
the remote living allowance within 30 days following your termination date.
Relocation Assistance. Should you decide to accept our offer, the Company will
reimburse you up to $XXX for any properly documented moving and relocation
expenses incurred by you. Reimbursable moving expenses include but are not
limited to such things as: moving expenses to Bedford, MA; lease termination
fees; house hunting trip with spouse. In the event that you terminate your
employment with the Company prior to your first year anniversary, you agree to
refund to the Company 100% of your reimbursed moving and relocation expenses.
Any items considered income and subject to tax in accordance with IRS
regulations will be reported on your annual W-2 wage statement.
Stock Options.  All stock options are subject to approval of the Company’s Board
of Directors. The senior management of the Company will recommend that the


{M1092765.4 }    

--------------------------------------------------------------------------------





Board of Directors grant you an option to purchase up to XXXX shares (the
“Option Shares”) of the Company’s Common Stock under the terms of the Company’s
2011 Stock Option/Stock Issuance Plan (the “Plan”).  Options typically are
granted at the next meeting of the Company’s Board of Directors.  The exercise
price for this option shall be fixed by the Board of Directors.  However, the
exercise price per share shall not be less than the fair market value per share
of the Company’s Common Stock on the date the option is granted (the “Grant
Date”).  Following the Grant Date, the Company and you shall execute and deliver
to each other the Company’s standard form of notice of grant of stock option,
evidencing the option and the terms thereof.  The option shall vest over a
four-year period, with 25% of the Option Shares vesting on the one-year
anniversary of your date of hire and the balance of the Option Shares vesting
ratably monthly over the 36 month period following the one year anniversary of
your date of hire.  Upon termination of your employment with the Company, you
may exercise the option for the number of Option Shares then vested, but only
for the limited period of time set forth in the Plan and/or your notice of grant
of stock option.  The option shall be subject to, and governed by, the terms and
provisions of the Plan and your notice of grant of stock option. 
Please note that at present the Company’s shares are not listed on any stock
exchange, publicly traded or qualified for sale to the public. Any issuance,
offer or sale of the Company’s shares (including shares issuable upon exercise
of your option) will be subject to compliance with state and federal securities
law and the terms of any underwriting, offering or listing agreements.
Benefits and Paid Time Off (PTO). You will be eligible to receive the Company’s
standard employee benefits package, including a health care plan that is similar
to the plan available through Broad Peak. You will also be eligible to accrue
paid time off under the Company’s PTO plan.
Confidential Information; Employee Confidential Information and Inventions
Agreement. (or) Confidential Information; Employee Confidential Information,
Inventions, and Non-Competition Agreement. To enable the Company to safeguard
its proprietary and confidential information, it is a condition of employment
that you agree to sign the Company’s


{M1092765.4 }    

--------------------------------------------------------------------------------





standard form of “Employee Confidential Information and Inventions Agreement.”
(or) “Employee Confidential Information, Inventions, and Non-Competition
Agreement.” A copy of this agreement is enclosed for your review. We understand
that you are likely to have signed similar agreements with prior employers, and
wish to impress upon you that the Company does not want to receive the
confidential or proprietary information of others, and will support you in
respecting your lawful obligations to prior employers.
At-Will Employment. Should you decide to accept our offer, you will be an
“at-will” employee of the Company. This means that either you or the Company may
terminate the employment relationship with or without cause at any time.
Participation in any stock option, benefit, compensation or incentive program
does not change the nature of the employment relationship, which remains
“at-will”. Without limiting the foregoing in any way, the first three months of
your employment will be considered a “trial period” during which you will not be
eligible to participate in any bonus, severance or other compensation benefits
that the Company may in its sole discretion offer to other employees.
Authorization to Work. Federal government regulations require that all employees
present documentation verifying their identity and their authorization to work
in the United States. You will be required to complete a Form I-9 on your first
day of employment. If you have any questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, please contact me as soon
as possible.
Complete Offer and Agreement. This letter contains our complete understanding
and agreement regarding the terms of your employment by the Company. There are
no other, different or prior agreements or understandings on this or related
subjects. Changes to the terms of your employment can be made only in a writing
signed by you and an authorized executive of the Company, although it is
understood that the Company may, from time to time, in its sole discretion,
adjust the salaries, incentive compensation and benefits paid to you and its
other employees, as well as job titles, locations, duties,


{M1092765.4 }    

--------------------------------------------------------------------------------





responsibilities, assignments and reporting relationships. This offer is
extended to you, contingent upon acceptance of information as provided by
references, background check and completion of our employment application
requested by the Company.
Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at the Company by DATE, and/or on
the date that the acquisition between ConforMIS and Broad Peak is complete. If
our offer is acceptable to you, please sign this letter in the space indicated
and return it to Ed Kilgallen no later than DATE. (This date should be 2 days
after the official close date)
We are delighted you will be joining the team and look forward to your
contributions to the growth and success of ConforMIS.
Sincerely,






NAME
TITLE
ConforMIS, Inc.


ACCEPTANCE OF EMPLOYMENT OFFER:
I accept the offer of employment by ConforMIS, Inc. on the terms described in
this letter.
Signature:                        
Date:                            
My start date will be:                    




{M1092765.4 }    

--------------------------------------------------------------------------------






Non-Exempt Offer Letter




DATE


NAME
ADDRESS
CITY, STATE ZIP


Re:
Offer of employment at ConforMIS, Inc.

Sent to: Employee Name via hand delivery with confidentiality agreement
Dear NAME:
We are very pleased to invite you to join ConforMIS, Inc., a Delaware
corporation (the “Company”).
Duties and Responsibilities. Your assignment will be as TITLE reporting to
MANAGER. This offer is for a full time position, located at the Company’s
offices in Wallingford, CT.
Compensation. Your initial hourly wage will be $XX per hour, payable in
accordance with the Company’s customary payroll practice. This equates to $XX
annually based on 2080 hours worked. Your hourly wage is subject to periodic
review and adjustment by the Company’s Management.
Benefits and Paid Time Off (PTO). You will be eligible to receive the Company’s
standard employee benefits package, including a health care plan that is similar
to the plan available through Broad Peak. You will also be eligible to accrue
paid time off under the Company’s PTO plan.
Confidential Information; Employee Confidential Information and Inventions
Agreement. To enable the Company to safeguard its proprietary and confidential
information, it is a condition of employment that you agree to sign the
Company’s standard form of “Employee Confidential Information and Inventions
Agreement.” A copy of this agreement is enclosed for your review. We understand
that you are likely to have signed similar


{M1092765.4 }    

--------------------------------------------------------------------------------





agreements with prior employers, and wish to impress upon you that the Company
does not want to receive the confidential or proprietary information of others,
and will support you in respecting your lawful obligations to prior employers.
At-Will Employment. Should you decide to accept our offer, you will be an
“at-will” employee of the Company. This means that either you or the Company may
terminate the employment relationship with or without cause at any time.
Participation in any stock option, benefit, compensation or incentive program
does not change the nature of the employment relationship, which remains
“at-will”. Without limiting the foregoing in any way, the first three months of
your employment will be considered a “trial period” during which you will not be
eligible to participate in any bonus, severance or other compensation benefits
that the Company may in its sole discretion offer to other employees.
Authorization to Work. Federal government regulations require that all employees
present documentation verifying their identity and their authorization to work
in the United States. You will be required to complete a Form I-9 on your first
day of employment. If you have any questions about this requirement, which
applies to U.S. citizens and non-U.S. citizens alike, please contact me as soon
as possible.
Complete Offer and Agreement. This letter contains our complete understanding
and agreement regarding the terms of your employment by the Company. There are
no other, different or prior agreements or understandings on this or related
subjects. Changes to the terms of your employment can be made only in a writing
signed by you and an authorized executive of the Company, although it is
understood that the Company may, from time to time, in its sole discretion,
adjust the salaries, incentive compensation and benefits paid to you and its
other employees, as well as job titles, locations, duties, responsibilities,
assignments and reporting relationships. This offer is extended to you,
contingent upon acceptance of information as provided by references, background
check and completion of our employment application requested by the Company.


{M1092765.4 }    

--------------------------------------------------------------------------------





Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at the Company by DATE, and/or on
the date that the acquisition between ConforMIS and Broad Peak is complete. If
our offer is acceptable to you, please sign this letter in the space indicated
and return it to Ed Kilgallen no later than DATE. (This date should be 2 days
after the official close date)
We are delighted you will be joining the team and look forward to your
contributions to the growth and success of ConforMIS.
Sincerely,




NAME
TITLE
ConforMIS, Inc.




ACCEPTANCE OF EMPLOYMENT OFFER:
I accept the offer of employment by ConforMIS, Inc. on the terms described in
this letter.
Signature:                        
Date:                            
My start date will be:                    




{M1092765.4 }    

--------------------------------------------------------------------------------






Exhibit F
CONFORMIS, INC.
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 9, 2017 (the “Effective Date”), by and between ConforMIS, Inc., a
Delaware corporation (the “Company”), and Broad Peak Manufacturing (the
“Consultant”).
WHEREAS, the Company is acquiring assets of Consultant and will begin upon
closing to employ several persons currently employed by Consultant; and
WHEREAS, two employees that provide needed services for the use of the assets
will remain employed by the Consultant, and Company desires to contract with the
Consultant to ensure those services continue to be provided during a transition
period;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter recited,
the sufficiency of which is hereby acknowledged, the parties agree as follows:
Project. The Consultant will serve as a consultant to the Company for a period
commencing on the Effective Date and concluding upon the completion of the
project described in Exhibit A (the “Project”) unless earlier terminated in
accordance with Section 9 of this Agreement.
Scope of Work. The Consultant will perform the services set forth in Exhibit A
attached hereto (the “Services”). Any additions to or modifications of the
Project or the Services will be set forth in writing and will be signed by both
parties. The performance of Services and the compensation for Services necessary
to the completion of such additions or modifications will be governed by this
Agreement unless otherwise described in a written agreement of the parties.
Consulting Fees. The Company agrees to pay the Consultant for the Services in
accordance with the payment schedule set forth in Exhibit B attached hereto.
Payments. The Company will pay each invoice submitted hereunder within 30 days
of receipt thereof.
Consultant Personnel. Consultant shall assign the individuals identified on
Exhibit A to provide the Services. If any of the individuals listed on Exhibit A
become unavailable (for any reason) to Consultant, Consultant shall assign
another employee or contract professional to perform the Services who have the
professional education and experience to perform the Services; provided that
Company may review the qualifications of such persons prior to their
commencement of work hereunder. If Company reasonably objects to any such
individuals’ qualifications, Consultant shall substitute an acceptable
replacement for such objectionable individual.
Noninterference. During the term of this Agreement, and for 24 months
thereafter, the Consultant will not directly or indirectly, without the prior
written consent of the Company, either on the Consultant’s own behalf or on
behalf of any third party, disrupt, damage, impair or interfere with the
business of the Company whether by way of interfering with or raiding Company’s
directors, officers, employees, agents, consultants, vendors, suppliers,
partners, customers, clients or other third parties with which the Company does
business, or in any manner attempting to persuade, solicit, recruit, encourage
or induce any such persons to discontinue their relationship with the Company.





--------------------------------------------------------------------------------





Confidentiality.
Definition. For purposes of this Agreement, “Confidential Information” means any
information related to any aspect of the business of the Company (including any
person or entity directly or indirectly controlled by or controlling the
Company, or in which any of the aforesaid have at least a 50% interest) which is
either (i) information not known by the trade generally, even though such
information may be disclosed to one or more third parties pursuant to agreements
entered into by the Company, or (ii) is proprietary information of the Company,
whether of a technical nature or otherwise. Confidential Information includes
“Inventions” (as defined below), any other inventions, trade secrets, original
works, findings, reports, disclosures, processes, systems, methods, formulae,
procedures, concepts, compositions, techniques, drawings, models, diagrams, flow
charts, research, data, devices, machinery, copyrights, copyright applications,
patents, patent applications, trademarks, trademark applications, intellectual
property, instruments, materials, products, patterns, compilations, programs,
techniques, sequences, designs, research or development activities and plans,
specifications, documentation, algorithms, software, computer programs, source
code, object code, mask works, costs of production, contract forms, prices,
pricing policies and similar financial data, volume of sales, promotional
methods, marketing plans and techniques, identities of and information regarding
customers, clients and personnel, lists of vendors or suppliers, business plans,
business opportunities, financial statements and other financial information,
including, without limitation, the purpose and existence of this Agreement.
Confidential Information also includes the confidential or proprietary
information of the Company’s consultants, vendors, suppliers, partners,
customers, clients and other parties with which it does business.
Nondisclosure. The Consultant acknowledges that Confidential Information is of
great value to the Company. Accordingly, the Consultant agrees to hold all
Confidential Information in confidence and not disclose, use, copy, publish,
summarize or remove from the premises of the Company any





--------------------------------------------------------------------------------





Confidential Information. Upon the expiration or termination of this Agreement,
the Consultant agrees (i) to promptly deliver to the Company all papers,
records, data, notes, drawings, files, documents, samples, devices, products,
equipment and other materials, including copies and in whatever form, relating
to the Company that the Consultant possesses or creates, whether or not
confidential or proprietary, (ii) to not disclose, use, copy, publish, summarize
or remove from the premises of the Company any Confidential Information, and
(iii) to promptly execute and deliver to the Company the “Termination
Certificate” attached hereto as Exhibit C.
Inventions and Original Works of Authorship.
Definition. For purposes of this Agreement, “Inventions” means any and all ideas
and discoveries, including, without limitation, inventions, trade secrets,
original works of authorship, findings, reports, disclosures, processes,
systems, methods, formulae, procedures, concepts, compositions, techniques,
drawings, models, diagrams, flow charts, research, data, devices, machinery,
intellectual property, instruments, materials, products, patterns, compilations,
programs, techniques, sequences, designs, specifications, documentation,
algorithms, software, computer programs, source code, object code and mask
works, as well as improvements thereof or know-how related thereto, whether
copyrightable or patentable or not, which are made by the Consultant, alone or
in combination with others, either pursuant to the provision of Services under
this Agreement, or with the use of or as a result of access to Confidential
Information, including ,without limitation, any derivative work which
constitutes an improvement or modification to any tangible form of Confidential
Information, such as any design, drawing, or product that embodies Confidential
Information.
Ownership and Assignment. All Inventions, and all documentation and notes
related thereto, made or conceived by the Consultant during the term of this
Agreement will, to the maximum extent permitted by law, be “works made for hire”
and will become and remain the sole and exclusive property of the Company. The
Consultant will promptly notify the Company in writing of all Inventions so





--------------------------------------------------------------------------------





conceived or made by the Consultant. To the extent that ownership of, or any
rights to, any such Inventions does not automatically vest in the Company, the
Consultant hereby immediately assigns to the Company or its designees, without
further consideration, the Consultant’s entire right, title, and interest in and
to all such existing and future Inventions, including all rights to obtain,
register, perfect, and enforce patents, copyrights, mask work rights, and other
intellectual property rights and protections with respect thereto, whether or
not patent or copyright applications are filed thereon. To the extent that
ownership of, or any rights to, any such Inventions does not automatically vest
in the Company and the preceding assignment is not effective immediately for any
or all such inventions, the Consultant hereby agrees to assign to the Company or
its designees, without further consideration, the Consultant’s entire right,
title, and interest in and to all existing and future Inventions, including all
rights to obtain, register, perfect, and enforce patents, copyrights, mask work
rights, and other intellectual property rights and protections with respect
thereto, whether or not patent or copyright applications are filed thereon.
Power of Attorney. During the term of this Agreement and as necessary
thereafter, the Consultant will assist the Company (at the Company’s expense) to
obtain and enforce patents, copyrights, mask work rights, and other forms of
intellectual property protection on Inventions. If the Company is unable because
of the mental or physical incapacity of the Consultant or for any other reason
to secure the signature of the Consultant to apply for or to pursue any
application for any United States or foreign letters patent or copyright
registrations covering Inventions assigned to the Company pursuant to
Section 8(b), then the Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Consultant’s agent
and attorney in fact, to act for and on the Consultant’s behalf and stead to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon.
Moral Rights. The Consultant also hereby irrevocably transfers and assigns to





--------------------------------------------------------------------------------





Company, and agrees to irrevocably transfer and assign to Company, and waives
and agrees never to assert, any and all “Moral Rights” (as defined below) that
the Consultant may have in or with respect to any Inventions, during and after
the term of this Agreement. “Moral Rights” mean any rights to claim authorship
of any Invention, to object to or prevent the modification or destruction of any
Invention, to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is called or generally referred to as a “moral right.”
Patent Applications. If the Company files an original United States patent
application covering any invention of which the Consultant is a named inventor,
the Consultant will receive an inventor’s fee of $100.
Further Assurances. The Consultant will execute such documents as the Company
will reasonably require to evidence and confirm the transfer of rights to the
Company made under this Agreement.
Publishing. As provided in Sections 7 and 8 above, data resulting from the
Consultant’s provision of Service pursuant to this Agreement, or the use of or
access to Confidential Information, shall be an Invention owned by the Company
and subject to confidential treatment. The Consultant shall not directly or
indirectly (including, without limitation, by publication) disclose any such
data or other Company Inventions or Confidential Information without the prior
written consent of the Company. The Company shall have full editorial control
with respect to any proposed publication by the Consultant that includes or
makes reference to such data or other Company Inventions or Confidential
Information (with the prior written consent of the Company), including without
the limitation the rights to (a) not publish or make public such data or other
Company Inventions or Confidential Information, (b) remove any such data or
other Company Inventions or Confidential Information contained therein, and
(c) protect its rights to any patentable Inventions set forth therein. As
provided in Section 8 above, any such publication shall be an Invention owned by
the Company.
Term and Termination.
Term.    The term of this Agreement shall have a term of six (6) months,
commencing as of the Effective Date of this Agreement (the “Term”).
Termination for Cause. Either Party may terminate this Agreement by prior
written notice in the event the other Party materially defaults in the
performance of any of its duties or obligations under this Agreement, which
default is not cured within thirty (30) days





--------------------------------------------------------------------------------





after receipt of written notice specifying the default.
Termination for Convenience. Notwithstanding anything contained in this
Agreement to the contrary, Company shall have the right to immediately terminate
this Agreement for any (or no) reason by providing Consultant written
notice.    
Survival. Each and all of the terms, provisions and/or covenants of each of
Sections 5 through 24 of this Agreement will, for any and all purposes
whatsoever, survive the termination of this Agreement.
Independent Contractor/Taxes. Consultant is not an agent or employee of the
Company and has no authority to act on behalf of the Company or to otherwise
obligate or bind the Company by contract or otherwise. Except as required by a
final determination by the Internal Revenue Service or state taxing authority
and upon due notice to the other party, the Consultant and the Company agree to
treat the Consultant as an independent contractor for tax purposes and to file
all tax and information returns and pay all applicable taxes on that basis.
Third Party Contracts. The Consultant represents that except as disclosed in
writing to the Company, (a) there are no other contracts to assign Inventions
that are now in existence between any other party and the Consultant, and (b)
the Consultant has no employments, consultancies or undertakings which would
restrict or impair the Consultant’s performance of this Agreement. The
Consultant will not improperly use or disclose any proprietary information or
trade secrets of any former or current employer or other third party. The
Consultant will not bring onto the premises of the Company any unpublished
documents or any property belonging to any former or current employer or other
third party unless consented to in writing by such employer or such other third
party. If, in the course of the Consultant’s performance of this Agreement, the
Consultant incorporates a prior Consultant-owned invention into a Company
product, process or machine, the Company is hereby granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such prior invention.
Assignment. The rights and liabilities of the parties hereto will bind and inure
to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided, however, that as the Company has
specifically contracted for the Services to be provided by the Consultant
hereunder, the Consultant may not assign or delegate the Consultant’s
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.
Governing Law; Consent to Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts,
excluding those laws that direct the application of the laws of another
jurisdiction. The Consultant hereby submits to the sole jurisdiction and venue
of the courts of the Commonwealth of Massachusetts for purposes of any action or
proceeding relating to this Agreement.
Injunctive Relief. The Consultant acknowledges and agrees that damages will not
be an adequate remedy in the event of a breach of any of the Consultant’s
obligations under this Agreement. The Consultant therefore agrees that the
Company will be entitled (without limitation of any other rights or remedies
otherwise available to the Company and without the necessity of posting a bond
or other security) to obtain an injunction from any court of competent
jurisdiction prohibiting the continuance or recurrence of any breach of this
Agreement.
Arbitration. Except as contemplated by Section 16, any controversy or claim
arising out of, or relating to, this Agreement or the breach of this Agreement
will be settled by arbitration by, and in accordance





--------------------------------------------------------------------------------





with the applicable Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction. The arbitrator(s) will have the right
to assess, against a party or among the parties, as the arbitrator(s) deem
reasonable, (a) administrative fees of the American Arbitration Association, (b)
compensation, if any, to the arbitrator(s) and (c) attorneys’ fees incurred by a
party. Arbitration hearings will be held in Middlesex County, Massachusetts.
Headings. The headings in this Agreement are intended principally for
convenience and will not, by themselves, determine the rights and obligations of
the parties to this Agreement.
Attorneys’ Fees. The prevailing party in any suit brought to enforce its rights
under this Agreement will be entitled to reasonable attorneys’ fees and costs.
Notices. All notices, requests, demands, and other communications required by,
or made in connection with, this Agreement or the transactions contemplated by
this Agreement, will be in writing and will be deemed to have been duly given on
the date of delivery, if delivered in person, or three business days after
mailing if mailed by certified or registered mail, postage prepaid, return
receipt requested, addressed as follows:
If to the Company:        ConforMIS, Inc.
600 Technology Park Drive

Billerica, MA 01821

Attention: Chief Executive Officer
If to the Consultant:        The address listed on the signature page hereto.
Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 20.
Severability. If any provision of this Agreement is held to be unenforceable for
any reason, such provision will be adjusted rather than voided, if possible, in
order to achieve the intent of the parties to the maximum extent possible. In
any event, all other provisions of this Agreement will be deemed valid and
enforceable to the full extent possible.
Waiver. The waiver of any term or condition contained in this Agreement by any
party to this Agreement will not be construed as a waiver of a subsequent breach
or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.
Counterpart and Facsimile Signatures. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Agreement may be
executed by facsimile signature (including signatures in Adobe PDF or similar
format).
Entire Agreement; Modifications. Except as otherwise provided herein or in the
exhibits hereto, this Agreement represents the entire understanding among the
parties with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof, including, without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to the Consultant from the Company. All modifications to the
Agreement must be in writing and signed by each of the parties hereto.





--------------------------------------------------------------------------------









[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the Effective Date.
Company:                    CONFORMIS, INC.




By:        


Name:        


Title:        








Consultant:    Broad Peak Manufacturing




By:        


Name:        


Title:        






Address:    10 Beaumont Road    


Wallingford, CT 06492    


    


Telephone:        


Facsimile:        


Email:        









--------------------------------------------------------------------------------






EXHIBIT A
PROJECT AND SCOPE OF SERVICES
The Consultant’s “Services” to the Company will be performed by the Broad Peak
Employees (as defined below) and shall include the following:
1.
Development of inspection methodology;

2.
Quality Assurance and Quality Control services;

3.
Engineering and technical support; and

4.
Such other day-to-day services as have been typically provided for Consultant by
the Broad Peak Employees, as defined below, in the performance of work by
Consultant on behalf of Company.

5.
Such other services as may be reasonably requested by Company in the operation
of the assets being acquired by Company from Consultant.

6.
Broad Peak Employees shall mean:

(1)
Robert Parrish, or other person reasonably acceptable to Company; and

(2)
Patrick Cox, or other person reasonably acceptable to Company.

The Broad Peak Employees will report to the Company’s Vice President,
Operations. The Broad Peak Employees will provide Services at the Company’s
offices in Wallingford, CT or at such other place and time as the Company and
the Consultant may mutually determine.





--------------------------------------------------------------------------------





EXHIBIT B
CONSULTING FEES
The Company will pay the Consultant the following hourly rate for the Services
rendered:
1.
Robert Parrish -     $25.00 (USD) per hour

2.
Patrick Cox -     $40.00 (USD) per hour

Other than as set forth above, the Company will pay the Consultant no other
compensation, whether in cash or non-cash form, for the Services.







--------------------------------------------------------------------------------





EXHIBIT C
TERMINATION CERTIFICATE
This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, designs, computer programs or other materials,
including copies and reproductions of any of the aforementioned items, in
whatever form, relating to ConforMIS, Inc. (the “Company”), whether or not
confidential or proprietary.
I further certify that I have complied with all the terms of the Consulting
Agreement by and between the Company and the undersigned dated as of August 9,
2017 (the “Consulting Agreement”).
Moreover, I acknowledge and agree that, in compliance with the Consulting
Agreement, I will hold in confidence and will not disclose, use, copy, publish,
summarize or remove from the premises of the Company any “Confidential
Information” (as defined in the Consulting Agreement).




Date: ____________________




    
Broad Peak Manufacturing







--------------------------------------------------------------------------------






Exhibit G
LEASE




THIS LEASE is made by and between Beaumont Road Association, LLC, a Connecticut
limited liability company with a mailing address at 10 Beaumont Road,
Wallingford, Connecticut 06492, hereinafter called “Landlord”, and ConforMIS,
Inc., a Delaware corporation with a principal place of business at 600
Technology Park Drive, Billerica, Massachusetts 01821, hereinafter called
“Tenant”.




W I T N E S S E T H


ARTICLE I


Premises


Section 1.1    Landlord, in consideration of the rents, covenants and agreements
hereinafter reserved and contained on the part of the Tenant to be paid and
performed, hereby demises and lets to the Tenant those certain premises,
containing 4,099 sq. ft., which Premises are shown on Exhibit A attached hereto
and made a part hereof, hereinafter referred to as the “Premises”, of that
certain building located at 10 Beaumont Road, Wallingford, Connecticut (the
“Building”).


Section 1.2    Tenant shall have parking privileges for its employees,
associates and customers within the designated parking areas in common with
others. The number of parking spaces available to Tenant shall be sufficient for
Tenant’s operation of its business, which in any event shall be no fewer than
eighteen (18) spaces.


Section 1.3    Tenant shall have access to the shipping and receiving dock with
an overhead door as shown on Exhibit A.


Section 1.4    Tenant shall have access, in common with others, to all common
areas of the Building. Without limitation, in the event Landlord does not
provide Tenant with a lunch room and bathroom within the Premises, Tenant shall
have access, in common with others, to the lunch room and bathroom shown on
Exhibit A.


Section 1.5    Tenant shall have use of an existing shipping container for
storage purposes. Landlord shall move said container to the location shown on
Exhibit A or such other location as may be agreed to by the parties (which in
any event shall be a location that does not block access to the overhead door).


Section 1.6    Landlord shall provide Tenant with a mutually agreeable location
to place a dumpster for its use.









--------------------------------------------------------------------------------





ARTICLE II


Term


Section 2.1    The original term of this Lease shall be for a term of
approximately five (5) years commencing on August 9, 2017 the (“Commencement
Date”) and terminating on August 31, 2022 (the “Original Term”). The term “Lease
Year” as used in this Lease shall mean the following: (a) the first Lease Year
shall be the period commencing on the Commencement Date and continuing through
August 31, 2018, and (b) each succeeding Lease Year shall be the period
commencing on the first day following the end of the preceding Lease Year and
continuing for a twelve calendar month period thereafter.


Section 2.2    Provided Tenant shall not be in default under the terms of this
Lease beyond applicable cure periods, Tenant shall have an option to extend the
term of this Lease for an extension period for two (2) Lease Years beyond the
Original Term (“First Extension Period”) commencing upon the day after the
expiration date of the Original Term. Tenant shall be deemed to have exercised
such option unless Tenant gives notice of its intent not to exercise such option
to the Landlord. Said notice must be given on or before the date which is six
(6) months prior to the commencement of the First Extension Period. When Tenant
elects not to exercise such option or fails to timely give notice of intent not
to exercise such option provided above, Landlord may enter the Premises at
reasonable hours and with reasonable notice to show the Premises to prospective
tenants.


The First Extension Period shall be upon the same terms and conditions as are in
effect hereunder immediately preceding the commencement of such Extension
Period, including Base Rent and Additional Rent.


Provided Tenant shall not be in default under the terms of this Lease and the
First Extension Period beyond applicable cure periods, Tenant shall have an
option to extend the term of this Lease for an extension period for three (3)
Lease Years beyond the First Extension Term (“Second Extension Period”)
commencing upon the day after the expiration date of the First Extension Term.
Tenant shall be deemed to have exercised such option unless Tenant gives notice
of its intent not to exercise such option to the Landlord. Said notice must be
given on or before the date which is six (6) months prior to the commencement of
the Second Extension Period. When Tenant elects not to exercise such option or
fails to timely give notice of intent not to exercise such option as provided
above, Landlord may enter the Premises at reasonable hours and with reasonable
notice to show the Premises to prospective tenants.


The Second Extension Period shall be upon the same terms and conditions as are
in effect hereunder immediately preceding the commencement of said Second
Extension Period, except for Base Rent which shall be adjusted as provided
elsewhere in this Lease.


Section 2.3    Notwithstanding anything to the contrary in this Lease, in the
event that Tenant requires additional space for its business operations and
Landlord is unable to accommodate said requirement on terms reasonably
acceptable to Tenant, Tenant shall have the right to terminate this Lease
without penalty by providing Landlord at least three (3) months prior written
notice.





--------------------------------------------------------------------------------







ARTICLE III


Base Rent and Additional Rent


Section 3.1    Tenant agrees to pay to Landlord, at such place or places as
Landlord may, by notice to Tenant from time to time direct, Base Rent at the
following rates and times:


A.    The Base Rent for the initial term of this Lease shall be $5.25 per square
foot or $21,519.00 per year or $1,793.31 per month;


B.    The Base Rent for the First Extension Period shall be $5.25 per square
foot or $21,519.00 per year or $1,793.31 per month;


C.    The Base Rent for each Lease Year during the Second Extension Period shall
be the Base Rent in effect for the preceding Lease Year, plus an amount not to
exceed three (3%) percent of the Base Rent in effect for the preceding Lease
Year.


Section 3.2    The said Base Rent shall be paid in equal monthly installments,
each of which is payable in advance on the first day of each calendar month. If
Base Rent is not received by the tenth (10th) day of the calendar month, a
monthly charge of one and one half (1.5%) percent of the monthly payment will be
assessed commencing with the first day of the calendar month.


Section 3.3    In addition to the Base Rent, Tenant shall also pay as Additional
Rent, Tenant’s Share of:


A.    Real Estate taxes and assessments. Real Estate taxes attributable to
unique tenant improvements will be charged solely to the Tenant who uses said
facilities; and


B.    Landscaping and snow/ice removal costs.


For the avoidance of doubt, the parties acknowledge and agree that with the
exception of the items specifically set forth in items A and B of this Section
3.3 above, all expenses, including without limitation all common area and
Building operating expenses and insurance expenses, are included in the Base
Rent.


“Tenant’s Share” shall mean the dividend expressed as a percentage of which the
numerator is the square footage in the Premises and the denominator is the
square footage in the Building. As of the Commencement Date, Tenant’s Share is
equal to 16.4%. Should the area of the Premises or the Building change, Tenant’s
Share will be adjusted accordingly.


The amount of Tenant’s Share of the Additional Rent shall be paid in monthly
installments in advance on the first day of each month. Tenant’s Share of the
Real Estate Taxes for the first Lease Year is currently estimated to be
$3,566.00. Tenant’s Share of landscaping, and snow/ice removal, based on the
2016 costs, for the first Lease Year is estimated to be $963.00 per year. Tenant
agrees





--------------------------------------------------------------------------------





to pay said amounts or such other amounts as Landlord may from time to time
reasonably estimate; provided that Landlord shall provide Tenant reasonable
advance notice of any change in the amount of monthly installments. If the
Tenant’s Share of the Additional Rent is not received by the 10th day of the
calendar month, a monthly charge of one and one half (1.5%) percent of the
monthly payment will be assessed commencing with the first day of the calendar
month.


Within 120 days following the close of Landlord’s annual accounting period,
Landlord shall furnish to Tenant a statement of the actual amount of Tenant’s
Share of the Additional Rent for such period. If the actual amount of Tenant’s
Share of the Additional Rent is less than the total amount theretofore paid by
Tenant for such period, the excess shall be credited against Tenant’s next
succeeding payment(s) or refunded to Tenant with the delivery of Landlord’s
statement, should there be no succeeding payments due from Tenant. If the actual
amount of Tenant’s Share of the Additional Rent shall exceed the total amount
theretofore paid by Tenant for such period, Tenant shall pay to Landlord, within
thirty (30) days following its receipt of Landlord’s statement, the amount shown
as due thereon.


Section 3.4    Base Rent and Additional Rent are also sometimes hereinafter
referred to as “Rent”.


Section 3.5    Tenant shall pay to the Landlord a security deposit in the amount
of TWO THOUSAND ($2,000) DOLLARS. Said security deposit shall be payable upon
the execution of this Lease and shall be held in a non-interest bearing account
by Landlord. Landlord shall return the security deposit within sixty (60) days
of the expiration or other termination of the term of this Lease.




ARTICLE IV


Repairs and Alterations


Section 4.1    Tenant shall maintain and make all necessary repairs and
replacements to the Premises, all systems contained therein, including but not
limited to the electrical, plumbing, heating, air conditioning systems, if and
to the extent that they exclusively serve the Premises. Notwithstanding the
foregoing, Landlord shall be solely liable to Tenant for any and all repairs
and/or replacements to the Premises prior to the Commencement Date. Tenant will
enter into an annual preventative service and maintenance contract with
competent, licensed contractors reasonably approved by Landlord for a minimum of
two (2) maintenance visits per year. Tenant is responsible for the cost of the
service and maintenance agreement and will provide copy of the agreement and
actual service records to the Landlord. Landlord represents and warrants that to
the best of its knowledge, all systems serving the Premises, including without
limitation all heating and air conditioning systems, are in good condition and
repair.


Section 4.2    Tenant may make any interior, nonstructural installations,
alterations, additions, or improvements to or within the Premises at its own
cost. No changes or alterations may be made without the consent of the Landlord,
which consent not to be unreasonably withheld.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, Landlord’s consent shall not be required for
alterations that are merely cosmetic (e.g., painting, carpeting, etc.). Said
Tenant improvements shall be made in a first class manner. All such Tenant
improvements made to or within the Premises (except, movable trade fixtures and
all equipment of any kind and nature used in tenant’s operations, installed in
the Premises prior to or during the term of this Lease at the cost of Tenant or
any other person claiming under Tenant), upon expiration or other termination of
the term of this Lease shall be surrendered with the Premises as a part thereof
without disturbance, molestation or injury, unless otherwise agreed to by the
parties. Said movable trade fixtures shall not be deemed part of the Premises
and may be removed by Tenant at any time or times during the term of this Lease,
provided that upon any such removal, Tenant shall restore the Premises to their
condition prior to such installation.


Section 4.3    Tenant will procure all necessary permits before making any
repairs, removals or Tenant improvements. Landlord will cooperate with Tenant in
obtaining such permits. All repairs, removals and Tenant improvements done by
Tenant or anyone claiming under Tenant, shall be done in good and workmanlike
manner and shall be done in conformity with all laws, ordinances and regulations
of all public authorities and all insurance inspection or rating bureaus having
jurisdiction; and the structure of the Premises will not be endangered or
impaired and Tenant will repair any and all damage caused by or resulting from
any such repairs, removals or Tenant improvements, including, but without
limitation, the filling of holes. Tenant agrees to pay, promptly when due, all
charges for labor and materials in connection with any work done by Tenant upon
the Premises so that the Premises shall at all times be free of liens. Tenant
agrees to save Landlord harmless from and indemnify Landlord against any and all
claims for injury, loss or damage to persons or property caused by or resulting
from the doing of any such work, and Tenant shall carry all necessary builder’s
risk, liability and worker’s compensation insurance required to be carried
during the course of any construction hereunder.


Section 4.4    Tenant shall have the right to install professionally prepared
signage on the exterior of the Premises provided that the standards of such
signage are no lower than the standards for exterior signage found on the
exterior of Building as of the Commencement Date. , The preparation of such
signs shall be at Tenant’s sole cost and expense. Landlord shall, at its cost
and expense, replace the existing BroadPeak signs at the Building parking lot
entrance, front door of the Premises, and rear door of the Premises with
Tenant’s signs (prepared at Tenant’s sole cost and expense as provided in the
preceding sentence). The cost of installing all other exterior signs will be at
Tenant’s cost and expense. No other sign shall be placed on the exterior of the
Premises without the express consent of the Landlord. Each such sign shall
conform to all applicable rules and regulations issued by the Town of
Wallingford. Landlord shall, at Landlord’s expense, provide Tenant with Building
standard signage on the lobby directory of the Building.









--------------------------------------------------------------------------------





ARTICLE V


Tenant’s Covenants


Tenant covenants and agrees as follows:


Section 5.1    To pay when due the said Base Rent, Additional Rent, and any and
all other charges required to be paid by Tenant hereunder at the times and in
the manner provided in this Lease.


Section 5.2    To use the Premises for the manufacture of products and for
general office use and related uses only.


Section 5.3    Upon the expiration or termination of this Lease, to remove its
good and effects and those of all persons claiming under it and to yield up
peaceably to Landlord the Premises in good order, repair, and condition in all
respects, damage by fire, taking, casualty, structural and other defects
required to be repaired by Landlord and reasonable wear and tear excepted.


Section 5.4    That it will promptly comply with all laws, ordinance, and lawful
orders and regulations affecting the Premises (other than condemnation) and the
cleanliness, safety, occupation, and use of the same, and shall also promptly
comply with and execute all rules, orders and regulations of the Board of Fire
Underwriters, Rating Bureaus, and Fire Insurance Companies, organizations and
associations for the prevention of fires, at the Tenant’s own cost and expense.
Landlord represents, to the best of its knowledge, that the Premises shall
conform to all the foregoing laws, ordinances, orders and regulations, including
without limitation the requirements of the Americans With Disabilities Act (ADA)
upon the delivery of possession. The Tenant shall not permit or commit any
waste.


Section 5.5    That it will not use, or permit to be used, the Premises for any
illegal or unlawful purpose.


Section 5.6    To pay for the cost of all heat, water and electricity,
utilities, trash removal, materials and services which are furnished exclusively
to the Premises or used exclusively by Tenant in the Premises. The parties
acknowledge that there is an electrical panel with four breakers which service
the Premises exclusively, currently paid for by Landlord, and accordingly agree
that (i) within three (3) months hereof Landlord shall, with Tenant’s
cooperation, have a submeter installed to monitor Tenant’s actual use, and (ii)
until such installation, Tenant shall pay its pro rata share of this
electricity, as reasonably determined by the parties.


Section 5.7    To keep the Premises in a clean, neat, healthful, aesthetically
pleasing, well-maintained and orderly condition, free of debris, trash, garbage
or refuse (except that reasonable amounts may be kept temporarily in closed
containers in the places provided.) The Tenant shall not permit or commit any
waste.







--------------------------------------------------------------------------------





Section 5.8    To maintain, repair, replace and generally keep in first class
working order and condition all of the nonstructural components of the Premises,
except those items which are the responsibility of the Landlord at its own cost
and expense.


Section 5.9    Not to use the exterior of the Premises for storage of materials
except as otherwise permitted pursuant to this Lease, unless authorized by
Landlord in a designated area.


Section 5.10    Not to accumulate or store any materials deemed hazardous,
injurious or a pollutant by the Department of Energy and Environmental
Protection (“Hazardous Materials”). All Hazardous Materials shall be disposed of
in such a manner that it conforms with federal and state law. Tenantshall hold
Landlord harmless for any and all damages, injuries, claims, costs including
reasonable attorneys’ fees, etc. against Landlord arising out of violations of
any environmental rule, regulation, law or statute, federal, state or local, in
the Premises during the term of this Lease by Tenant. Landlord warrants that
during its ownership of the Premises, no Hazardous Materials have been
accumulated or stored in or around the Premises at any time prior to the
Commencement Date and that all Hazardous Materials have been disposed of in such
a manner that it conforms with federal and state law and the site has not been
classified as subject to the Transfer Act. Landlord shall hold Tenant harmless
for any and all damages, injuries, claims, costs including reasonable attorneys’
fees, etc. against Tenant arising out of violations of any environmental rule,
regulation, law or statute, federal, state or local, in the Premises prior to
the Commencement Date.




ARTICLE VI


Landlord’s Covenants


Landlord covenants and agrees as follows:


Section 6.1    That Tenant, upon payment of the Rent above reserved, and upon
the due performance of the covenants and agreements herein contained, shall and
may at all times peaceably and quietly have, hold and enjoy the Premises for the
term of this Lease without any manner of hindrance or molestation from Landlord
or anyone claiming under Landlord.


Section 6.2    To at its own expense operate, replace, construct, maintain and
make all necessary repairs (both structural and nonstructural) to the Building
and the property on which it is situated, including without limitation: (a) the
base building systems, (b) the common areas, and (iii) all exterior and all
structural portions of the Building which may be required in order to keep the
Premises presentable and in good repair and tenantable condition, including
without limitation the roof and roof membrane (including without limitation the
water tight integrity thereof), exterior walls, exterior doors and windows,
structural floor slabs, columns and other load bearing elements, public
stairways and corridors, lavatories, equipment (including but not limited to
heating, plumbing, electrical, air conditioning, water pipes, and other types of
systems), and foundations, and shall replace and maintain any interior portions
of the Premises in need of same due to structural or exterior defects, or
failure by Landlord’s negligence, default or failure to repair any exterior or
structural defects or otherwise perform any of Landlord’s obligations under this
Section 6.2.





--------------------------------------------------------------------------------







Section 6.3    In addition to the obligations stated in Section 6.2 hereof, to
furnish the following services, access to utilities, supplies and facilities at
its own expense:


(a)Access to the Premises twenty-four (24) hours a day, seven (7) days a week,
subject to such security system (if any) as currently serves the Premises or as
Tenant may hereafter install therein.


(b)    Except to the extent provided by any supplemental HVAC or other system
installed by or on behalf of Tenant or the installation by Tenant of any
equipment which changes the demand or level of service required, heat, air
conditioning, and ventilation (HVAC) in accordance with customary standards for
commercial business operating twenty-four (24) hours a day, seven (7) days a
week, provided that, if Landlord fails to provide HVAC that provides reasonably
comfortable temperatures for the Premises (regardless of the cause, including
Tenant’s equipment), and Landlord is unable or unwilling to correct this
situation within a reasonable time (not to exceed ten (10) days) after Tenant’s
notice thereof, Tenant shall have the right to terminate the Lease forthwith,
without further liability hereunder (including liability for additional rent),
by giving Landlord at least ten (10) days notice of termination.


(c)    Access to cold running water as supplied by the city or town or other
supplier, to the Premises.


(d)    Electricity for the common areas of the Building and all walkway and
parking area lighting.


(e)    Keep all lawns and landscaped areas of the Property watered, fertilized
and trimmed.


(f)    Provide for the prompt removal of snow and ice from, and sanding of, the
sidewalks, parking lots, access driveways and walkways as necessitated by
weather conditions.


(g)    Electricity to the building, as supplied to it by the electric utility,
to the Premises, provided that, if the power made available to Tenant by
Landlord is insufficient for Tenant’s requirements, and Landlord is unable or
unwilling to correct this situation within a reasonable time (not to exceed
thirty (30) days) after Tenant’s notice thereof, Tenant shall have the right to
terminate the Lease forthwith, without further liability hereunder (including
liability for additional rent), by giving Landlord at least ten (10) days notice
of termination.


Section 6.1    To repair the garage door to the Premises..







--------------------------------------------------------------------------------





Section 6.2    To maintain the Building in compliance with all federal, state
and local governmental laws, codes and ordinances from time to time in effect,
including without limitation all ADA requirements, permitting requirements,
certifications (including certifications of occupancy), and all directions,
rules and regulations of the proper officers of governmental agencies having
jurisdiction, and of the board of fire underwriters. Landlord represents and
warrants that as of the Commencement Date the Building and the Premises are in
compliance with all federal, state and local governmental laws, codes and
ordinances from time to time in effect, including without limitation all ADA
requirements, and all directions, rules and regulations of the proper officers
of governmental agencies having jurisdiction, and of the board of fire
underwriters.


Section 6.3    To at its own expense procure any certifications, licenses and
permits, including land use approvals, required for the current use of the
Premises. In the event any governmental authority claims that Tenant’s use and
occupancy of the Premises (as contemplated herein) is unlawful, (i) Tenant shall
have a right to terminate the Lease forthwith, without further liability
hereunder (including liability for additional rent), by giving Landlord at least
ten (10) days’ notice of termination, and (ii) Landlord shall defend, indemnify
and hold harmless Tenant from such claim and from any damages, costs or expenses
(including reasonable attorneys’ fees) incurred by Tenant as a result of such
claim.


Section 6.4    Prior to the Commencement Date, Landlord shall comply and cause
Tenant’s use of the premises to be in compliance with all laws, ordinances and
regulations, and other governmental rules, orders and determinations, now in
force or subsequently enacted, whether or not presently contemplated applicable
to Tenant’s use of the Premises and all contracts, agreements, covenants,
conditions and restrictions applicable to the Premises or the occupancy or use
of the same.


ARTICLE VII


Indemnity and Public Liability


Section 7.1    The Tenant from and after the Commencement Date will hold the
Landlord harmless against any and all claims, suits, damages or causes of action
for damages and against any orders of decrees or judgments which will be entered
herein, brought from damages or alleged damages resulting from any injury to
persons and/or property or loss of life sustained in and about the Premises
resulting from the Tenant’s negligence or that of its agents, servants and
business invitees, except to the extent arising from the Landlord’s negligence
or that of its agents, servants and business invitees; and the Tenant shall,
during the term hereof, maintain general liability policies insuring the Tenant,
and shall present to the Landlord, prior to taking occupancy, a certificate of
insurance naming the Landlord as an additional insured. Such policies shall be
issued by insurance companies authorized and licensed to issue such policies in
the State of Connecticut and shall provide for notice to Landlord prior to
cancellation. Such liability policy or policies shall initially afford
protection to limits of not less than $2,000,000.00 in respect to bodily injury
and to the limit of $1,000,000.00 property damage, which limits shall be
reviewed from time to time, but not more than annually, and adjusted to the
standard amounts normally carried by similar operations. Upon failure, at any
time, on the part of the Tenant to pay the premiums for the insurance required
herein,





--------------------------------------------------------------------------------





the Landlord shall be at liberty, from time to time, as often as such failure
shall occur, to pay the premiums therefore, and any and all sums so paid shall
be and become and are hereby declared to be Rent under this Lease due and
payable on the next Rent day.


Section 7.2    Tenant agrees that it will, at its own cost and expense, keep its
own fixtures, merchandise and equipment adequately insured during the term
hereof against loss or damage.


Section 7.3    The Landlord from and after the Commencement Date will hold the
Tenant harmless against any and all claims, suits, damages or causes of action
for damages and against any orders of decrees or judgments which will be entered
herein, brought from damages or alleged damages resulting from any injury to
persons and/or property or loss of life sustained in and about the Premises, the
Building, or the property on which the Building is situated resulting from the
Landlord’s negligence or that of its agents, servants and business invitees,
except to the extent arising from the Tenant’s negligence or that of its agents,
servants and business invitees; and the Landlord shall, during the term hereof,
maintain general liability policies insuring the Landlord, and shall present to
the Tenant, prior to Tenant taking occupancy, a certificate of insurance naming
the Tenant as an additional insured. Such policies shall be issued by insurance
companies authorized and licensed to issue such policies in the State of
Connecticut and shall provide for notice to Tenant prior to cancellation. Such
liability policy or policies shall initially afford protection to limits of not
less than $2,000,000.00 in respect to bodily injury and to the limit of
$1,000,000.00 property damage, which limits shall be reviewed from time to time,
but not more than annually, and adjusted to the standard amounts normally
carried by similar operations. Upon failure, at any time, on the part of the
Landlord to pay the premiums for the insurance required herein, the Tenant shall
be at liberty, from time to time, as often as such failure shall occur, to pay
the premiums therefore, and any and all sums so paid may be offset by Tenant
against any Rent under this Lease.




ARTICLE VIII


Eminent Domain, Fire or Other Casualty


Section 8.1    In the event that the whole of the Premises shall be taken under
the power of eminent domain then this Lease will terminate, effective upon the
date of such taking. In addition, in the event that the whole of the Premises or
any part thereof shall be taken under the power of eminent domain then Tenant
may terminate this Lease upon not less than thirty (30) days written notice.


Section 8.2    In the event that the Premises or any substantial part thereof
shall be destroyed or damaged by fire or unavoidable casualty so as to render
the Premises wholly untenable or unfit for occupancy, or should the Premises be
so badly injured that same cannot be repaired within ninety days from the
happening of such injury, then in such case, the term created shall, at the
option of the Landlord, cease and become null and void from the date of said
damage or destruction, and the Tenant shall immediately surrender said Premises
and all of the Tenant’s interest therein to the Landlord, and shall pay Rent
only to the date of said damage or destruction, in which event the Landlord may
re-enter and re-possess the Premises thus discharged from this Lease and remove
all





--------------------------------------------------------------------------------





parties therefrom. Should the Premises by rendered untenable and unfit for
occupancy, but yet repairable within ninety days from the happening of said
injury, the Landlord may enter and repair the same with reasonable speed, and
the Rent shall not accrue after said injury or while repairs are being made, but
shall recommence immediately after said repairs shall be completed and the
Premises is restored to the condition they were in prior to the date of said
damage or destruction. In such case, if Landlord shall fail to restore the
Premises to the condition they were in prior to the date of said damage or
destruction within ninety days from the happening of said injury, then Tenant
may terminate this Lease without penalty upon written notice any time
thereafter. But if the Premises shall be so slightly injured as not to be
rendered untenable and unfit for occupancy, then the Landlord agrees to repair
same with reasonable promptness and in that case a just proportion of the Rent
accrued and accruing shall be abated until the Premises shall be restored to the
condition they were in prior to the date of said damage or destruction. In such
case, if Landlord shall fail to restore the Premises to the condition they were
in prior to the date of said damage or destruction within thirty days from the
happening of said injury, then Tenant may terminate this Lease without penalty
upon written notice any time thereafter. The Tenant shall immediately notify
Landlord in case of fire or other damage to the Premises.




ARTICLE IX


Assignment


The Tenant may not transfer, sell, assign, sublet or otherwise convey its
interest in the Premises without the written consent of Landlord, which consent
will not be unreasonably withheld, provided nothing herein shall operate to
relieve Tenant from any liability hereunder in the event of said transfer, sale,
assignment or subletting unless released by Landlord in writing. The foregoing
notwithstanding, Landlord’s consent shall not be required for the transfer,
sale, assignment, sublease or other conveyance of Tenant’s interest in the
Premises to an entity into or with which Tenant is merged or consolidated or to
which all or substantially all of Tenant’s business to which this Lease relates
is transferred or to any entity which controls or is controlled by Tenant or is
under common control with Tenant.




ARTICLE X


End of Term/Holding Over


Section 10.1    At the expiration of this Lease, the Tenant shall surrender the
Premises in good order, repair and condition in all respects, reasonable wear
and tear, damage by fire, taking, casualty, structural and other defects
required to be repaired by Landlord excepted, and shall deliver all keys to
Landlord. Before surrendering said Premises, Tenant shall remove all its
personal property including all trade fixtures and equipment, and shall repair
any damage caused thereby. Tenant’s obligations to perform this provision shall
survive the end of this Lease. If Tenant fails to remove its property upon the
expiration of this Lease, the said property shall be deemed abandoned and





--------------------------------------------------------------------------------





shall become the property of the Landlord. Landlord may at said time remove said
abandoned property and charge Tenant for said removal.


Section 10.2    Any holding over after the expiration of the term of this Lease
shall be construed to be a tenancy at will and shall otherwise be on the terms
herein specified.




ARTICLE XI


Default


Section 11.1    (I) If Tenant shall default in the payment of Rent herein or any
item of Rent herein mentioned or any part thereof, and such default shall
continue for more than ten (10) business days after notice given to Tenant by
Landlord specifying such default; or


A.    If Tenant shall default in the observance of any of the other terms,
covenants and conditions of this Lease and such default shall continue for more
than thirty (30) days after notice given to Tenant by Landlord specifying such
default; provided, however, that the Landlord shall waive such thirty day
requirement so long as the Tenant is making a diligent effort to remedy same and
such default is not of the kind or nature which can be reasonably remedied in
such thirty (30) days period; or


B.    If Tenant shall make any assignment for the benefit of creditors or file a
voluntary petition in bankruptcy or be by any court adjudicated a bankrupt or
take the benefit of any insolvency act or be dissolved pursuant thereof,
voluntarily or involuntarily, or if a receiver or trustee of Tenant and/or its
property shall be appointed in any proceedings other than bankruptcy proceedings
and such appointment, petition for an arrangement or reorganization, if made in
proceedings instituted by Tenant shall not be vacated within thirty (30) days
after it has been made, or if made in proceedings instituted by Tenant shall not
be vacated within one hundred twenty (120) days after it has been made (provided
further that during said respective period of thirty and one hundred twenty
days, all the covenants of this Lease to be performed by Tenant, including
payment of Rent, shall continue to be performed): then, upon the happening of
any one or more of the defaults or events above mentioned in this Section 11.1
the Landlord may, at its option, on ten (10) days notice in writing, terminate
this Lease, and this Lease and the term hereof shall automatically cease and
determine at the expiration of said ten day period, and it shall be lawful for
the Landlord at its option to enter the Premises or any part thereof, and to
have, hold and repossess said Premises and to remove all persons therefrom by
summary proceedings or by other action or proceedings, or by force or otherwise,
any notice required by the laws of the State of Connecticut being hereby waived.


C.    The failure of Tenant to observe any term, covenant, or condition of the
Lease shall not be deemed a default within the meaning of this Section 11.1 so
long as Tenant, after receiving any notice as specified herein, proceeds to cure
the default as soon as reasonably possible and continues to take all steps
necessary to complete the curing of such default within a period of time which,
under all prevailing circumstances, shall be reasonable.







--------------------------------------------------------------------------------





Section 11.2    In the event any action is brought under the provisions of this
Article, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.


Section 11.3    If Landlord shall default in the observance of any of the terms,
covenants and conditions of this Lease and such default shall continue for more
than thirty (30) days after notice given to Landlord by Tenant specifying such
default, Tenant shall have the right, but shall not be required, to pay such
sums or do any act which requires the expenditure of moneys which may be
necessary or appropriate by reason of such default, and in the event of the
exercise of such right by Tenant, Tenant may withhold and offset against any
Rent due or payable under this Lease all such sums.


ARTICLE XII


Miscellaneous Provisions


Section 12.1    Tenant agrees that this Lease shall be subordinate to any
mortgage placed upon the Premises by Landlord, provided that the mortgagee
thereof recognizes all the rights of the Tenant under this Lease in the event of
acquisition of title by such mortgagee through foreclosure proceedings or
otherwise , and Tenant will agree to recognize the holder of such mortgage as
Landlord in such event and subject to the foregoing conditions, which agreement
shall be expressly binding upon the successors and assigns of Tenant and of the
mortgagee and upon anyone purchasing said Premises at any foreclosure sale.
Tenant and Landlord agree to execute and deliver in a timely manner appropriate
documents necessary to effect the provision of this Section that are reasonably
acceptable to the parties, if required.


Section 12.2    Failure of either party to complain of any act or omission on
the part of the other party, no matter how long the same may continue, shall not
be deemed to be a waiver by said party of any of its rights hereunder. No waiver
by either party at any time, expressed or implied, of any breach or any
provision of this Lease shall be deemed a waiver of a breach of any other
provisions of this Lease or a consent to any subsequent breach of the same or
any other provision. If any action by either party shall require the consent or
approval of such action, such consent or approval on any one occasion shall not
be deemed a consent to or approval of said action on any subsequent occasion or
a consent to or approval of any other action on the same or any subsequent
occasion. Any and all rights and remedies which either party may have under this
Lease or by operation of law, either at law or in equity, upon any breach, shall
be distinct, separate, and cumulative and shall not be deemed inconsistent with
each other; and no one of them, whether exercised by said party or not, shall be
deemed to be in exclusion of any other; and any two or more or all of such
rights and remedies may be exercised at the same time.


Section 12.3    Whenever, by the terms of this Lease, notices, requests,
consents and approvals shall or may be given either to Landlord or to Tenant,
they shall be in writing and shall be delivered in hand or sent by nationally
recognized overnight courier service or by United States registered or certified
mail, postage prepaid, return receipt requested, if to Landlord, then to its
address noted above, or to such other addresses or entity as Landlord shall
notify Tenant in accordance with this Section, and if to Tenant, then to its
address noted above, or to such other address or entity as Tenant





--------------------------------------------------------------------------------





shall notify Landlord in accordance with this Section. Landlord shall address
notices to Tenant to the attention of the CFO of Tenant, and shall send copies
of all such notices (which shall not constitute notice) to the attention of the
Legal Department of the Tenant. All such notices shall be effective (i) when
hand-delivered, (ii) if sent by overnight courier, one (1) business day after
being delivered to said overnight courier, or (iii) if mailed, two (2) business
days after being deposited in the United States Mail within the Continental
United States or upon receipt if sooner.


Section 12.4    If any term or provision of this Lease or application hereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term or provision to the
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.


Section 12.5    The captions in this Lease are for convenience only and are not
a part of this Lease and do not in any way limit or amplify the terms and
provisions of this Lease.


Section 12.6    Notwithstanding any of the terms and provisions herein contained
to the contrary, Landlord and Tenant shall each have the duty and obligation to
mitigate, in every reasonable manner, any and all damages that may or shall be
caused or suffered by virtue of defaults under or violation of any of the terms
and provisions of this Lease agreement committed by the other.


Section 12.7    All the covenants, agreements, terms, conditions, provisions and
undertakings in this Lease contained, shall extend to and be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.


Section 12.8    This instrument contains the entire and only agreement between
the parties with respect to its subject matter, and no oral statements or
representations or prior written matter with respect to such subject matter not
contained in this instrument shall have any force and effect. This Lease shall
not be modified in any way except by a writing executed by both parties.


Section 12.9    This Lease shall be governed exclusively by the provisions
hereof and by the laws of the State of Connecticut, as the same may, from time
to time, exist.




IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year herein stated.







--------------------------------------------------------------------------------





TENANT:
LANDLORD:
 
 
ConforMIS, Inc.
Beaumont Road Association, LLC
 
 
By:
By:
 
 
Name:
Name:
 
 
Title:
Title:
 
 
Date:
Date:






--------------------------------------------------------------------------------







Exhibit A


Certain premises, containing 4,099 sq. ft. of that certain building located at
10 Beaumont Road, Wallingford, Connecticut. See attached schematic of the
Premise.


lease.jpg [lease.jpg]





--------------------------------------------------------------------------------






Exhibit H
ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) dated as of August 9,
2017, is made by and among ConforMIS, Inc., a Delaware corporation (“Purchaser”)
and Broad Peak Manufacturing, LLC, a limited liability company formed under the
laws of Connecticut (“Seller).


WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of August 9,
2017 (the “Asset Purchase Agreement”), by and among the Purchaser, the Seller
and the other parties named therein, the Seller has agreed to sell, assign,
convey, transfer and deliver all of its right, title and interest in the
Purchased Assets (as defined in the Asset Purchase Agreement) to the Purchaser
and the Purchaser has agreed to purchase and acquire such Purchased Assets from
the Seller.
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
Definitions. Capitalized terms used but not defined in this Agreement shall have
the meanings assigned to them in the Asset Purchase Agreement.

2.
Assignment. In accordance with and subject to the terms of the Asset Purchase
Agreement, effective as of the Closing, the Seller hereby assigns, transfers and
conveys to Purchaser, (a) all of Seller’s right, title and interest in, under
and to the Purchased Assets from and after the date hereof; and (b) the Assumed
Liabilities.

3.
Acceptance and Assumption. In accordance with and subject to the terms of the
Asset Purchase Agreement, effective as of the Closing, Purchaser hereby (a)
accepts the assignment, transfer and conveyance of Seller’s right, title and
interests in, under and to the Purchased Assets, including but not limited to,
the Purchased Contracts; and (b) assumes, undertakes and agrees to pay, satisfy,
perform and discharge in full, as and when due, the Assumed Liabilities.

4.
Terms of the Asset Purchase Agreement. The terms of the Asset Purchase
Agreement, including, but not limited to, Seller’s representations, warranties,
covenants and agreements, are incorporated herein by this reference. The Seller
acknowledges and agrees that the representations, warranties, covenants and
agreements contained in the Asset Purchase Agreement shall not be superseded by
this Agreement but shall remain in full force and effect to the full extent
provided in the Asset Purchase Agreement. In the event of any conflict or
inconsistency between the terms of the Asset Purchase Agreement and the terms of
this Agreement, the terms of the Asset Purchase Agreement shall govern.



{M1092782.4 }

--------------------------------------------------------------------------------





5.
Further Assurances. The Seller, for itself and its successors and assigns,
hereby covenants and agrees to execute and deliver such other documents and
instruments of sale, conveyance, assignment, or transfer, and to take such other
actions as may be requested by Purchaser or its successors and assigns to more
effectively consummate the assignments and assumptions contemplated by this
Agreement.

6.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to its conflict of
laws principles.

7.
Counterparts. This Agreement may be executed in two counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party, it being understood that all parties need not sign the same
counterpart. A facsimile or PDF signature of this Agreement shall be valid and
have the same force and effect as a manually signed original.

[Signature Page Follows]






{M1092782.4 }

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been duly
executed and delivered by a duly authorized officer of the Purchaser and the
Seller as of the date first above written.




PURCHASER:






CONFORMIS, INC.




By:                        
Name: Mark Augusti
Title: President & Chief Executive Officer




SELLER:






BROAD PEAK MANUFACTURING, LLC




By:___________________________
Name:
Title:




{M1092782.4 }

--------------------------------------------------------------------------------






Exhibit I


ESCROW AGREEMENT


This Escrow Agreement, dated as of August 9, 2017 is by and among Broad Peak
Manufacturing, LLC, a limited liability company formed under the laws of
Connecticut, having its principal place of business at 10 Beaumont Road,
Wallingford Connecticut 06492 (“Seller”), ConforMIS, Inc., a Delaware
corporation having its principal place of business at 600 Technology Park Drive,
Billerica, Massachusetts 01821, (“Buyer”, and together with Seller, the “Escrow
Parties”), and BNY Mellon, National Association, a national banking association
with its principal place of business at BNY Mellon Center, Pittsburgh, PA 15258
(the "Escrow Agent").


WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of August 9,
2017 (the “Asset Purchase Agreement”), by and among the Buyer, the Seller and
the other parties named therein, the Seller has agreed to sell, assign, convey,
transfer and deliver all of its right, title and interest in the Purchased
Assets (as defined in the Asset Purchase Agreement) to the Buyer and the Buyer
has agreed to purchase and acquire such Purchased Assets from the Seller (the
“Transaction”), and pursuant to which the Buyer and Seller determined that a
portion of the Purchase Price payable pursuant to the terms of the Asset
Purchase Agreement be deposited into an escrow account, such amounts to be
released upon the achievement of certain milestones;


WHEREAS, this Agreement is being executed and delivered pursuant to Section
6.2(m) and 6.3(g) of the Asset Purchase Agreement;


WHEREAS, the parties desire to set forth their understandings with regard to the
escrow account established by this Agreement.


NOW, THEREFORE, in consideration of the premises and agreements of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:


1. Appointment of Agent. The Escrow Parties appoint the Escrow Agent as their
agent to hold in escrow, and to administer the disposition of, the Escrow Fund
(as defined below) in accordance with the terms of this Agreement, and the
Escrow Agent accepts such appointment.


2. Establishment of Escrow. Upon the execution of this Agreement, Buyer shall
(a) cause Two Million Two Hundred Ten Thousand ($2,210,000.00) to be deposited
with the Escrow Agent (the "Deposit"), and Escrow Agent shall promptly upon
request acknowledge to the Escrow Parties or any of them receipt of any funds so
deposited; and (b) deliver one fully executed original of this Agreement to the
Escrow Agent in accordance with the Notice section below. The Deposit and all
additional amounts now or hereafter deposited with the Escrow Agent, together
with all interest, and other income earned, shall be referred to as the “Escrow
Fund.” The Escrow Parties acknowledge that the sum held in escrow hereunder may
be reduced or increased from time to time during the term hereof pursuant to the
terms of this Agreement. Accordingly, the term “Escrow Fund” shall


{M1092782.4 }

--------------------------------------------------------------------------------





refer both to the Deposit and to such lesser or greater amount as may be held
pursuant hereto at any point during the term hereof.


3. Customer Identification and TIN Certification.    To help the government
fight the funding of terrorism and money laundering activities, Federal laws
require all financial institutions to obtain, verify and record information that
identifies each individual or entity that opens an account. Therefore, the
Escrow Agent must obtain the name, address, taxpayer or other government
identification number, and other information, such as date of birth for
individuals, for each individual and business entity that is a party to this
Agreement. For individuals signing this Agreement on their own behalf or on
behalf of another, the Escrow Agent requires a copy of a driver’s license,
passport or other form of photo identification. For business and other entities
that are parties to this Agreement, the Escrow Agent will require such
documents, as it deems necessary to confirm the legal existence of the entity.


At the time of or prior to execution of this Agreement, any Escrow Party
providing a tax identification number for tax reporting purposes shall provide
to the Escrow Agent a completed IRS Form W-9 (or the appropriate IRS Form W-8,
in the case of non U.S. persons), and every individual executing this Agreement
on behalf of an Escrow Party shall provide to the Escrow Agent a copy of a
driver’s license, passport or other form of photo identification acceptable to
the Escrow Agent. The Escrow Parties agree to provide to the Escrow Agent such
organizational documents and documents establishing the authority of any
individual acting in a representative capacity as the Escrow Agent may require
in order to comply with its established practices, procedures and policies.


The Escrow Agent is authorized and directed to report all interest and other
income earned on the Escrow Fund in accordance with the Form W-9 (or the
appropriate IRS Form W-8, in the case of non U.S. persons) information provided
to the Escrow Agent by Seller. The Escrow Parties understand that, in the event
one or more tax identification number is not certified to the Escrow Agent, the
Internal Revenue Code, as amended from time to time, may require withholding of
a portion of any interest or other income earned on the Deposit.


The Escrow Agent shall have no duty to prepare or file any information reports
(including without limitation IRS Forms 1099-B) other than such information
reports of interest earned on the Escrow Fund as the Escrow Agent is required to
prepare and file in the ordinary course of its business.


4. Deposit of the Escrow Fund. The Escrow Agent shall deposit the Escrow Fund in
one or more deposit accounts at BNY Mellon, National Association in accordance
with such written instructions and directions as may from time to time be
provided to the Escrow Agent by Seller. In the event that the Escrow Agent does
not receive written instructions, the Escrow Agent shall deposit the Escrow Fund
in a checking with interest account at BNY Mellon, National Association.
Deposits shall in all instances be subject to the Escrow Agent’s standard funds
availability policy. The Escrow Agent shall not be responsible for any loss due
to interest rate fluctuation or early withdrawal penalty. The Escrow Parties
understand that deposits of the Escrow Fund are not necessarily insured by the
United States Government or any agency or instrumentality thereof, or of any
state or municipality, and that such deposits do not necessarily earn a fixed
rate of return. In no instance shall the Escrow Agent have any obligation to
provide investment advice of any kind. The Escrow


{M1092782.4 }

--------------------------------------------------------------------------------





Agent shall not be liable or responsible for any loss resulting from any
deposits made pursuant to this Section 4, other than as a result of the gross
negligence or willful misconduct of the Escrow Agent.


5. Release of the Escrow Fund. The Escrow Agent shall hold and disburse the
Escrow Funds in accordance with the terms and conditions set forth in this
Section 5.


(a)
Final Release. For purposes of this agreement, the Escrow Period shall be the
period from the date of the closing of the transactions contemplated by the
Asset Purchase Agreement until the conclusion of the one (1) year anniversary of
such closing. The Buyer and Seller shall provide Joint Written Instructions (as
defined below) to the Escrow Agent within ten (10) business days after the
expiration of the Escrow Period directing the final disbursement of the Escrow
Fund.



(b)
Joint Written Instructions. Notwithstanding anything to the contrary in this
Agreement, if the Escrow Agent receives written instructions from all of the
Escrow Parties, or their respective successors or assigns, substantially in the
form of Exhibit A, as to the disbursement of the Escrow Fund or any portion
thereof (“Joint Written Instructions”), the Escrow Agent shall disburse the
Escrow Fund pursuant to such Joint Written Instructions. The Escrow Agent shall
have no obligation to follow any directions set forth in any Joint Written
Instructions unless and until the Escrow Agent is satisfied, in its sole
discretion, that the persons executing said Joint Written Instructions are
authorized to do so. The Escrow Agent shall make payments as directed by Joint
Written Instructions within three (3) business days following the Escrow Agent’s
receipt of such Joint Written Instructions or as soon thereafter as possible
using commercially reasonable efforts. The Escrow Agent shall have no duty or
obligation to make any determination as to either the Buyer’s or Seller’s right
to the Escrow Fund or any portion thereof and is entitled to rely on any Joint
Written Instruction without any further duty of inquiry or investigation.



(c)
Sufficiency of Funds. Notwithstanding anything to the contrary in this
Agreement, if any amount to be released at any time or under any circumstances
exceeds the balance in the Escrow Fund, the Escrow Agent shall release the
balance in the Escrow Fund and shall have no liability or responsibility to the
Escrow Parties for any deficiency.



6. Methods of Payment.    All payments required to be made by the Escrow Agent
under this Agreement shall be made by wire transfer or by check in accordance
with written payment instructions provided to the Escrow Agent by the party
receiving the funds. Any wire transfers shall be made subject to, and in
accordance with, the Escrow Agent’s normal funds transfer procedures in effect
from time to time. The Escrow Agent shall be entitled to rely upon all bank and
account information provided to the Escrow Agent by any of the Escrow Parties.
The Escrow Agent shall have no duty to verify or otherwise confirm any written
wire transfer instructions but it may do so in its discretion on any occasion
without incurring any liability to any of the Escrow Parties for failing to do
so on any other occasion. Any such verification may include, but not be limited
to, a telephone call to the party receiving the funds or to one or more of the
Escrow Parties in accordance


{M1092782.4 }

--------------------------------------------------------------------------------





with Section 14. The Escrow Parties agree that any such call back is a
commercially reasonable security procedure and that the Escrow Agent may record
such calls according to the Escrow Agent’s standard operating procedures or as
the Escrow Agent deems appropriate for security and/or service purposes. The
Escrow Agent shall process all wire transfers based on bank identification and
account numbers rather than the names of the intended recipient of the funds,
even if such numbers pertain to a recipient other than the recipient identified
in the payment instructions. The Escrow Agent shall have no duty to detect any
such inconsistencies and shall resolve any such inconsistencies by using the
account number. Attached as Exhibit B is the wire transfer information for the
Escrow Parties. The Escrow Parties shall promptly notify the Escrow Agent of any
changes to their wire transfer information contained in Exhibit B and the Escrow
Agent may rely on the wire transfer information contained in Exhibit B until
notified of a change in writing.


7. Responsibilities and Liability of Escrow Agent.


(a) Duties Limited. The Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement. The Escrow Agent's duties shall be
determined only with reference to this Agreement and applicable laws and it
shall have no implied duties. The Escrow Agent shall not be bound by, deemed to
have knowledge of, or have any obligation to make inquiry into or consider, any
term or provision of any agreement between any of the Escrow Parties and/or any
other third party or as to which the escrow relationship created by this
Agreement relates, including without limitation any documents referenced in this
Agreement.


(b) Limitations on Liability of Escrow Agent. Except in cases of the Escrow
Agent's bad faith, willful misconduct or gross negligence, the Escrow Agent
shall be fully protected (i) in acting in reliance upon any certificate,
statement, request, notice, advice, instruction, direction, other agreement or
instrument or signature reasonably and in good faith believed by the Escrow
Agent to be genuine, (ii) in assuming that any person purporting to give the
Escrow Agent any of the foregoing in connection with either this Agreement or
the Escrow Agent's duties, has been duly authorized to do so, and (iii) in
acting or failing to act in good faith on the advice of any counsel retained by
the Escrow Agent. The Escrow Agent shall not be liable for any mistake of fact
or law or any error of judgment, or for any act or omission, except as a result
of its bad faith, willful misconduct or gross negligence. The Escrow Agent shall
not be responsible for any loss incurred upon any action taken under
circumstances not constituting bad faith, willful misconduct or gross
negligence.


In connection with any payments that the Escrow Agent is instructed to make by
wire transfer, the Escrow Agent shall not be liable for the acts or omissions of
(i) any Escrow Party or other person providing such instructions, including
without limitation errors as to the amount, bank information or bank account
number; or (ii) any other person or entity, including without limitation any
Federal Reserve Bank, any transmission or communications facility, any funds
transfer system, any receiver or receiving depository financial institution, and
no such person or entity shall be deemed to be an agent of the Escrow Agent.


Without limiting the generality of the foregoing, it is agreed that in no event
will the Escrow Agent be liable for any lost profits or other indirect, special,
incidental or consequential damages


{M1092782.4 }

--------------------------------------------------------------------------------





which the parties may incur or experience by reason of having entered into or
relied on this Agreement or arising out of or in connection with the Escrow
Agent's services, even if the Escrow Agent was advised or otherwise made aware
of the possibility of such damages; nor shall the Escrow Agent be liable for
acts of God, acts of war, breakdowns or malfunctions of machines or computers,
interruptions or malfunctions of communications or power supplies, labor
difficulties, actions of public authorities, or any other similar cause or
catastrophe beyond the Escrow Agent's reasonable control.


In the event that the Escrow Agent shall be uncertain as to its duties or rights
under this Agreement, or shall receive any certificate, statement, request,
notice, advice, instruction, direction or other agreement or instrument from any
other party with respect to the Escrow Fund which, in the Escrow Agent's
reasonable and good faith opinion, is in conflict with any of the provisions of
this Agreement, or shall be advised that a dispute has arisen with respect to
the Escrow Fund or any part thereof, the Escrow Agent shall be entitled, without
liability to any person, to refrain from taking any action other than to keep
safely the Escrow Fund until the Escrow Agent shall be directed otherwise in
accordance with Joint Written Instructions or an order of a court with
jurisdiction over the Escrow Agent. The Escrow Agent shall be under no duty to
institute or defend any legal proceedings, although the Escrow Agent may, in its
discretion and at the expense of the Escrow Parties as provided in subsections
(c) or (d) immediately below, institute or defend such proceedings.


(c) Indemnification of Escrow Agent. The Escrow Parties jointly and severally
agree to indemnify the Escrow Agent for, and to hold it harmless against, any
and all claims, suits, actions, proceedings, investigations, judgments,
deficiencies, damages, settlements, liabilities and expenses (including
reasonable legal fees and expenses of attorneys chosen by the Escrow Agent) as
and when incurred, arising out of or based upon any act, omission, alleged act
or alleged omission by the Escrow Agent or any other cause, in any case in
connection with the acceptance of, or performance or non-performance by the
Escrow Agent of, any of the Escrow Agent's duties under this Agreement, except
as a result of the Escrow Agent's bad faith, willful misconduct or gross
negligence.


(d) Authority to Interplead. The Escrow Parties authorize the Escrow Agent, if
the Escrow Agent is threatened with litigation or is sued, to interplead all
interested parties in any court of competent jurisdiction and to deposit the
Escrow Fund with the clerk of that court. In the event of any dispute under this
Agreement, the Escrow Agent shall be entitled to petition a court of competent
jurisdiction and shall perform any acts ordered by such court.


8. Termination. This Agreement and all the obligations of the Escrow Agent under
this Agreement shall terminate upon the earliest to occur of the release of the
entire Escrow Fund by the Escrow Agent in accordance with this Agreement or the
deposit of the Escrow Fund by the Escrow Agent in accordance with Section 7(d)
hereof.


9. Removal of Escrow Agent. The Escrow Parties acting together shall have the
right to terminate the appointment of the Escrow Agent by giving no less than
thirty (30) days’ prior written notice, specifying the date upon which such
termination shall take effect. Thereafter, the Escrow Agent shall have no
further obligation to the Escrow Parties except to hold the Escrow Fund as
depository


{M1092782.4 }

--------------------------------------------------------------------------------





and not otherwise. The Escrow Parties agree that they will jointly appoint a
banking corporation, trust company or attorney as successor escrow agent. Escrow
Agent shall refrain from taking any action until it shall receive joint written
instructions from the Escrow Parties designating the successor escrow agent.
Escrow Agent shall deliver all of the then remaining balance of the Escrow Fund
to such successor escrow agent in accordance with such instructions and upon
delivery of the Escrow Fund, the Escrow Agent shall have no further duties or
responsibilities with respect to the escrow established hereunder.


10. Resignation of Escrow Agent. The Escrow Agent may resign and be discharged
from its duties and obligations hereunder at any time by giving no less than
thirty (30) days' prior written notice of such resignation to the Escrow
Parties, specifying the date when such resignation will take effect. Thereafter,
the Escrow Agent shall have no further obligation to the Escrow Parties except
to hold the Escrow Fund as depository and not otherwise. In the event of such
resignation, the Escrow Parties agree that they will jointly appoint a banking
corporation, trust company, or attorney as successor escrow agent within thirty
(30) days of notice of such resignation. Escrow Agent shall refrain from taking
any action until it shall receive joint written instructions from the Escrow
Parties designating the successor escrow agent. Escrow Agent shall deliver all
of the then remaining balance of the Escrow Fund to such successor escrow agent
in accordance with such instructions and upon delivery of the Escrow Fund, the
Escrow Agent shall have no further duties or responsibilities with respect to
the escrow established hereunder.


11. Accounting. On a monthly basis, the Escrow Agent shall render a written
statement setting forth the balance of the Escrow Fund, all interest earned and
all distributions made, which statements shall be delivered to the following
address(es) set forth below (limit of five):




Legal Department
ConforMIS, Inc.
600 Technology Park Drive
Billerica, Massachusetts 01821
Fax No.: (781) 345-0147


Joan C. Molloy, Esq.
Loughlin FitzGerald P,C
150 South Main Street
Wallingford, CT 06492
Fax No.: 203-265-2035


12. Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of Section 7 shall survive any resignation or removal of the Escrow
Agent, and any termination of this Agreement.


13. Escrow Agent Fees, Costs, and Expenses. The Escrow Agent shall charge an
initial setup fee of $2,500, payable upon the execution of the Agreement and an
annual administrative fee of $500 payable in advance with the first such fee due
upon the execution of this Agreement, and then


{M1092782.4 }

--------------------------------------------------------------------------------





each subsequent fee due on each annual anniversary date of this Agreement which
fees shall be invoiced to the Escrow Parties, which fees shall be borne equally
by the Escrow Parties. All administrative fees shall be deemed to have been
earned when charged, and, if the Agreement is terminated at any time for any
reason, whether voluntarily or involuntarily, the fee shall not be reduced or
refunded. Additionally, the Escrow Agent shall be entitled to be reimbursed for
its customary fees and charges for any wire transfers or other depository
services rendered in connection with the Escrow Fund and any delivery charges or
other out of pocket expenses incurred in connection the Escrow Fund. The Escrow
Parties each acknowledge their joint and several obligation to pay any fees,
expenses and other amounts owed to the Escrow Agent pursuant to this Agreement.
The Escrow Parties agree that Escrow Agent shall be entitled to pay itself for
any fees, expenses or other amounts owed to the Escrow Agent out of the amounts
held in the Escrow Fund and grant to the Escrow Agent a first priority security
interest in the Escrow Fund to secure all obligations owed by them to the Escrow
Agent under this Agreement. The Escrow Parties further agree that the Escrow
Agent shall be entitled to withhold any distribution otherwise required to be
made from the Escrow Fund if any fees, expenses or other amounts owed to the
Escrow Agent remain unpaid on the date such distribution would otherwise be
made.


14. Notices. All notices under this Agreement shall be transmitted to the
respective parties, shall be in writing and shall be considered to have been
duly given or served when personally delivered to any individual party, or on
the first (1st) business day after the date of deposit with an overnight courier
for next day delivery, postage paid, or on the third (3rd) business day after
deposit in the United States mail, certified or registered, return receipt
requested, postage prepaid, or upon the receipt of a fax or an email during
normal business hours, addressed in all cases to the party at his or its address
set forth below, or to such other address as such party may designate, provided
that notices will be deemed to have been given to the Escrow Agent on the actual
date received. Any notice, request, demand, claim, or other communication
hereunder directing the Escrow Agent to act or to refrain from acting shall
include signatures of the authorized representative(s) of the requesting
party(ies), and in the case of electronic mail the signature(s) shall be
contained on a non-editable attachment (e.g. PDF) to the electronic mail.




If to Buyer                Mark Augusti, President& CEO
ConforMIS, Inc.
600 Technology Park Drive
Billerica, Massachusetts 01821
Fax No.: (781) 345-0147


With copies to:            Joseph C. Marrow, Esq.
Morse, Barnes-Brown & Pendleton, P.C.
230 Third Avenue, Suite 400
Waltham, MA02451
Fax No.: 781-622-5933


Legal Department
ConforMIS, Inc.


{M1092782.4 }

--------------------------------------------------------------------------------





600 Technology Park Drive
Billerica, Massachusetts 01821
Fax No.: (781) 345-0147


If to Seller:                Levi Citarella
Broad Peak Manufacturing, LLC
10 Beaumont Road
Wallingford, Connecticut 06492
Fax No.: (203) 793-1668


With copy to:                Joan C. Molloy, Esq.
Loughlin FitzGerald P,C
150 South Main Street
Wallingford, CT 06492
Fax No.: 203-265-2035


If to the Escrow Agent:


BNY Mellon, National Association, Escrow Agent
c/o Escrow Services
Banking Services Support Center; Suite 154-0655
500 Ross Street
Pittsburgh, PA 15262
Phone: 412.234.7796 / 412.234.2350 / 412.234.8797
Fax: 732.667.4499 / 615.932.4035
Email: escrowservices@bnymellon.com


Any notice may be given on behalf of any party by its authorized representative.
In all cases the Escrow Agent shall be entitled to rely on a copy or a fax or
email transmission of any document with the same legal effect as if it were the
original of such document. The Escrow Parties shall promptly notify the Escrow
Agent of any changes to the contact information contained in this Section and
the Escrow Agent may rely on the contact information contained in this Section
until notified of a change.


To facilitate the performance by the Escrow Agent of its duties and obligations
hereunder, including resolving any issues arising hereunder (but not the giving
of notice as provided above), the Escrow Parties agree that the Escrow Agent may
contact the following representatives of each of the Escrow Parties identified
below, or such other individuals as any of the Escrow Parties may identify by
written notice to the Escrow Agent:


Buyer:


Name:        Paul Weiner
Telephone:    (O) (781) 345-9292


{M1092782.4 }

--------------------------------------------------------------------------------





E-mail:        paul.weiner@conformis.com


Name:        La-Rae Strawbridge
Telephone:    (O) (781) 345-9292 (C) (718) 879-4662
E-mail:        la-rae.strawbridge@conformis.com


Seller:


Name:        Phillip Milidantri
Telephone:    (O) (203) 793-1666 (C) (845) 300-6141
E-mail:        milidantri@gmail.com




15. Modifications; Waiver. This Agreement may not be altered or modified without
the express prior written consent of all of the parties to this Agreement. No
course of conduct shall constitute a waiver of any terms or conditions of this
Agreement, unless such waiver is specified in writing, and then only to the
extent so specified. A waiver of any of the terms and conditions of this
Agreement on one occasion shall not constitute a waiver of the other terms of
this Agreement, or of such terms and conditions on any other occasion.


16. Further Assurances. If at any time the Escrow Agent shall determine or be
advised that any further agreements, assurances or other documents are
reasonably necessary or desirable to carry out the provisions of this Agreement
and the transactions contemplated by this Agreement, the Escrow Parties shall
execute and deliver any and all such agreements or other documents, and do all
things reasonably necessary or appropriate to carry out fully the provisions of
this Agreement.


17. Assignment. This Agreement shall inure to the benefit of and be binding upon
the successors, heirs, personal representatives, and permitted assigns of the
parties. This Agreement is freely assignable by the Escrow Parties; provided,
however, that no assignment by such party, or it successors or assigns, shall be
effective unless prior written notice of such assignment is given to the other
parties, including, without limitation, the Escrow Agent; and provided, further,
that any assignee satisfies the Escrow Agent’s requirements set forth in Section
3 above. This Agreement may not be assigned by the Escrow Agent, except that
upon prior written notice to the Escrow Parties, the Escrow Agent may assign
this Agreement to an affiliated or successor bank or other qualified bank
entity.


18. Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience of reference only and shall not affect the
meaning or interpretation of this Agreement.


19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles of conflicts of law.


20. Counterparts and Facsimile Execution. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by


{M1092782.4 }

--------------------------------------------------------------------------------





facsimile transmission, pdf or other electronic means shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes (and such signatures of the
parties transmitted by facsimile, pdf or other electronic means shall be deemed
to be their original signatures for all purposes).


21.    Waiver of Jury Trial.    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION
WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.


    


{M1092782.4 }

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


CONFORMIS, INC.


BY: ________________________
NAME: _____________________
TITLE: _____________________






BROAD PEAK MANUFACTURING, LLC


BY: ________________________
NAME: _____________________
TITLE: _____________________






BNY MELLON, NATIONAL ASSOCIATION




BY: ________________________
NAME: _____________________
TITLE: _____________________




{M1092782.4 }

--------------------------------------------------------------------------------





EXHIBIT A


JOINT WRITTEN INSTRUCTIONS
FOR RELEASE OF ESCROW FUNDS


Pursuant to Section ___ of the Escrow Agreement dated as of August 9, 2017, by
and among Broad Peak Manufacturing, LLC, a limited liability company formed
under the laws of Connecticut, (“Seller”), ConforMIS, Inc., a Delaware
corporation having its principal place of business at 600 Technology Park Drive,
Billerica, Massachusetts 01821 (“Buyer”), and BNY Mellon, National Association,
(the “Escrow Agent”), Seller and Buyer hereby instruct the Escrow Agent to
release $[___________] from the Escrow Fund in accordance with the following
instructions:


Wire Instructions:


Account Name:     _________________________
Account Number:    _________________________
Bank Name:        _________________________
Bank ABA Number:    _________________________
Bank Address:        _________________________
_________________________
For credit to:        _________________________
Special Instructions:    _________________________
_________________________


Bank Check:    


Payee Name:        _________________________
Mailing Address:    _________________________
_________________________
_________________________


CONFORMIS, INC.                    BROAD PEAK MANUFACTURING, LLC




By: _______________________________        By: ______________________________
Name:                            Name:
Title:                            Title:

Date:                            Date:





{M1092782.4 }

--------------------------------------------------------------------------------







EXHIBIT B


WIRE TRANSFER INSTRUCTIONS


BUYER


Wire Instructions:


Account Name:     ConforMIS, Inc.
Account Number:    3301043430
Bank Name:        Silicon Valley Bank
Bank ABA Number:    121140399
Bank Address:        3003 Tasman Drive
Santa Clara, CA 95054
For credit to:        ConforMIS, Inc.
Special Instructions:    _________________________
_________________________




SELLER


Wire Instructions:


Account Name:     Broad Peak Manufacturing LLC
Account Number:    6574690731
Bank Name:        Liberty Bank
Bank ABA Number:    211170282
Bank Address:        315 Main Street
Middletown, CT 06457
For credit to:        Broad Peak Manufacturing, LLC
Special Instructions:    _________________________
_________________________
















{M1092782.4 }

--------------------------------------------------------------------------------






Exhibit J


SUPPLY AGREEMENT
This Supply Agreement (this “Agreement”) is entered into as of August 9, 2017
between Stratus Technologies, Inc., having a place of business at 10 Beaumont
Rd; Unit C, Wallingford CT 06492 (“Supplier”), and ConforMIS, Inc., having a
place of business at 600 Technology Park Drive, Billerica, MA, 01821 (“Buyer”).
1.SCOPE OF AGREEMENT AND TERM.
1.1    Coverage. This Agreement, includes all Attachments, as defined below, and
all orders issued by Buyer under this Agreement, states the terms under which
Buyer will purchase certain products (collectively “Products”) from Supplier and
Supplier will supply such Products to Buyer. During the Term of this Agreement,
Supplier will supply Buyer with Products based on Buyer’s orders and
requirements.
1.2    Term. The term of this Agreement shall commence on the on the date hereof
and shall continue thereafter for a period of two (2) years (the “Term”).
1.3    Termination.
(a)    Termination for Convenience. In the event that Buyer’s market for
Products does not support commitments made by Buyer through purchase order
releases issued pursuant to this Agreement, Buyer may cancel any open purchase
order releases, in whole or in part, and terminate this Agreement upon thirty
(30) days written notice to Supplier. In the event of such cancellation, Buyer
and Supplier shall enter into negotiation for settlement of the costs, if any,
relating to work in process, inventory or other commitments made by Supplier for
the specific purpose of complying with canceled purchase order release(s)
(b)    Termination for Cause. Should either party commit a material breach of
its obligations hereunder or any contract or other agreement implementing this
Agreement, or should any of the representations of either party in this
Agreement prove to be untrue in any material respect, the other party may, at
its option, terminate this Agreement, by thirty (30) days written notice of
termination, which notice shall identify and describe the basis for such
termination. If, prior to expiration of such period, the defaulting party
diligently commences and proceeds to cure such default, termination shall not
take place. Any such termination shall be in addition to and not exclusive to
any other rights or remedies at law or in equity which either party may have
against the other.
(c)    Insolvency. If Supplier becomes insolvent, or commits any act of
bankruptcy, or becomes bankrupt, or has a receivership order entered against it,
or makes or executes any bill of sale, deed or trust assignment for the benefit
of creditors, Buyer may terminate this Agreement upon written notice.
1.4    Transition Assistance. During the Term of this Agreement and upon
expiration or termination of this Agreement for any reason, Supplier will
provide Buyer with Transition Assistance, for the duration of the Transition
Period. “Transition Assistance” means all reasonable transition services
relating to the transition from the Supplier’s Products to another provider that
may include, at Buyer’s option, month to month extensions of this Agreement,
continued production and sale of Products and all other services necessary for
such orderly conversion. “Transition Period” means a period of 90 days after
expiration or termination of this Agreement for any reason. For Products that
Buyer was receiving from Supplier prior to such expiration/termination, the
prices applicable to such Products will be the price which Buyer was paying
prior to such expiration/termination for a period of 90 days. After 90 days, the
pricing will be reviewed on a monthly basis. Any project pricing that was
negotiated prior to expiration/termination will be held for a period of 90 days.
In no event shall Supplier be responsible for helping with transition costs.
2.    ORDER OF PRECEDENCE.


{M1092782.4 }

--------------------------------------------------------------------------------





2.1    The parties intend for the express terms and conditions contained in this
Agreement (including any Schedules and Exhibits hereto) and in any Buyer
purchase order that are consistent with the terms and conditions of this
Agreement to exclusively govern and control each of the parties’ respective
rights and obligations regarding the manufacture, purchase and sale of the
Products, and the parties’ agreement is expressly limited to such terms and
conditions. Notwithstanding the foregoing, if any terms and conditions contained
in a purchase order conflict with any terms and conditions contained in this
Agreement, the applicable term or condition of this Agreement will prevail and
such contrary terms will have no force or effect. Except for such contrary
terms, the terms and conditions of all purchase orders are incorporated by
reference into this Agreement for all applicable purposes hereunder. Without
limitation of anything contained in this Section 2.1, any additional, contrary
or different terms contained in any confirmation or any of Supplier’s invoices
or other communications, and any other attempt to modify, supersede, supplement
or otherwise alter this Agreement, are deemed rejected by Buyer and will not
modify this Agreement or be binding on the parties unless such terms have been
fully approved in a signed writing by authorized representatives of both
parties.
3.    ORDERING PROCEDURE.
3.1    Purchase Orders. Buyer shall issue purchase orders to Supplier in written
or electronic form.
3.2    Acceptance, Rejection, and Cancellation of Purchase Orders. Supplier
shall confirm to Buyer the receipt of each purchase order issued hereunder
(each, a “Confirmation”) within three (3) days following Supplier’s receipt
thereof in written form via e-mail or US mail. Each Confirmation must reference
Buyer’s purchase order number, confirm acceptance of the purchase order or,
solely if permitted under this Section 3.2, advise Buyer of Supplier’s rejection
of such purchase order, the date of acceptance or rejection and the basis for
rejection, if applicable. If Supplier fails to issue a Confirmation within the
time set forth in the first sentence of this Section 3.2, or otherwise commences
performance under such purchase order, Supplier will be deemed to have accepted
the purchase order. Buyer may withdraw any purchase order prior to Supplier’s
acceptance thereof. Supplier may only reject a purchase order if the applicable
purchase order includes terms and conditions that supplement those contained in
this Agreement, which Supplier is unwilling to accept. Supplier may not cancel
any previously accepted purchase order hereunder. Buyer may only cancel a
previously accepted purchase order pursuant to the exercise of Buyer’s rights
under Section 4.1.
4.    SHIPMENT, DELIVERY AND ACCEPTANCE .
4.1    Shipment and Delivery Requirements. Time, quantity and delivery to the
delivery location specified by Buyer are of the essence under this Agreement.
Delivery times will be measured to the time that Products are actually received
at the delivery location specified by Buyer. If Supplier does not comply with
any of its delivery obligations under this Section 4, Buyer may, in Buyer’s sole
discretion and at Supplier’s sole cost and expense, (a) approve a revised
delivery date, (b) require expedited or premium shipment, or (c) cancel the
applicable purchase order and obtain similar goods from other sources Unless
otherwise expressly agreed to by the Parties in writing, Supplier may not make
partial shipments of Products to Buyer.
4.2    Transfer of Title. Title to Products shipped under any purchase order
passes to Buyer upon the earliest to occur of (i) delivery of the Products to
Buyer, (ii) payment of any portion of the Price for such Products by Buyer,
(iii) Buyer’s acceptance of the Products and (iv) Supplier’s tender of the
Products to the carrier. Title will transfer to Buyer even if Supplier has not
been paid for such Products, provided that Buyer will not be relieved of its
obligation to pay for Products in accordance with the terms hereof.
4.3    Risk of Loss. Notwithstanding any agreement between Buyer and Supplier
concerning transfer of title or responsibility for shipping costs, risk of loss
to Products shipped under any purchase order passes to Buyer upon receipt and
acceptance by Buyer at the delivery location specified by Buyer, and Supplier
will bear all risk of loss or damage with respect to Products until


{M1092782.4 }

--------------------------------------------------------------------------------





Buyer’s receipt and acceptance of such Products in accordance with the terms of
this Agreement and the purchase order. Notwithstanding the foregoing, deliveries
to Buyer’s Massachusetts facility shall be FOB Wallingford, Connecticut.
4.4    Packaging and Labeling. Supplier shall properly pack, mark and ship
Products as instructed by Buyer and otherwise in accordance with applicable law
and industry standards, and shall provide Buyer with shipment documentation
showing the purchase order number, Supplier’s identification number for the
subject Products, the quantity of pieces in shipment, the number of cartons or
containers in shipment, Supplier’s name, the bill of lading number, and the
country of origin.
5.    PRICE AND PAYMENT.
5.1    Price. All prices include, and Supplier is solely responsible for, all
costs and expenses relating to packing, crating, and boxing.
(a)    2017 Product Pricing. The price of any Product of Supplier that is sold
to Buyer shall be at or below the lowest price paid by Broad Peak Manufacturing,
LLC to Seller in the first calendar quarter of 2017, provided that, for those
Products not sold to Broad Peak Manufacturing, LLC, the price will be no more
than the average price paid by other customers.
(b)    Pricing Increases. Supplier may increase the prices for the Products it
sells to Buyer if the price paid by Supplier increases, by no more than the
increase paid by Supplier. Supplier must provide documentary support of any such
increase in price to Supplier, if requested by Buyer.
5.2    Invoices. Supplier shall issue invoices upon delivery of Products in
accordance with this Agreement. Each invoice for Products must set forth in
reasonable detail the amounts payable by Buyer under this Agreement and contain
the following information, as applicable: a reference to this Agreement;
purchase order number, amendment number and line-item number; Supplier’s name;
Supplier’s identification number; carrier name; ship-to address; quantity of
Products shipped; number of cartons or containers in shipment; bill of lading
number; country of origin; and any other information necessary for
identification and control of the Products. Buyer reserves the right to return
and withhold payment due to any invoices or related documents that are
incomplete, inaccurate or incorrectly submitted to Buyer. The parties shall seek
to resolve any invoice disputes expeditiously and in good faith. Any payment by
Buyer of an invoice is not an acceptance of any non-conforming element or terms
on such invoice or the related Products.
5.3    Payment. Except for any amounts disputed by Buyer in good faith,
Supplier’s accurate and correctly submitted invoices will be payable within
forty-five (45) days following Buyer’s receipt of Supplier’s invoice, with a two
(2) percent discount for payment made within fifteen (15) days after receipt of
Supplier’s invoice. Any payment by Buyer for Products will not be deemed
acceptance of the Products or waive Buyer’s right to inspect. Buyer shall make
all payments in US dollars by check or wire transfer.
5.4    Setoff; Contingent or Disputed Claims. All amounts due from Buyer to
Supplier are net of any indebtedness of Supplier to Buyer. In addition to any
right of set-off, deduction or recoupment provided or allowed by law, Buyer may,
without notice to Supplier, set off against, and deduct and recoup from, any
amounts due or to become due from Buyer to Supplier, any amounts due or to
become due from Supplier to Buyer, including for damages resulting from breaches
by Supplier of its obligations under this Agreement or any other agreement
between such parties. If an obligation of Supplier is disputed, contingent or
unliquidated, payment by Buyer of all or any portion of the amount due may be
deferred until such dispute contingency is resolved or the obligation is
liquidated. In the event of Supplier’s bankruptcy, if all of the contracts
(including this Agreement) between Buyer and Supplier have not been promptly
assumed by Supplier (under applicable Law), Buyer may withhold payment to
Supplier for Products previously delivered (via administrative hold or
otherwise) until the risk of potential rejection and other losses is eliminated.


{M1092782.4 }

--------------------------------------------------------------------------------





6.    CONFIDENTIALITY; INTELLECTUAL PROPERTY RIGHTS.
6.1    Confidential Information. The parties understand and acknowledge that the
terms, provisions, conditions and agreements contained in this Agreement are
strictly confidential as between Buyer and Supplier. The terms, provisions,
conditions and agreements contained in this Agreement as well as any technical
or business information disclosed in connection with the performance of the
parties’ obligations hereunder shall constitute confidential information (the
“Confidential Information”).
6.2    Obligations. Buyer and Supplier respectively agree to keep in strictest
confidence and not use for itself or disclose to any third party any
Confidential Information disclosed by the other party during the course of their
dealings with each other, except as hereinafter provided. Such Confidential
Information may be disclosed only to such of the employees, agents or
contractors of the recipient who has a need to know such information for the
purpose for which it was disclosed and who owe their employer or principal a
legally enforceable duty of confidentiality at least as stringent as the duty
Supplier and Buyer owe one another under this Agreement. The parties agree to
protect the others’ Confidential Information using the same degree of care with
which they protect their own Confidential Information, but in no event less than
reasonable care.
6.3    Ownership. Buyer and Supplier hereby recognize as the exclusive property
of the other all Confidential Information disclosed to it by the other party.
6.4    Exceptions. The obligations set forth in the foregoing paragraphs shall
not in any way restrict or impair the right of either party to disclose and use
the following:
(a)    Information which at the time of disclosure is published or is otherwise
in the public domain;
(b)    Information which after disclosure becomes part of the public domain
otherwise than through a breach of this Agreement by the recipient;
(c)    Information which was known to the recipient prior to receipt from the
disclosing party, provided such prior knowledge can be adequately substantiated
by documentary evidence antedating the disclosure by the other party;
(d)    Information which becomes known to the receiving party from a source
which legally derives such information independently of the disclosing party
under this Agreement; or
(e)    Information which is independently developed by the receiving party and
the receiving party can so prove.
Additionally, each party agrees that the other may disclose this Agreement to
consultants, including attorneys, for internal purposes in connection with
analyzing, amending, renewing, enforcing or terminating this Agreement, or in
response to a valid order of a court or other governmental body of the United
States or any political subdivision thereof, required by law, or necessary to
establish rights hereunder.
6.5    Intellectual Property Rights. Supplier acknowledges and agrees that Buyer
retains exclusive ownership of its intellectual property rights and that Buyer
does not transfer to Supplier any of its Intellectual Property Rights, and
Supplier may not use any of Buyer’s Intellectual Property Rights other than to
produce and supply Products to Buyer hereunder.
7.    REPRESENTATIONS AND WARRANTIES; PRODUCT WARRANTY.
7.1    Supplier’s Representations and Warranties. Supplier represents and
warrants to Buyer that:
(a)    it is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Connecticut;


{M1092782.4 }

--------------------------------------------------------------------------------





(b)    it is duly qualified to do business and is in good standing in every
jurisdiction in which such qualification is required for purposes of this
Agreement;
(c)    it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder;
(d)    the execution of this Agreement by its Representative whose signature is
set forth at the end of this Agreement, and the delivery of this Agreement by
Supplier, have been duly authorized by all necessary action on the part of
Supplier;
(e)    the execution, delivery, and performance of this Agreement by Buyer will
not violate, conflict with, require consent under or result in any breach or
default under (i) any of Supplier’s organizational documents, (ii) any
applicable Law or (iii) with or without notice or lapse of time or both, the
provisions of any agreement with any third party;
(f)    this Agreement has been executed and delivered by Supplier and (assuming
due authorization, execution and delivery by Buyer) constitutes the legal, valid
and binding obligation of Supplier, enforceable against Supplier in accordance
with its terms;
(g)    it is in compliance with all applicable laws and third party agreement
relating to this Agreement, the Products and the operation of its business
(including all loan covenants and other financing obligations to which it is
subject);
(h)    it has obtained all licenses, authorizations, approvals, consents or
permits required by applicable laws to conduct its business generally and to
exercise its rights and perform its obligations under this Agreement; and
(i)    it is not insolvent and is paying all of its debts as they become due.
7.2    Product Warranty. Supplier warrants to Buyer that for the period provided
by applicable law, the Products will:
(a)    conform, in all respects, to the specifications, standards, drawings,
samples, descriptions, quality requirements, performance requirements,
statements of work, and fit, form and function requirements furnished, specified
or approved by Buyer for the Products;
(b)    conform with Buyer’s quality standards;
(c)    be merchantable (as such term is defined in the UCC) and free from
defects, latent or otherwise, in design, materials and workmanship;
(d)    not infringe upon, violate or misappropriate the intellectual property
rights of any party;
(e)    be fit and sufficient for the particular purpose intended by Buyer of
which the Supplier is aware (and Supplier acknowledges that it knows of Buyer’s
intended use of the Products and that such Products have been selected,
designed, manufactured or assembled by Supplier based upon Buyer’s stated use
and will be fit and sufficient for the particular purposes intended by Buyer);
and
(f)    comply with all applicable laws.
7.3    Additional Terms. Supplier further warrants to Buyer that each of the
Products will be new and conveyed by Supplier to Buyer with good title, free and
clear of all encumbrances. Supplier acknowledges and agrees that all of the
foregoing warranties (a) are in addition to all other warranties, express,
implied, statutory and common law, (b) extend to the Products’ future
performance, (c) survive Supplier’s delivery of the Products, Buyer’s receipt,
inspection, acceptance, use of the Products and payment for the Products, and
the termination or expiration of this Agreement, (d)


{M1092782.4 }

--------------------------------------------------------------------------------





inure to the benefit of Buyer and its successors and assigns, and (e) may not be
limited or disclaimed by Supplier. Buyer’s approval of Supplier’s designs,
materials, processes, drawings, specifications or similar requirements will not
be construed to relieve Supplier of any warranties. Any applicable statute of
limitations on Buyer’s claims for breach of warranty will commence no earlier
than the date on which Buyer discovers the breach.
8.    INDEMNIFICATION.
8.1    General Indemnification. Supplier will defend, indemnify and hold Buyer
and its officers, agents, employees, shareholders (“Indemnified Parties”)
harmless from and against all claims brought against the Indemnified Parties for
bodily injury and property damage to the extent arising from or related to
Supplier’s negligent performance or obligations under this Agreement or any
purchase order.
8.2    Intellectual Property Indemnification. Should any of the Products being
supplied by Supplier to Buyer become the subject of a claim of infringement,
Supplier shall at its own expense (a) obtain for Buyer the right to continue
using such specific Products pursuant to the terms and conditions of this
Agreement, or (b) replace or modify the Products so that they become
non-infringing but functionally equivalent. Supplier shall defend, indemnify and
hold Buyer, their officers, agents and employees, harmless from and against
liability, including costs and expenses, including attorney fees, for
infringement of any copyrights, trade secrets, trademarks, or patents arising
out of the performance of this Agreement or out of the use or disposal by or for
the account of Buyer of supplies furnished or Products supplied hereunder.
8.3    Violation of Laws. Supplier will defend, indemnify and hold Buyer and its
officers, agents, employees, shareholders and assigns harmless from and against
any and all claims that are the result of Supplier’s violations of any law,
ordinance or regulation.
9.    WAIVER OF CONSEQUENTIAL DAMAGES; LIMITATION OF LIABILITY.
9.1    Waiver of Consequential Damages. WITH THE EXCEPTION OF SECTIONS 6
(CONFIDENTIALITY; INTELLECTUAL PROPERTY RIGHTS), SECTION 7 (REPRESENTATIONS AND
WARRANTIES; PRODUCT WARRANTY), AND SECTION 8 (INDEMNIFICATION), AND
NOTWITHSTANDING ANY PROVISION IN THIS CONTRACT TO THE CONTRARY,IN NO EVENT,
WHETHER IN CONTRACT, TORT OR OTHERWISE (INCLUDING BREACH OF WARRANTY, NEGLIGENCE
AND STRICT LIABILITY IN TORT), WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR INDIRECT, SPECIAL, INCIDENTIAL OR CONSEQUENTIAL (INCLUDING LOSS OF BUSINESS,
LOSS OF PROFITS, AND THE LIKE), EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES, EVEN IF
IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE AND EVEN IF A
REMEDY SET FORTH HEREIN IS FOUND TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.
9.2    Limitation of Liability. In no event shall Buyer’s total liability for
damages, or otherwise, resulting from its performance or nonperformance under
this Agreement or with regards to any other obligations/responsibilities herein
exceed the total amounts of Buyer’s unpaid invoices.
10.    MISCELLANEOUS.
10.1    Further Assurances. Upon Buyer’s reasonable request, Supplier shall, at
its sole cost and expense, execute and deliver all such further documents and
instruments, and take all such further acts, necessary to give full effect to
this Agreement.
10.2    Relationship of the Parties. The relationship between Supplier and Buyer
is solely that of vendor and vendee and they are independent contracting
parties. Nothing in this Agreement creates any agency, joint venture,
partnership or other form of joint enterprise, employment or fiduciary
relationship between the parties. Neither party has any express or implied right
or authority to assume or create any obligations on behalf of or in the name of
the other party or to bind the other party to any contract, agreement or
undertaking with any third party.


{M1092782.4 }

--------------------------------------------------------------------------------





10.3    Entire Agreement. This Agreement, including and together with any
related exhibits, schedules and the applicable terms of any purchase orders,
constitutes the sole and entire agreement of the parties with respect to the
subject matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.
10.4    Survival. The following sections of this Agreement shall survive the
expiration or termination of this Agreement: Sections 1.4, 2.1, 4, 5.4, 6, 7, 8,
9, and 10.
10.5    Notices. All notices, requests, consents, claims, demands, waivers and
other communications under this Agreement (each, a “Notice”) must be in writing
and addressed to the other party at its address set forth below (or to such
other address that the receiving party may designate from time to time in
accordance with this section). All Notices must be delivered by personal
delivery, nationally recognized overnight courier or certified or registered
mail (in each case, return receipt requested, postage prepaid) or by email.
Except as otherwise provided in this Agreement, a Notice is effective only (a)
on receipt by the receiving party, and (b) if the party giving the Notice has
complied with the requirements of this Section.
Notices to Supplier:
Stratus Technologies, Inc.
10 Beaumont Rd; Unit C
Wallingford CT 06492

Notices to Buyer:
ConforMIS, Inc.
600 Technology Park Drive
Billerica, MA 01821
Attn: Legal Department
Legal.Notices@ConforMIS.com


10.6    Interpretation. For purposes of this Agreement: (a) the words “include,”
“includes” and “including” is deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole;
(d) words denoting the singular have a comparable meaning when used in the
plural, and vice-versa; and (e) words denoting any gender include all genders.
Unless the context otherwise requires, references in this Agreement: (x) to
sections, exhibits, schedules, attachments and appendices mean the sections of,
and exhibits, schedules, attachments and appendices attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. The parties
drafted this Agreement without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The exhibits, schedules, attachments and
appendices referred to herein are an integral part of this Agreement to the same
extent as if they were set forth verbatim herein.
10.7    Headings. The headings in this Agreement are for reference only and do
not affect the interpretation of this Agreement.
10.8    Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability does not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any


{M1092782.4 }

--------------------------------------------------------------------------------





other jurisdiction. Upon a determination that any term or provision is invalid,
illegal or unenforceable, the court may modify this Agreement to effect the
original intent of the parties as closely as possible in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
10.9    Amendment and Modification. No amendment to this Agreement is effective
unless it is in writing and signed by each party.
10.10    Waiver.
(a)    No waiver under this Agreement is effective unless it is in writing,
identified as a waiver to this Agreement and signed by the party waiving its
right.
(b)    Any waiver authorized on one occasion is effective only in that instance
and only for the purpose stated, and does not operate as a waiver on any future
occasion.
(c)    None of the following constitutes a waiver or estoppel of any right,
remedy, power, privilege or condition arising from this Agreement: (i) any
failure or delay in exercising any right, remedy, power or privilege or in
enforcing any condition under this Agreement; or (ii) any act, omission or
course of dealing between the parties.
10.11    Cumulative Remedies. All rights and remedies provided in this Agreement
are cumulative and not exclusive, and the exercise by either party of any right
or remedy does not preclude the exercise of any other rights or remedies that
may now or subsequently be available at law, in equity, by statute, in any other
agreement between the parties or otherwise.
10.12    Assignment. Supplier may not assign any of its rights or delegate any
of its obligations under this Agreement without the prior written consent of
Buyer. Buyer may assign any of its rights or delegate any of its obligations to
any party. Any purported assignment or delegation in violation of this Section
is null and void. No assignment or delegation relieves the assigning or
delegating party of any of its obligations under this Agreement.
10.13    Successors and Assigns. This Agreement is binding on and inures to the
benefit of the parties and their respective permitted successors and permitted
assigns.
10.14    No Third-party Beneficiaries. This Agreement benefits solely the
parties to this Agreement and their respective permitted successors and
permitted assigns and nothing in this Agreement, express or implied, confers on
any other party any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
10.15    Governing Law. This Agreement, including all exhibits, schedules,
attachments and appendices attached hereto and thereto, and all matters arising
out of or relating to this Agreement, are governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, without regard
to the conflict of laws provisions thereof. The parties agree that the United
Nations Convention on Contracts for the International Sale of Products does not
apply to this Agreement.
10.16    Choice of Forum. Each party irrevocably and unconditionally agrees that
it shall not commence any action, litigation or proceeding of any kind
whatsoever against the other party in any way arising from or relating to this
Agreement, including all exhibits, schedules, attachments and appendices
attached hereto and thereto, and all contemplated transactions, including
contract, equity, tort, fraud and statutory claims, in any forum other than the
courts in the Commonwealth of Massachusetts. Each party irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
to bring any such action, litigation or proceeding only in such courts. Each
party agrees that a final judgment in any such action, litigation or proceeding
is conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.


{M1092782.4 }

--------------------------------------------------------------------------------





10.17    Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy that may arise under this Agreement, including any exhibits,
schedules, attachments and appendices attached to this Agreement, is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Agreement,
including any exhibits, schedules, attachments and appendices attached to this
Agreement, or the transactions contemplated hereby.
10.18    Counterparts. This Agreement may be executed in counterparts, each of
which is deemed an original, but all of which together is deemed to be one and
the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission is deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
ConforMIS, Inc.
Stratus Technologies, Inc.
 
 
By:
By:
 
 
Name:
Name:
 
 
Title:
Title:
 
 
Date:
Date:

























{M1092782.4 }